IMPORTANT:     THIS PLAN OF REORGANIZATION IS BEING SOLICITED FOR
ACCEPTANCE OR REJECTION IN ACCORDANCE WITH BANKRUPTCY CODE SECTION
1125 AND WITHIN THE MEANING OF BANKRUPTCY CODE SECTION 1126. THE
SOLICITATION MATERIALS ACCOMPANYING THIS PLAN OF REORGANIZATION
HAVE NOT BEEN APPROVED BY THE BANKRUPTCY COURT AS CONTAINING
“ADEQUATE INFORMATION” WITHIN THE MEANING OF 11 U.S.C. § 1125(a). THE
DEBTORS WILL FILE THIS PLAN WITH THE BANKRUPTCY COURT FOLLOWING
SOLICITATION AND THE COMMENCEMENT OF THE CHAPTER 11 CASES AND WILL
SEEK AN ORDER OR ORDERS OF THE BANKRUPTCY COURT, AMONG OTHER THINGS:
(1) APPROVING THE SOLICITATION OF VOTES AS HAVING BEEN IN COMPLIANCE
WITH 11 U.S.C. § 1126(b); AND (2) CONFIRMING THE PLAN OF REORGANIZATION
PURSUANT TO 11 U.S.C. § 1129.

                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                                     Chapter 11

DAVID’S BRIDAL, INC., et al.,1                                             Case No. 18-_____ (___)

                                   Debtors.                                Joint Administration Requested


                PROPOSED JOINT PREPACKAGED PLAN OF REORGANIZATION
                     UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

YOUNG CONAWAY STARGATT &                                   DEBEVOISE & PLIMPTON LLP
TAYLOR, LLP                                                M. Natasha Labovitz (pro hac vice pending)
Robert S. Brady (No. 2847)                                 Nick S. Kaluk III (pro hac vice pending)
Edmon L. Morton (No. 3856)                                 Daniel E. Stroik (pro hac vice pending)
Jaime Luton Chapman (No. 4936)                             919 Third Avenue
Tara Pakrouh (No. 6192)                                    New York, New York 10022
Rodney Square                                              Tel:    (212) 909-6000
1000 North King Street                                     Fax: (212) 909-6836
Wilmington, Delaware 19801
                                                           -and-
Tel:    (302) 571-6600
Fax: (302) 571-1253                                        Craig A. Bruens (pro hac vice pending)
                                                           801 Pennsylvania Avenue N.W.
                                                           Washington, D.C. 20004
                                                           Tel:   (202) 383-8000
                                                           Fax: (202) 383-8118

Proposed Attorneys for Debtors and Debtors in              Proposed Attorneys for Debtors and Debtors in
Possession                                                 Possession

Dated: November 18, 2018
       Wilmington, Delaware
1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
     are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
     (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
     Pennsylvania 19428.



1004795077v10
                                                    TABLE OF CONTENTS

ARTICLE I           DEFINITIONS, INTERPRETATION AND CONSENTS. ....................................... 1
ARTICLE II          ADMINISTRATIVE EXPENSE AND PRIORITY TAX CLAIMS....................... 15
  2.1     Administrative Expense Claims................................................................................................ 15
  2.2     Professional Fee Claims............................................................................................................ 15
  2.3     Fees and Expenses of Unsecured Notes Indenture Trustee. ..................................................... 16
  2.4     Priority Tax Claims................................................................................................................... 16
  2.5     DIP ABL Facility Claims.......................................................................................................... 16
  2.6     DIP Term Loan Facility Claims................................................................................................ 16
ARTICLE III         CLASSIFICATION OF CLAIMS AND INTERESTS. ........................................... 17
  3.1     Classification in General........................................................................................................... 17
  3.2     Consolidation of Debtor Class Descriptions for Convenience Only......................................... 17
  3.3     Summary of Classification........................................................................................................ 17
  3.4     Special Provision Governing Unimpaired Claims. ................................................................... 18
  3.5     Elimination of Vacant Classes. ................................................................................................. 18
  3.6     Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code............ 18
  3.7     Voting Classes; Presumed Acceptance by Non-Voting Classes............................................... 18
ARTICLE IV          TREATMENT OF CLAIMS AND INTERESTS..................................................... 18
  4.1     Priority Non-Tax Claims (Class 1). .......................................................................................... 18
  4.2     Other Secured Claims (Class 2)................................................................................................ 19
  4.3     Prepetition ABL Claims (Class 3). ........................................................................................... 19
  4.4     Prepetition Term Loan Claims (Class 4)................................................................................... 20
  4.5     Unsecured Notes Claims (Class 5)............................................................................................ 20
  4.6     General Unsecured Claims (Class 6). ....................................................................................... 21
  4.7     Intercompany Claims (Class 7)................................................................................................. 21
  4.8     Intercompany Interests (Class 8)............................................................................................... 21
  4.9     Parent Interests (Class 9). ......................................................................................................... 22
ARTICLE V           MEANS FOR IMPLEMENTATION. ....................................................................... 22
  5.1     Compromise of Controversies. ................................................................................................. 22
  5.2     Sources of Cash for Plan Distribution....................................................................................... 22
  5.3     Restructuring Expenses............................................................................................................. 23
  5.4     Continued Corporate Existence; Corporate Action................................................................... 23
  5.5     Exit Facilities. ........................................................................................................................... 24
  5.6     Authorization and Issuance of New Common Stock and the Warrants.................................... 24

                                                                        i
1004795077v10
  5.7     Exemption from Registration.................................................................................................... 25
  5.8     Cancellation of Existing Securities and Agreements................................................................ 26
  5.9     Officers and Boards of Directors. ............................................................................................. 26
  5.10    Restructuring Transactions. ...................................................................................................... 27
  5.11    Cancellation of Liens. ............................................................................................................... 28
  5.12    Employee Matters. .................................................................................................................... 28
  5.13    Release of Avoidance Actions. ................................................................................................. 29
  5.14    Closing of Chapter 11 Cases..................................................................................................... 29
  5.15    Notice of Effective Date. .......................................................................................................... 29
ARTICLE VI           DISTRIBUTIONS. ...................................................................................................... 29
  6.1     Distributions Generally............................................................................................................. 29
  6.2     Distribution Record Date. ......................................................................................................... 29
  6.3     Date of Distributions................................................................................................................. 30
  6.4     Disbursing Agent. ..................................................................................................................... 30
  6.5     Rights and Powers of Disbursing Agent. .................................................................................. 30
  6.6     Expenses of Disbursing Agent.................................................................................................. 31
  6.7     Postpetition Interest. ................................................................................................................. 31
  6.8     Delivery of Distributions. ......................................................................................................... 31
  6.9     Distributions after Effective Date. ............................................................................................ 31
  6.10    Unclaimed Property. ................................................................................................................. 31
  6.11    Time Bar to Cash Payments...................................................................................................... 32
  6.12    Manner of Payment under Plan................................................................................................. 32
  6.13    Satisfaction of Claims. .............................................................................................................. 32
  6.14    Fractional Stock and Warrant. .................................................................................................. 32
  6.15    Minimum Cash Distributions.................................................................................................... 32
  6.16    Maximum Distributions and Rights of Reimbursement. .......................................................... 32
  6.17    Setoffs. ...................................................................................................................................... 33
  6.18    No Distribution in Excess of Amount of Allowed Claim. ........................................................ 33
  6.19    Withholding and Reporting Requirements. .............................................................................. 33
  6.20    Hart-Scott-Rodino Antitrust Improvements Act....................................................................... 34
  6.21    Claims Paid or Payable by Third Parties. ................................................................................. 34
  6.22    Allocation Between Principal and Accrued Interest. ................................................................ 35
ARTICLE VII          PROCEDURES FOR DISPUTED CLAIMS. ........................................................... 35
  7.1     Disputed Claims Process........................................................................................................... 35
  7.2     Objections to Claims................................................................................................................. 35

                                                                         ii
1004795077v10
  7.3     Estimation of Claims................................................................................................................. 36
  7.4     No Distributions Pending Allowance. ...................................................................................... 36
  7.5     Distributions after Allowance. .................................................................................................. 36
  7.6     Claim Resolution Procedures Cumulative. ............................................................................... 36
  7.7     Disallowance of Claims. ........................................................................................................... 36
ARTICLE VIII EXECUTORY CONTRACTS AND UNEXPIRED LEASES................................. 37
  8.1     General Treatment. ................................................................................................................... 37
  8.2     Determination of Assumption Disputes and Deemed Consent................................................. 37
  8.3     Payment of Cure Amounts........................................................................................................ 38
  8.4     Survival of the Debtors’ Indemnification Obligations and Guarantees. ................................... 39
  8.5     Insurance Policies. .................................................................................................................... 39
  8.6     Intellectual Property Licenses and Agreements........................................................................ 39
  8.7     Modifications, Amendments, Supplements, Restatements, or Other Agreements. .................. 40
  8.8     Reservation of Rights................................................................................................................ 40
ARTICLE IX          CONDITIONS PRECEDENT TO CONFIRMATION OF PLAN AND
                    EFFECTIVE DATE .................................................................................................... 40
  9.1     Conditions Precedent to Confirmation of Plan. ........................................................................ 40
  9.2     Conditions Precedent to Effective Date. ................................................................................... 41
  9.3     Waiver of Conditions Precedent. .............................................................................................. 42
  9.4     Effect of Failure of a Condition. ............................................................................................... 42
ARTICLE X           EFFECT OF CONFIRMATION OF PLAN............................................................. 43
  10.1    Vesting of Assets. ..................................................................................................................... 43
  10.2    Binding Effect........................................................................................................................... 43
  10.3    Discharge of Claims and Termination of Interests. .................................................................. 43
  10.4    Term of Injunctions or Stays..................................................................................................... 43
  10.5    Injunction. ................................................................................................................................. 44
  10.6    Releases. ................................................................................................................................... 44
  10.7    Exculpation. .............................................................................................................................. 46
  10.8    Retention of Causes of Action/Reservation of Rights. ............................................................. 47
  10.9    Solicitation of Plan.................................................................................................................... 47
  10.10   Reimbursement or Contribution................................................................................................ 48
  10.11   Recoupment. ............................................................................................................................. 48
  10.12   Subordination Rights. ............................................................................................................... 48
ARTICLE XI          RETENTION OF JURISDICTION........................................................................... 48
  11.1    Retention of Jurisdiction. .......................................................................................................... 48


                                                                       iii
1004795077v10
  11.2      Courts of Competent Jurisdiction. ............................................................................................ 50
ARTICLE XII            MISCELLANEOUS PROVISIONS. ......................................................................... 50
  12.1      Payment of Statutory Fees. ....................................................................................................... 50
  12.2      Substantial Consummation of the Plan. .................................................................................... 50
  12.3      Expedited Determination of Taxes. .......................................................................................... 51
  12.4      Exemption from Certain Transfer Taxes. ................................................................................. 51
  12.5      Amendments. ............................................................................................................................ 51
  12.6      Effectuating Documents and Further Transactions................................................................... 52
  12.7      Revocation or Withdrawal of Plan............................................................................................ 52
  12.8      Severability of Plan Provisions................................................................................................. 52
  12.9      Governing Law. ........................................................................................................................ 53
  12.10     Time. ......................................................................................................................................... 53
  12.11     Dates of Actions to Implement the Plan. .................................................................................. 53
  12.12     Immediate Binding Effect......................................................................................................... 53
  12.13     Deemed Acts............................................................................................................................. 53
  12.14     Successors and Assigns............................................................................................................. 53
  12.15     Entire Agreement. ..................................................................................................................... 53
  12.16     Exhibits to Plan......................................................................................................................... 54
  12.17     Reservation of Rights................................................................................................................ 54
  12.18     Plan Supplement. ...................................................................................................................... 54
  12.19     Waiver or Estoppel. .................................................................................................................. 54
  12.20     Notices. ..................................................................................................................................... 54


Exhibit A          Restructuring Support Agreement




                                                                          iv
1004795077v10
                David’s Bridal, Inc., DB Investors, Inc., DB Holdco, Inc., and DB Midco, Inc. (each, a
“Debtor” and, collectively, the “Debtors”) propose the following joint chapter 11 prepackaged plan of
reorganization pursuant to section 1121(a) of title 11 of the United States Code.

                ARTICLE I      DEFINITIONS, INTERPRETATION AND CONSENTS.

        A.       Definitions. The following terms shall have the respective meanings specified below:

        1.1      Administrative Expense Claim means any Claim for costs or expenses of
administration of any of the Chapter 11 Cases incurred after the Petition Date and through the Effective
Date under sections 503(b), 507(a)(2), and 507(b) of the Bankruptcy Code that have not already been paid
by the Debtors, including, without limitation, (a) any actual and necessary costs and expenses of
preserving the Estates, (b) any actual and necessary costs and expenses of operating the Debtors’
businesses, (c) any indebtedness or obligations incurred or assumed by the Debtors, as debtors in
possession, during the Chapter 11 Cases, including for the acquisition or lease of property or an interest in
property or the performance of services, (d) the DIP ABL Facility Claims and the DIP Term Loan Facility
Claims, (e) any compensation and reimbursement of expenses to the extent allowed under sections 330 or
503 of the Bankruptcy Code and (f) all fees and charges assessed against the Estates pursuant to section
1930 of chapter 123 of title 28 of the United States Code.

        1.2      Affiliates has the meaning set forth in section 101(2) of the Bankruptcy Code.

         1.3     Allowed means, with reference to any Claim or Interest, a Claim or Interest (a) arising on
or before the Effective Date as to which (i) no objection to allowance or priority, and no request for
estimation or other challenge, including, without limitation, pursuant to section 502(d) of the Bankruptcy
Code or otherwise, has been interposed and not withdrawn within the applicable period fixed by the Plan
or applicable law, or (ii) any objection or dispute has been determined in favor of the holder of the Claim
or Interest by a Final Order, (b) that is compromised, settled, or otherwise resolved pursuant to the
authority of the Debtors or the Reorganized Debtors, (c) as to which the liability of the Debtors or the
Reorganized Debtors, as applicable, and the amount thereof are determined by a Final Order of a court of
competent jurisdiction, or (d) expressly allowed hereunder; provided, that notwithstanding the
foregoing, the Reorganized Debtors shall retain all claims and defenses with respect to Allowed Claims
that are Reinstated or otherwise Unimpaired pursuant to the Plan.

         1.4    Amended Organizational Documents means the forms of certificates of incorporation,
certificates of formation, limited liability company agreements, or other forms of organizational
documents and bylaws for the Reorganized Debtors, subject to the RSA Definitive Document
Requirements. To the extent the Amended Organizational Documents of Reorganized DB Parent reflect
material changes to the existing forms of organizational documents and bylaws for DB Parent, draft forms
of such Amended Organizational Documents will be included in the Plan Supplement.

        1.5     Assumption Dispute means an objection or dispute relating to assumption of an
executory contract or unexpired lease pursuant to section 365 of the Bankruptcy Code, including to any
Cure Amount or adequate assurance of future performance under an executory contract or unexpired lease
to be assumed, which objection or dispute has been timely filed or interposed in accordance with the Plan
and applicable law and has not been withdrawn or determined by a Final Order.

        1.6      Avoidance Action means any and all actual or potential claims and causes of action to
avoid a transfer of property or an obligation incurred by the Debtors pursuant to any applicable section of
the Bankruptcy Code, including sections 502, 510, 542, 544, 545, 547, 553 and 724(a) of the Bankruptcy




1004795077v10
Code or under similar or related state or federal statutes and common law, including fraudulent transfer
laws.

      1.7        Backstop Parties means the parties providing the Priority Exit Facility Backstop
Commitment.

         1.8    Backstop Payment means a Cash payment equal to 3.00% of the amount of the Priority
Exit Facility Loans payable to the Backstop Parties as consideration for providing the Priority Exit
Facility Backstop Commitment.

        1.9      Bankruptcy Code means title 11 of the United States Code, 11 U.S.C. § 101, et seq., as
now in effect or hereafter amended from time to time, as applicable to the Chapter 11 Cases.

        1.10    Bankruptcy Court means the United States Bankruptcy Court for the District of
Delaware having subject matter jurisdiction over the Chapter 11 Cases and, to the extent of any reference
withdrawal made under section 157(d) of title 28 of the United States Code, the District Court having
subject matter jurisdiction over the Chapter 11 Cases under section 157 of title 28 of the United States
Code.

        1.11    Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as promulgated by
the United States Supreme Court under section 2075 of title 28 of the United States Code and any Local
Bankruptcy Rules of the Bankruptcy Court, in each case, as amended from time to time and applicable to
the Chapter 11 Cases.

         1.12    Benefit Plans means (a) each “employee benefit plan,” as defined in section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended, and (b) any other pension, retirement,
bonus, incentive, health, life, disability, group insurance, vacation, holiday and fringe benefit plan,
program, contract, or arrangement (whether written or unwritten) maintained, contributed to, or required
to be contributed to, by the Debtors for the benefit of any of its current or former employees or
independent contractors, other than those that entitle employees to, or that otherwise give rise to,
Interests, or consideration based on the value of Interests, in the Debtors, which shall be assumed by the
Debtors on the Effective Date.

        1.13     Business Day means any day other than a Saturday, a Sunday, “legal holiday” as such
term is defined in Bankruptcy Rule 9006(a) or any other day on which banking institutions in New York,
New York are required or authorized to close by law or executive order.

        1.14     Cash means legal tender of the United States of America.

        1.15     Causes of Action means, without limitation, any and all actions, proceedings, causes of
action, controversies, liabilities, obligations, rights, rights of setoff, recoupment rights, suits, damages,
judgments, accounts, defenses, offsets, powers, privileges, licenses, franchises, claims, Avoidance
Actions, counterclaims, cross-claims, affirmative defenses, and demands of any kind or character
whatsoever, whether known or unknown, asserted or unasserted, reduced to judgment or otherwise,
liquidated or unliquidated, fixed or contingent, matured or unmatured, disputed or undisputed, secured or
unsecured, or assertable directly or derivatively, existing or hereafter arising, in contract or in tort, in law,
in equity, or otherwise, whether arising under the Bankruptcy Code or any applicable nonbankruptcy law,
based in whole or in part upon any act or omission or other event occurring prior to the Petition Date or
during the course of the Chapter 11 Cases, including through the Effective Date. Without limiting the
generality of the foregoing, when referring to Causes of Action of the Debtors or their Estates, Causes of
Action shall include (a) all rights of setoff, counterclaim, or recoupment and claims on contracts or for


                                                       2
1004795077v10
breaches of duties imposed by law or equity, (b) claims (including Avoidance Actions) pursuant to
section 362, and chapter 5 of the Bankruptcy Code including sections 510, 542, 543, 544 through 550, or
553, and (c) claims and defenses such as fraud, mistake, duress, usury, and any other defenses set forth in
section 558 of the Bankruptcy Code.

       1.16     Chapter 11 Cases means the jointly administered cases under chapter 11 of the
Bankruptcy Code commenced by the Debtors on the Petition Date in the Bankruptcy Court and styled In
re David’s Bridal, Inc., et al., Ch. 11 Case No. [18- ( )] (Jointly Administered).

          1.17   Claim has the meaning set forth in section 101(5) of the Bankruptcy Code, as against any
Debtor.

       1.18     Class means any group of Claims or Interests classified herein pursuant to sections 1122
and 1123(a)(1) of the Bankruptcy Code.

        1.19   Collateral means any asset of the Estates that is subject to a Lien securing the payment
or performance of a Claim, which Lien is valid, perfected and enforceable, and has not been avoided
under the Bankruptcy Code or applicable nonbankruptcy law.

       1.20    Confirmation Date means the date on which the Bankruptcy Court enters the
Confirmation Order within the meaning of the Bankruptcy Rules 5003 and 9021.

        1.21    Confirmation Hearing means the hearing to be held by the Bankruptcy Court to
consider approval of the Disclosure Statement and confirmation of the Plan, as such hearing may be
adjourned or continued from time to time.

        1.22   Confirmation Order means the order of the Bankruptcy Court approving the Disclosure
Statement pursuant to section 1125 of the Bankruptcy Code and confirming the Plan pursuant to section
1129 of the Bankruptcy Code, which shall be subject to the RSA Definitive Document Requirements.

          1.23   Creditor has the meaning set forth in section 101(10) of the Bankruptcy Code.

      1.24       Crossover Holder has the meaning ascribed to it in the Restructuring Support
Agreement.

         1.25    Cure Amount means the amount of Cash or other property the Debtors must distribute
(as the parties may agree or the Bankruptcy Court may order), as necessary, to (a) cure a monetary default
as required by section 365(b)(1) of the Bankruptcy Code by the Debtors in accordance with the terms of
an executory contract or unexpired lease of the Debtors, and (b) permit the Debtors to assume or assume
and assign such executory contract or unexpired lease under section 365(a) of the Bankruptcy Code.

          1.26   DB Parent means DB Investors, Inc.

          1.27   Debtor or Debtors has the meaning set forth in the introductory paragraph of the Plan.

       1.28    Debtors in Possession means the Debtors in their capacity as debtors in possession in the
Chapter 11 Cases pursuant to sections 1101, 1107(a), and 1108 of the Bankruptcy Code.

        1.29    Definitive Documents means the documents (including any related orders, pleadings,
agreements, supplements, instruments, schedules, or exhibits) that are described in or contemplated by the
Restructuring Support Agreement or the Plan and that are otherwise reasonably necessary or advisable to


                                                    3
1004795077v10
implement the Restructuring and the Plan, including, but not limited to: (i) the Plan; (ii) the Plan
Supplement; (iii) the Disclosure Statement; (iv) any motion seeking the approval of the adequacy of the
Disclosure Statement, the solicitation of the Plan, and/or confirming the Plan; (v) the Confirmation Order;
(vi) the materials related to the solicitation of the Plan; (vii) the DIP Motion; (viii) the DIP Orders;
(ix) the Exit Facility Documents; (x) Amended Organizational Documents; (xii) the New Stockholders’
Agreement; and (xiii) the Warrant Agreement; provided that all Definitive Documents (including any
amendment or modification thereof) shall be subject to the RSA Definitive Document Requirements.

         1.30    DIP ABL Agreement means that certain Senior Secured, Super Priority Debtor-in-
Possession Credit Agreement, dated as of November [20], 2018, by and among David’s Bridal, Inc., the
Subsidiary Borrowers (as defined therein) from time to time party thereto, the DIP ABL Facility Lenders
and the DIP ABL Facility Agent, and all exhibits, amendments, and supplements thereto, which shall be
subject to the RSA Definitive Document Requirements.

         1.31   DIP ABL Facility Agent means Bank of America, N.A., solely in its capacity as
administrative agent and collateral agent under the DIP ABL Agreement, and its successors and permitted
assigns.

         1.32  DIP ABL Facility Claims means all Claims arising under or related to the DIP ABL
Facility Documents.

         1.33   DIP ABL Facility Documents means the DIP ABL Agreement and all other Loan
Documents (as defined in the DIP ABL Agreement), in each case as amended, restated, amended and
restated, modified, or supplemented from time to time through the Petition Date and subject to the RSA
Definitive Document Requirements.

        1.34   DIP ABL Facility Lenders means the lenders party to the DIP ABL Agreement,
including any Swingline Lender and any Issuing Lender (each as defined in the DIP ABL Agreement).

       1.35    DIP ABL Secured Parties means the DIP ABL Facility Agent, the DIP ABL Facility
Lenders and any other party to whom Obligations (as defined in the DIP ABL Agreement) may be owed.

         1.36   DIP Motion means the motion by the Debtors seeking authority to enter into the DIP
ABL Agreement and the DIP Term Loan Agreement and to use “cash collateral” as such term is defined
in section 363(a) of the Bankruptcy Code.

         1.37   DIP Orders means orders of the Bankruptcy Court authorizing the Debtors to enter into
the DIP ABL Agreement and the DIP Term Loan Agreement and to continue to access cash collateral on
an interim basis or final basis (as applicable), each of which shall be in form and substance acceptable to
the DIP ABL Facility Agent, the DIP Term Loan Facility Agent, the Prepetition ABL Agent and the
Prepetition Term Loan Agent and otherwise subject to the RSA Definitive Document Requirements.

         1.38     DIP Term Loan Agreement means that certain Senior Secured Super Priority Term
Loan Debtor-in-Possession Credit Agreement, dated as of November [20], 2018, by and among David’s
Bridal, Inc., the Subsidiary Borrowers (as defined therein) from time to time party thereto, the DIP Term
Loan Facility Lenders and the DIP Term Loan Facility Agent, and all exhibits, amendments, and
supplements thereto, each of which shall be subject to the RSA Definitive Document Requirements.

        1.39    DIP Term Loan Facility Agent means Cantor Fitzgerald Securities, solely in its
capacity as administrative agent and collateral agent under the DIP Term Loan Agreement, and its
successors and permitted assigns.


                                                    4
1004795077v10
       1.40   DIP Term Loan Facility Claims means all Claims arising under or related to the DIP
Term Loan Facility Documents.

        1.41   DIP Term Loan Facility Documents means the DIP Term Loan Agreement and all
other Loan Documents (as defined in the DIP Term Loan Agreement), in each case as amended, restated,
amended and restated, modified, or supplemented from time to time through the Petition Date and subject
to the RSA Definitive Document Requirements.

      1.42      DIP Term Loan Facility Lenders means the lenders party to the DIP Term Loan
Agreement.

      1.43    DIP Term Loan Secured Parties means the DIP Term Loan Facility Agent, the DIP
Term Loan Facility Lenders and any other party to whom Obligations (as defined in the DIP Term Loan
Agreement) may be owed.

         1.44   Disallowed means, with respect to any Claim or Interest, that such Claim or Interest
(a) has been determined by a Final Order or specified in a provision of the Plan not to be Allowed, or
(b) has been agreed to by the holder of such Claim or Interest and the applicable Debtor to be equal to $0
or to be expunged.

        1.45     Disbursing Agent means any Entity (including the Debtor or Reorganized Debtor, as
applicable, that acts in such a capacity) in its capacity as a disbursing agent under Article VI of the Plan.

         1.46     Disclosure Statement means the disclosure statement for the Plan, as approved by the
Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code, including all exhibits and schedules
thereto filed by the Debtors with the Bankruptcy Court, as thereafter amended, supplemented, or modified
in accordance with applicable law, which shall be subject to the RSA Definitive Document Requirements.

        1.47    Disputed means, with respect to a Claim or Interest, that (a) such Claim or Interest is
neither Allowed nor Disallowed under the Plan or a Final Order, nor deemed Allowed under sections 502,
503, or 1111 of the Bankruptcy Code or (b) the Debtors or any party in interest has interposed a timely
objection or request for estimation, and such objection or request for estimation has not been withdrawn
or determined by a Final Order. If the Debtors dispute only a portion of a Claim, such Claim shall be
deemed Allowed in any amount the Debtors do not dispute, and Disputed as to the balance of such Claim.

        1.48    Distribution means any initial or subsequent payment or transfer under the Plan.

        1.49   Distribution Record Date means, except as otherwise provided in the Plan or designated
by the Bankruptcy Court, the Effective Date.

        1.50   DTC means the Depository Trust Company, a limited-purpose trust company organized
under the New York State Banking Law.

        1.51     Effective Date means the date following entry of the Confirmation Order on which all
conditions to the effectiveness of the Plan set forth in Article IX of the Plan have been satisfied or waived
in accordance with the terms of the Plan and the Plan becomes effective.

        1.52    Employee Arrangements has the meaning set forth in section 5.12(a) of the Plan.

        1.53    Entity has the meaning set forth in section 101(15) of the Bankruptcy Code.



                                                     5
1004795077v10
        1.54    Estates means the estates of the Debtors created under section 541 of the Bankruptcy
Code.

        1.55    Exchange Act means the Securities Exchange Act of 1934, as amended.

         1.56    Exculpated Parties means each of the following solely in their capacities as such: (a)
the Debtors; (b) the Reorganized Debtors; (c) each of the Restructuring Support Parties; and (d) with
respect to each of (a) and (b), to the extent employed in such capacities on or after the Petition Date, each
of their respective directors, officers, partners, managers, trustees, assigns, employees, agents, advisory
board members, attorneys, financial advisors, investment bankers, accountants, consultants and other
professionals or representatives.

        1.57    Exit ABL Facility means that certain senior secured asset-based revolving credit facility
to be provided to the Reorganized Debtors on the Effective Date on the terms and conditions set forth in
the Exit ABL Facility Credit Agreement with commitments in the original principal amount of one
hundred and twenty five million dollars ($125 million).

         1.58   Exit ABL Facility Agent means Bank of America, N.A. or such other agent as is chosen
by the lender parties to the Exit ABL Facility Credit Agreement, as the administrative and collateral agent
under the Exit ABL Facility Credit Agreement, solely in its capacity as such.

        1.59    Exit ABL Facility Credit Agreement means that certain senior secured revolving credit
agreement, dated as of the Effective Date (as may be amended, restated, amended and restated,
supplemented, or modified from time to time, solely in accordance with the terms thereof), and containing
terms substantially consistent with the Restructuring Term Sheet, which shall be subject to the RSA
Definitive Document Requirements.

       1.60   Exit Facility means, collectively, the Exit ABL Facility, the Priority Exit Facility and the
Takeback Term Loan.

         1.61    Exit Facility Documents means, collectively, the Priority Exit Facility Credit
Agreement, the Exit ABL Facility Credit Agreement and the Takeback Term Loan and each other
agreement, security agreement, pledge agreement, collateral assignment, notice, mortgage, control
agreement, guarantee, certificate, document or instrument executed and/or delivered in connection with
any of the foregoing, whether or not specifically mentioned herein or therein, as the same may be
modified, amended, restated, amended and restated, supplemented or replaced from time to time and
which shall be in form and substance substantially consistent with the Restructuring Term Sheet and
subject to the RSA Definitive Document Requirements.

        1.62    Exit Facility Lenders means each lender party to the Priority Exit Facility Credit
Agreement or the Exit ABL Facility Credit Agreement and any other Person that shall become a lender
under the Exit Facility from time to time in accordance with the Priority Exit Facility Credit Agreement
and the Exit ABL Facility Credit Agreement, as applicable.

          1.63  Final Order means an order or judgment of a court of competent jurisdiction that has
been entered on the docket maintained by the clerk of such court, which has not been reversed, vacated or
stayed and as to which (a) the time to appeal, petition for certiorari, or move for a new trial, reargument
or rehearing has expired and as to which no appeal, petition for certiorari, or other proceedings for a new
trial, reargument, or rehearing shall then be pending, or (b) if an appeal, writ of certiorari, new trial,
reargument, or rehearing thereof has been sought, such order or judgment shall have been affirmed by the
highest court to which such order was appealed, or certiorari shall have been denied, or a new trial,


                                                     6
1004795077v10
reargument, or rehearing shall have been denied or resulted in no modification of such order, and the time
to take any further appeal, petition for certiorari or move for a new trial, reargument, or rehearing shall
have expired; provided, that no order or judgment shall fail to be a “Final Order” solely because of the
possibility that a motion under Rules 59 or 60 of the Federal Rules of Civil Procedure or any analogous
Bankruptcy Rule (or any analogous rules applicable in another court of competent jurisdiction) or sections
502(j) or 1144 of the Bankruptcy Code has been or may be filed with respect to such order or judgment.

        1.64    Fully Diluted Shares means a number of shares of New Common Stock equal to (a) the
aggregate number of shares of New Common Stock that shall be outstanding as of the Effective Date,
plus (b) the aggregate number of shares of New Common Stock or other instruments authorized for
issuance under the Management Incentive Plan as of the Effective Date, plus (c) the aggregate number of
shares of New Common Stock issuable upon exercise of the Warrants.

         1.65     General Unsecured Claim means any Claim against the Debtors as of the Petition Date
that is neither secured by a Lien on Collateral nor entitled to priority under the Bankruptcy Code or any
order of the Bankruptcy Court (other than an Unsecured Notes Claim or an Intercompany Claim).

        1.66    Governmental Unit has the meaning set forth in section 101(27) of the Bankruptcy
Code.

        1.67    Guarantee Claim means a Claim on account of a guarantee, promise, pledge, indemnity
or similar agreement to satisfy or that relates to a Primary Claim or liability of another Debtor.

       1.68    Impaired means, with respect to a Claim, Interest, or Class of Claims or Interests,
“impaired” within the meaning of sections 1123(a)(4) and 1124 of the Bankruptcy Code.

        1.69    Intercompany Claim means any Claim against a Debtor held by another Debtor.

        1.70    Intercompany Interest means an Interest in a Debtor held by another Debtor.

        1.71     Interest means any equity interest in a Debtor, including, but not limited to, all issued,
unissued, authorized or outstanding shares of stock, preferred stock, membership interests, other
instruments evidencing an ownership interest, or equity security in any of the Debtors, whether or not
transferable, and any option, warrant, right to purchase or acquire any such interests at any time, or any
other interest that is exercisable, convertible or exchangeable into equity of a Debtor, contractual or
otherwise, including, without limitation, equity or equity-based incentives, grants, or other instruments
issued, granted or promised to be granted to current or former employees, directors, officers, or
contractors of the Debtors to acquire any such interests in a Debtor that existed immediately before the
Effective Date.

        1.72    Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

        1.73     Management Incentive Plan means the management incentive plan that will provide for
stock-based compensation awards, on terms to be determined by the board of directors of the Reorganized
Debtors, of up to 10.0% of the Fully Diluted Shares.

      1.74    MIP Equity means the Fully Diluted Shares that may be issued pursuant to the
Management Incentive Plan, to the extent provided for thereunder.

        1.75   New Board means the initial board of directors of Reorganized DB Parent to be selected
in accordance with Section 5.9 of the Plan.


                                                    7
1004795077v10
       1.76   New Common Stock means the shares of common stock, par value $.001 per share, of
Reorganized DB Parent authorized pursuant to its certificate of incorporation, as included in the Plan
Supplement.

        1.77     New Stockholders’ Agreement means that certain shareholders’ agreement, in
substantially the form to be filed as part of the Plan Supplement, effective as of the Effective Date, to
which all parties receiving New Common Stock (and all persons to whom such parties may sell or
transfer their New Common Stock in the future and all persons who purchase or acquire the New
Common Stock in future transactions) shall be required to become or shall be deemed parties, which shall
be subject to the RSA Definitive Document Requirements.

        1.78      Other Secured Claim means a Claim, other than an ABL Facility Claim or Prepetition
Term Loan Claim, that is (a) secured by a Lien on Collateral, which lien is valid, perfected, and
enforceable under applicable law or by reason of a Final Order, to the extent of the value of such
Collateral as (i) set forth in the Plan, (ii) agreed to by the holder of such Claim and the Debtors (with the
consent of the DIP ABL Facility Agent, the Required DIP Term Lenders and the Crossover Holder) or the
Reorganized Debtors, as applicable, or (iii) determined by a Final Order in accordance with section
506(a) of the Bankruptcy Code, or (b) secured by the amount of any right of setoff of the holder thereof in
accordance with section 553 of the Bankruptcy Code.

        1.79    Parent Interests means any Interest in DB Parent.

        1.80    Person has the meaning set forth in section 101(41) of the Bankruptcy Code.

      1.81    Petition Date means, with respect to each Debtor, the date on which such Debtor
commenced its Chapter 11 Case.

        1.82     Plan means this joint prepackaged chapter 11 plan, including all appendices, exhibits,
schedules, and supplements hereto (including, without limitation, any appendices, schedules, and
supplements to the Plan contained in the Plan Supplement), as the same may be amended, supplemented,
or modified from time to time in accordance with the provisions of the Bankruptcy Code, the terms
hereof, and the terms of the Restructuring Support Agreement.

         1.83    Plan Supplement means the forms of certain documents, schedules, and exhibits
effectuating the transactions contemplated in the Plan, which are to be filed with the Clerk of the
Bankruptcy Court not later than ten (10) calendar days prior to the deadline to object to the Plan,
including, but not limited to, (a) the Exit ABL Facility Credit Agreement, (b) the Priority Exit Facility
Credit Agreement, (c) the Takeback Term Loan Credit Agreement, (d) the Amended Organizational
Documents (to the extent such Amended Organizational Documents reflect material changes from the
Debtors’ existing organizational documents and bylaws), (e) the New Stockholders’ Agreement, (f) a
term sheet containing the key terms of the Management Incentive Plan, (g) the Warrant Agreement, (h) a
list of retained Causes of Action and (i) to the extent known, information required to be disclosed in
accordance with section 1129(a)(5) of the Bankruptcy Code, which, in each case, shall be subject to the
RSA Definitive Document Requirements; provided that through the Effective Date, the Debtors shall
have the right to amend the Plan Supplement and any schedules, exhibits, or amendments thereto, in
accordance with the terms of the Plan and the Restructuring Support Agreement.

        1.84    Prepetition ABL Agent means Bank of America, N.A., solely in its capacity as
administrative agent and collateral agent under the Prepetition ABL Agreement, and its successors and
permitted assigns.



                                                     8
1004795077v10
       1.85    Prepetition ABL Agreement means that certain Credit Agreement, dated as of October
11, 2012, by and among David’s Bridal, Inc., the Subsidiary Borrowers (as defined therein) from time to
time party thereto, the Prepetition ABL Lenders and the Prepetition ABL Agent, and all exhibits,
amendments, and supplements thereto.

      1.86  Prepetition ABL Claims means all Claims arising under or related to the Prepetition
ABL Documents.

        1.87    Prepetition ABL Documents means the Prepetition ABL Agreement and all other Loan
Documents (as defined in the Prepetition ABL Agreement) , in each case as amended, restated, amended
and restated, modified, or supplemented from time to time through the Petition Date.

        1.88  Prepetition ABL Lenders means the lenders party to the Prepetition ABL Agreement,
including any Swingline Lender and any Issuing Lender (each as defined in the Prepetition ABL
Agreement).

       1.89  Prepetition ABL Secured Parties means the Prepetition ABL Agent, the Prepetition
ABL Lenders and any other party to whom Obligations (as defined in the Prepetition ABL Agreement)
may be owed.

      1.90    Prepetition Term Lenders means the lenders party to the Prepetition Term Loan
Agreement from time to time.

       1.91     Prepetition Term Loan Agent means Bank of America, N.A., solely in its capacity as
administrative agent and collateral agent under the Prepetition Term Loan Agreement, and its successors
and permitted assigns.

        1.92    Prepetition Term Loan Agreement means that certain Credit Agreement, dated as of
October 11, 2012, by and among David’s Bridal, Inc., the Subsidiary Borrowers (as defined therein) from
time to time party thereto, the Prepetition Term Lenders and the Prepetition Term Loan Agent, and all
exhibits, amendments, and supplements thereto.

         1.93   Prepetition Term Loan Claims means all Claims arising under or related to the
Prepetition Term Loan Documents.

         1.94  Prepetition Term Loan Documents means the Prepetition Term Loan Agreement and
all other Loan Documents (as defined in the Prepetition Term Loan Agreement) , in each case as
amended, restated, amended and restated, modified, or supplemented from time to time through the
Petition Date.

         1.95   Prepetition Term Loan Secured Parties means the Prepetition Term Loan Agent, the
Prepetition Term Lenders and any other party to whom Obligations (as defined in the Prepetition Term
Loan Agreement) may be owed.

       1.96    Primary Claim means a Claim against a Debtor with respect to which a Guarantee
Claim has been asserted against that or another Debtor.

         1.97    Priority Exit Facility means that certain senior secured term loan facility to be provided
to the Reorganized Debtors on the Effective Date on the terms and conditions set forth in the Priority Exit
Facility Credit Agreement.



                                                    9
1004795077v10
        1.98     Priority Exit Facility Agent means the Person selected by the Required Supporting
Term Lenders in consultation with the Crossover Holder to serve as administrative and collateral agent
under the Priority Exit Facility Credit Agreement, solely in its capacity as such.

        1.99     Priority Exit Facility Backstop Commitment means the Backstop Parties’ commitment
to backstop the syndication of the Priority Exit Facility in accordance with the Restructuring Term Sheet.

        1.100 Priority Exit Facility Credit Agreement means that certain senior secured credit
agreement, dated as of the Effective Date (as may be amended, restated, amended and restated,
supplemented, or modified from time to time, solely in accordance with the terms thereof), and containing
terms substantially consistent with the Restructuring Term Sheet and otherwise subject to the RSA
Definitive Document Requirements.

         1.101 Priority Exit Facility Documents means the Priority Exit Facility Credit Agreement and
each other agreement, security agreement, pledge agreement, collateral assignment, notice, mortgage,
control agreement, guarantee, certificate, document or instrument executed and/or delivered in connection
with any of the foregoing, whether or not specifically mentioned herein or therein, as the same may be
modified, amended, restated, amended and restated, supplemented or replaced from time to time and
which shall be in form and substance substantially consistent with the Restructuring Term Sheet and
subject to the RSA Definitive Document Requirements.

         1.102 Priority Exit Facility Loans means the loans made by the lenders under the Priority Exit
Facility Credit Agreement and in accordance with the terms thereof.

        1.103 Priority Non-Tax Claim means any Claim other than an Administrative Expense Claim
or a Priority Tax Claim, entitled to priority in payment as specified in section 507(a) of the Bankruptcy
Code.

       1.104 Priority Tax Claim means any secured Claim or unsecured Claim of a Governmental
Unit of the kind entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of the
Bankruptcy Code.

        1.105 Professional Fee Claim means a Claim for professional services rendered or costs
incurred on or after the Petition Date through the Effective Date by professional persons retained under
sections 327, 328, 330 or 1103 of the Bankruptcy Code in these Chapter 11 Cases by an order of the
Bankruptcy Court, in each case to the extent such fees and expenses have not been paid or are not
disallowed pursuant to an order of the Bankruptcy Court.

         1.106 Pro Rata means the proportion that an Allowed Claim or Interest in a particular Class
bears to the aggregate amount of Allowed Claims or Interests in that Class, or the proportion that Allowed
Claims or Interests in a particular Class bear to the aggregate amount of Allowed Claims and Disputed
Claims or Allowed Interests and Disputed Interests in a particular Class and other Classes entitled to share
in the same recovery as such Class under the Plan.

        1.107 Reinstate, Reinstated, or Reinstatement means (a) leaving unaltered the legal,
equitable, and contractual rights to which a Claim or Interest entitles the holder of such Claim or Interest
in accordance with section 1124 of the Bankruptcy Code, or (b) if applicable under section 1124 of the
Bankruptcy Code: (i) curing all prepetition and postpetition defaults other than defaults relating to the
insolvency or financial condition of the applicable Debtor or its status as a debtor under the Bankruptcy
Code; (ii) reinstating the maturity date of the Claim; (iii) compensating the holder of such Claim for
damages incurred as a result of its reasonable reliance on a contractual provision or such applicable law


                                                    10
1004795077v10
allowing the Claim’s acceleration; and (iv) not otherwise altering the legal, equitable or contractual rights
to which the Claim entitles the holder thereof.

         1.108 Related Parties means with respect to any Released Party, such entities’ predecessors,
successors and assigns (whether by operation of law or otherwise) subsidiaries, current and former
affiliates, managed accounts or funds, and all of their respective current and former officers, directors,
principals, shareholders (and any fund managers, fiduciaries or other agents of shareholders with any
involvement related to the Debtors), members, partners, employees, agents, advisory board members,
financial advisors, attorneys, accountants, investment bankers, consultants, representatives, management
companies, fund advisors and other professionals, and such entities’ respective heirs, executors, estates,
servants and nominees; provided that any Person or Entity who has asserted or subsequently asserts a
Claim against a Released Party shall not be a Related Party with respect to any release provided by such
Released Party hereunder.

         1.109 Released Parties means each of, and solely in its capacity as such, (a) the Debtors or the
Reorganized Debtors, (b) the DIP ABL Facility Agent, (c) the DIP ABL Secured Parties, (d) the DIP
Term Loan Facility Agent, (e) the DIP Term Loan Secured Parties, (f) the Supporting Term Lenders, (g)
the Crossover Holder, (h) the Supporting Noteholders, (i) the Supporting Sponsors, (j) the Unsecured
Notes Indenture Trustee, (k) the Exit ABL Facility Agent, (l) the Priority Exit Facility Agent, (m) the Exit
Facility Lenders, (n) the Takeback Term Loan Agent, (o) the Prepetition ABL Secured Parties, (p) the
Prepetition Term Loan Secured Parties and (q) the Related Parties for each of the foregoing; provided
that, Released Parties shall exclude any of the foregoing parties that do not (or are not deemed to) provide
the releases under the Plan.

         1.110 Releasing Parties means each of, and solely in its capacity as such, (a) the Debtors or the
Reorganized Debtors, (b) the DIP ABL Facility Agent, (c) the DIP ABL Secured Parties, (d) the DIP
Term Loan Facility Agent, (e) the DIP Term Loan Secured Parties, (f) the Supporting Term Lenders, (g)
the Crossover Holder, (h) the Supporting Noteholders, (i) the Supporting Sponsors, (j) the Unsecured
Notes Indenture Trustee, (k) the Exit ABL Facility Agent, (l) the Priority Exit Facility Agent, (m) the Exit
Facility Lenders, (n) the Takeback Term Loan Agent, (o) the Prepetition ABL Secured Parties, (p) the
Prepetition Term Loan Secured Parties and (q) all Holders of Claims or Interests (i) who vote to accept
the Plan, (ii) who are Unimpaired under the Plan and do not timely object to the releases provided herein,
(iii) whose vote to accept or reject the Plan is solicited but do not vote either to accept or to reject the Plan
and do not opt out of granting the releases herein, or (iv) who vote to reject the Plan but do not opt out of
granting the releases herein.

        1.111 Reorganized Debtors means each of the Debtors, as reorganized on the Effective Date in
accordance with the Plan, including any newly-formed Entity that is a transferee or successor thereto by
merger, consolidation, transfer or otherwise pursuant to the Restructuring Transactions.

        1.112 Reorganized DB Parent means the Entity that will be, as of the Effective Date, the
ultimate parent company of the other Reorganized Debtors and that, in accordance with the Plan
(including the Restructuring Transactions), will be the issuer of the New Common Stock and the
Warrants.

       1.113 Required DIP Term Lenders has the meaning ascribed to “Required Lenders” under the
DIP Term Loan Agreement.

       1.114 Required Supporting Term Lenders has the meaning ascribed to it in the Restructuring
Support Agreement.



                                                       11
1004795077v10
        1.115   Restructuring has the meaning ascribed to it in the Restructuring Support Agreement.

         1.116 Restructuring Expenses means all reasonable and documented fees and expenses of the
Supporting Party Professionals incurred in their respective representation of the Supporting Term
Lenders, the Crossover Holder, the Supporting Noteholders or the Supporting Sponsors, as applicable,
relating to the Restructuring.

       1.117 Restructuring Support Agreement means that certain Restructuring Support
Agreement, dated as of November 18, 2018, by and among the Debtors and the parties thereto, as may be
amended, supplemented, or modified from time to time in accordance with the terms thereof, a copy of
which, without individual holdings shown on the signature pages, is attached to the Plan as Exhibit A.

         1.118 Restructuring Support Parties means, collectively, the Supporting Term Lenders, the
Supporting Noteholders, the Crossover Holder and the Supporting Sponsors, in each case, that are or from
time to time become parties to the Restructuring Support Agreement.

       1.119 Restructuring Term Sheet means that certain term sheet attached to the Restructuring
Support Agreement as Exhibit A.

        1.120   Restructuring Transactions has the meaning set forth in Article V of the Plan.

         1.121 RSA Definitive Document Requirements means that the Definitive Documents shall be
subject to the respective consent rights of the Debtors and the applicable Restructuring Support Parties as
set forth in the Restructuring Support Agreement.

        1.122   Security has the meaning set forth in in section 101(49) of the Bankruptcy Code.

        1.123 Solicitation Parties means each of the following in its capacity as a solicitation agent:
(a) the Debtors; (b) the Unsecured Notes Indenture Trustee; and (c) the professionals of each of the
foregoing.

         1.124 Supplemental Securities means 15.0% of the New Common Stock to be issued and
distributed on the Effective Date to the initial lenders under the Priority Exit Facility.

      1.125     Supporting Noteholder has the meaning ascribed to it in the Restructuring Support
Agreement.

        1.126 Supporting Party Professionals means (i) Jones Day as counsel to the Supporting Term
Lenders; (ii) Pachulski Stang Ziehl & Jones as co-counsel to the Supporting Term Lenders; (iii) Greenhill
& Co., LLC as financial advisor and investment banker to the Supporting Term Lenders; (iv) Paul, Weiss,
Rifkind, Wharton & Garrison LLP as counsel to the Crossover Holder; (v) Cozen O’Connor P.C. as co-
counsel to the Crossover Holder; (vi) Moelis & Company LLC as financial advisor and investment banker
to the Crossover Holder; (vii) Fried, Frank, Harris, Shriver & Jacobson LLP as counsel to a Supporting
Noteholder, (viii) Morris Nichols Arsht & Tunnell LLP as Delaware counsel to a Supporting Noteholder,
(ix) FTI Consulting as counsel to a Supporting Noteholder, and (x) Cole Schotz P.C. as counsel to a
Supporting Sponsor.

      1.127     Supporting Sponsor has the meaning ascribed to it in the Restructuring Support
Agreement.




                                                    12
1004795077v10
      1.128     Supporting Term Lender has the meaning ascribed to it in the Restructuring Support
Agreement.

        1.129 Takeback Term Loan means the debt to be issued by the Reorganized Debtors under the
Plan to the Prepetition Term Lenders on the terms and conditions set forth in the Takeback Term Loan
Credit Agreement, in the original principal amount equal to three hundred million Dollars
($300,000,000), less the commitment amount of the Priority Exit Facility.

        1.130 Takeback Term Loan Agent means the Person selected by the Required Supporting
Term Lenders in consultation with the Crossover Holder to serve as the administrative and collateral
agent under the Takeback Term Loan Credit Agreement, solely in its capacity as such.

        1.131 Takeback Term Loan Credit Agreement means that certain second-priority secured
credit agreement, dated as of the Effective Date (as may be amended, restated, amended and restated,
supplemented, or modified from time to time, solely in accordance with the terms thereof), and containing
terms substantially consistent with the Restructuring Term Sheet and otherwise subject to the RSA
Definitive Document Requirements.

         1.132 Term Loan Stock Allocation means 76.25% of the New Common Stock (subject to
dilution by the MIP Equity and any Warrant Equity).

       1.133 Unimpaired means, with respect to a Claim, Interest, or Class of Claims or Interests, not
“impaired” within the meaning of sections 1123(a)(4) and 1124 of the Bankruptcy Code.

        1.134 Unsecured Noteholder means a holder of Unsecured Notes and its successors and
permitted assigns.

       1.135 Unsecured Notes means the outstanding 7.75% notes due 2020, issued pursuant to the
Unsecured Notes Indenture in the aggregate principal amount of $270,000,000 Dollars.

       1.136 Unsecured Notes Claim means, collectively, all Claims arising under the Unsecured
Notes and the Unsecured Notes Indenture, including any Guarantee Claims arising on account of the
Unsecured Notes and the Unsecured Notes Indenture, other than Restructuring Expenses.

         1.137 Unsecured Notes Indenture means that certain Indenture, dated as of October 11, 2012,
by and among David’s Bridal, Inc., as issuer, the guarantors named therein, and the Unsecured Notes
Indenture Trustee, including all agreements, notes, instruments, and any other documents delivered
pursuant thereto or in connection therewith (in each case, as amended, modified, or supplemented from
time to time).

         1.138 Unsecured Notes Indenture Trustee means Wilmington Trust, National Association, in
its capacity as trustee under the Unsecured Notes Indenture and its successors and assigns.

         1.139 Unsecured Notes Stock Allocation means 8.75% of the New Common Stock (subject to
dilution by the MIP Equity and any Warrant Equity).

        1.140   U.S. Trustee means the United States Trustee for the District of Delaware.

        1.141   Voting Agent means Donlin, Recano & Company, Inc., the Debtors’ voting agent.




                                                   13
1004795077v10
       1.142 Voting Deadline means the date by which all Persons or Entities entitled to vote on the
Plan must vote to accept or reject the Plan.

        1.143 Warrants means the five (5) year warrants issued in accordance with the Plan, entitling
holders thereof, upon exercise thereof, to receive 20% of the New Common Stock, subject to dilution by
the MIP Equity and subject to the terms of the Amended Organizational Documents and the New
Stockholders’ Agreement, on terms and conditions otherwise consistent with the Restructuring Term
Sheet and subject to the RSA Definitive Document Requirements.

         1.144 Warrant Agreement means the Definitive Document governing the Warrants, which
shall be subject to the RSA Definitive Document Requirements and filed as part of the Plan Supplement
(as further amended, modified or supplemented in accordance with its terms).

       1.145    Warrant Equity means the New Common Stock issued upon the exercise of the
Warrants.

        B.      Interpretation; Application of Definitions and Rules of Construction.

                  Unless otherwise specified, all section or exhibit references in the Plan are to the
respective section in, or exhibit to, the Plan, as the same may be amended, waived, or modified from time
to time. The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import refer to
the Plan as a whole and not to any particular section, subsection, or clause contained therein. The
headings in the Plan are for convenience of reference only and shall not limit or otherwise affect the
provisions hereof. For purposes herein: (a) in the appropriate context, each term, whether stated in the
singular or the plural, shall include both the singular and the plural, and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and the neuter gender; (b) any reference
herein to a contract, lease, instrument, release, indenture, or other agreement or document being in a
particular form or on particular terms and conditions means that the referenced document shall be
substantially in that form or substantially on those terms and conditions; (c) unless otherwise specified, all
references herein to “Sections” are references to Sections hereof or hereto; (d) the rules of construction set
forth in section 102 of the Bankruptcy Code shall apply; and (e) any term used in capitalized form herein
that is not otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have
the meaning assigned to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

        C.      Reference to Monetary Figures.

                All references in the Plan to monetary figures shall refer to Cash, unless otherwise
expressly provided.

        D.      Controlling Document.

                 In the event of an inconsistency between the Plan and the Disclosure Statement, the terms
of the Plan shall control. In the event of an inconsistency between the Plan and any Definitive
Documents or other documents, schedules or exhibits contained in the Plan Supplement, subject to the
RSA Definitive Document Requirements, such Definitive Document or other document, schedule or
exhibit shall control. In the event of an inconsistency between the Plan or any Definitive Documents or
other documents, schedules or exhibits contained in the Plan Supplement, on the one hand, and the
Confirmation Order, on the other hand, the Confirmation Order shall control.




                                                     14
1004795077v10
          ARTICLE II ADMINISTRATIVE EXPENSE AND PRIORITY TAX CLAIMS.

        2.1      Administrative Expense Claims.

                  Except to the extent that a holder of an Allowed Administrative Expense Claim (other
than a Professional Fee Claim) agrees to less favorable treatment, each holder of an Allowed
Administrative Expense Claim (other than a Professional Fee Claim) shall receive, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for, such Claim, Cash in an amount
equal to such Allowed Administrative Expense Claim on, or as soon thereafter as is reasonably
practicable, the later of (a) the Effective Date, and (b) the first Business Day after the date that is thirty
(30) calendar days after the date such Administrative Expense Claim becomes an Allowed Administrative
Expense Claim; provided that any Allowed Administrative Expense Claims representing liabilities
incurred in the ordinary course of business by the Debtors shall be paid by the Debtors or the Reorganized
Debtors, as applicable, in the ordinary course of business, consistent with past practice and in accordance
with the terms and subject to the conditions of any course of dealing or agreements governing,
instruments evidencing, or other documents relating to such transactions; provided further, that the
Debtors or Reorganized Debtors, as applicable, shall obtain the consent of the Priority Exit Facility Agent
(as directed by the requisite lenders under the applicable underlying documentation), which consent shall
not be unreasonably withheld, before resolving, settling or otherwise agreeing to the payment of any
Administrative Expense Claim representing liabilities incurred outside of the ordinary course of business
before such Claim becomes an Allowed Administrative Expense Claim.

        2.2      Professional Fee Claims.

                 All Entities seeking an award by the Bankruptcy Court of Professional Fee Claims shall
file and serve on counsel for the Reorganized Debtors, the U.S. Trustee, counsel for the Supporting Term
Lenders, counsel for the Crossover Holder, counsel for the Supporting Noteholders, and such other
Entities who are designated by the Bankruptcy Rules, the Confirmation Order, or other order of the Court,
on or before the date that is forty-five (45) days after the Effective Date, their respective final applications
for allowance of compensation for services rendered and reimbursement of expenses incurred from the
Petition Date through the Effective Date. Objections to any Professional Fee Claims must be filed and
served on counsel for the Reorganized Debtors, counsel for the Supporting Term Lenders, counsel for the
Crossover Holder, counsel for the Supporting Noteholders, and the requesting party no later than twenty-
one (21) calendar days after the filing of the final applications for compensation or reimbursement (unless
otherwise agreed by the party requesting compensation of a Professional Fee Claim).

                 Allowed Professional Fee Claims shall be paid in full, in Cash, in such amounts as are
Allowed by the Bankruptcy Court (a) upon the later of (i) the Effective Date, and (ii) the date upon which
an order relating to any such Allowed Professional Fee Claim is entered, in each case, as soon as
reasonably practicable, or (b) upon such other terms as may be mutually agreed upon between the holder
of such an Allowed Professional Fee Claim and the Debtors or the Reorganized Debtors, as applicable.
On or about the Effective Date, holders of Professional Fee Claims shall provide a reasonable estimate of
their unpaid Professional Fee Claims incurred in rendering services to the Debtors or their Estates as of
the Effective Date; provided that such estimate shall not be deemed to limit the amount of the fees and
expenses that are the subject of the Professional’s request for payment of Professional Fee Claims. The
Debtors or the Reorganized Debtors shall either escrow or separately reserve for and segregate such
estimated amounts for the benefit of the holders of the Professional Fee Claims until the fee applications
related thereto are resolved by order of the Bankruptcy Court or agreement of the parties.




                                                      15
1004795077v10
                The Reorganized Debtors are authorized to pay compensation for services rendered or
reimbursement of expenses incurred after the Effective Date in the ordinary course of business and
without any further notice to or action, order, or approval of the Bankruptcy Court.

        2.3      Fees and Expenses of Unsecured Notes Indenture Trustee.

                 On the Effective Date, the Reorganized Debtors shall pay (without duplication of
amounts to be paid, if any, pursuant to Section 4.5 of the Plan) in full in Cash all reasonable and
documented prepetition and postpetition fees, expenses, and reimbursements of the Unsecured Notes
Indenture Trustee (including the reasonable and documented fees and expenses of one counsel) to the
extent provided for under the Unsecured Notes Indenture. Any such fees, expenses, or reimbursements
invoiced after the Effective Date shall be paid promptly, but no later than ten (10) Business Days after the
Reorganized Debtors receive an invoice. The Unsecured Notes Indenture Trustee shall provide the
Debtors, the Supporting Term Lenders, the Crossover Holder and the Supporting Noteholders with an
estimate of the Unsecured Notes Indenture Trustee fees and expenses no later than five (5) Business Days
prior to the Effective Date.

        2.4      Priority Tax Claims.

                Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a less
favorable treatment, in full and final satisfaction, settlement, release, and discharge of and in exchange for
each Allowed Priority Tax Claim, each holder of such Allowed Priority Tax Claim shall be treated in
accordance with the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code and, for the
avoidance of doubt, holders of Allowed Priority Tax Claims will receive interest on such Allowed
Priority Tax Claims after the Effective Date in accordance with sections 511 and 1129(a)(9)(C) of the
Bankruptcy Code. To the extent any Allowed Priority Tax Claim is not due and owing on the Effective
Date, such Claim shall be paid in accordance with the terms of any agreement between the Debtors and
the holder of such Claim, or as may be due and payable under applicable non-bankruptcy law, or in the
ordinary course of business.

        2.5      DIP ABL Facility Claims.

                  Except to the extent that a holder of an Allowed DIP ABL Facility Claim agrees to a less
favorable treatment of such Claim or has been indefeasibly paid in full in Cash at the default rate before
the Effective Date, in full and final satisfaction, settlement, release, and discharge of, and in exchange for,
each Allowed DIP ABL Facility Claim, on the Effective Date, each holder of an Allowed DIP ABL
Facility Claim shall (i) receive Cash in the full amount of its Allowed DIP ABL Facility Claim and (ii) all
issued and undrawn Letters of Credit (as defined in the DIP ABL Agreement) shall be replaced or cash
collateralized in the amounts specified under the DIP ABL Agreement, from the proceeds of the Exit
ABL Facility and the existing commitments under the DIP ABL Agreement shall be terminated, provided
that, at the option of such holder, to the extent such holder has issued commitments under the Exit ABL
Facility, such holder’s Allowed DIP ABL Facility Claim may be converted on a cashless basis to loans
deemed outstanding under the Exit ABL Facility as of the Effective Date.

        2.6      DIP Term Loan Facility Claims.

                 Except to the extent that a holder of an Allowed DIP Term Loan Facility Claim agrees to
a less favorable treatment of such Claim, in full and final satisfaction, settlement, release, and discharge
of, and in exchange for, each Allowed DIP Term Loan Facility Claim, on the Effective Date, or as soon as
reasonably practicable thereafter, each holder of an Allowed DIP Term Loan Facility Claim shall receive
Cash in the full amount of its Allowed DIP Term Loan Facility Claim and such claim shall be deemed


                                                      16
1004795077v10
satisfied and discharged in full, provided that, at the option of such holder, to the extent such holder has
issued commitments under the Priority Exit Facility, such holder’s Allowed DIP Term Loan Facility
Claim may be converted on a cashless basis to loans deemed outstanding under the Priority Exit Facility
as of the Effective Date.

                  ARTICLE III CLASSIFICATION OF CLAIMS AND INTERESTS.

          3.1      Classification in General.

                  The Plan constitutes a separate plan proposed by each Debtor within the meaning of
section 1121 of the Bankruptcy Code. A Claim or Interest is placed in a particular Class for all purposes,
including voting, confirmation, and Distribution under the Plan and under sections 1122 and 1123(a)(1)
of the Bankruptcy Code; provided that a Claim or Interest is placed in a particular Class for the purpose of
receiving Distributions pursuant to the Plan only to the extent that such Claim or Interest is an Allowed
Claim or Allowed Interest in that Class and such Allowed Claim or Allowed Interest has not been
satisfied, released, or otherwise settled.

          3.2      Consolidation of Debtor Class Descriptions for Convenience Only.

                 The Plan groups the Debtors together solely for the purpose of describing treatment under
the Plan, confirmation of the Plan, and making Distributions in accordance with the Plan in respect of
Claims against and Interests in the Debtors under the Plan. Such groupings shall not affect any Debtor’s
status as a separate legal Entity, change the organizational structure of the Debtors’ business enterprise,
constitute a change of control of any Debtor for any purpose, cause a merger or consolidation of any legal
Entities, or cause the transfer of any assets; and, except as otherwise provided by or permitted under the
Plan, all Debtors shall continue to exist as separate legal Entities after the Effective Date.

          3.3      Summary of Classification.

               The following table designates the Classes of Claims against and Interests in each of the
Debtors and specifies which of those Classes are (a) Impaired or Unimpaired by the Plan, (b) entitled to
vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy Code, and
(c) presumed to accept or deemed to reject the Plan. In accordance with section 1123(a)(1) of the
Bankruptcy Code, Administrative Expense Claims and Priority Tax Claims have not been classified.

  Class                      Designation                 Treatment              Entitled to Vote
   1            Priority Non-Tax Claims                  Unimpaired          No (Presumed to accept)
   2            Other Secured Claims                     Unimpaired          No (Presumed to accept)
   3            Prepetition ABL Claims                   Unimpaired          No (Presumed to accept)
   4            Prepetition Term Loan Claims              Impaired                    Yes
   5            Unsecured Notes Claims                    Impaired                    Yes
   6            General Unsecured Claims                 Unimpaired          No (Presumed to accept)
   7            Intercompany Claims                      Unimpaired          No (Presumed to accept)
   8            Intercompany Interests                   Unimpaired          No (Presumed to accept)
   9            Parent Interests                          Impaired            No (Deemed to reject)




                                                    17
1004795077v10
        3.4     Special Provision Governing Unimpaired Claims.

                 Except as otherwise provided in the Plan, nothing under the Plan shall affect the rights of
the Debtors or the Reorganized Debtors, as applicable, in respect of any Unimpaired Claims, including all
rights in respect of legal and equitable defenses to, or setoffs or recoupments against, any such
Unimpaired Claims.

        3.5     Elimination of Vacant Classes.

                 Any Class of Claims against or Interests in a Debtor that, as of the commencement of the
Confirmation Hearing, does not have at least one (1) holder of a Claim or Interest that is Allowed in an
amount greater than zero for voting purposes shall be considered vacant, deemed eliminated from the Plan
of such Debtor for purposes of voting to accept or reject such Debtor’s Plan, and disregarded for purposes
of determining whether such Debtor’s Plan satisfies section 1129(a)(8) of the Bankruptcy Code with
respect to that Class.

        3.6     Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code.

                The Debtors shall seek Confirmation of the Plan pursuant to section 1129(b) of the
Bankruptcy Code with respect to any rejecting Class of Claims or Interests. The Debtors reserve the right
to modify the Plan in accordance with Article XII of the Plan (subject to the Restructuring Support
Agreement and, for the avoidance of doubt, the RSA Definitive Document Requirements) to the extent, if
any, that Confirmation pursuant to section 1129(b) of the Bankruptcy Code requires modification,
including by (a) modifying the treatment applicable to a Class of Claims or Interests to render such Class
of Claims or Interests Unimpaired to the extent permitted by the Bankruptcy Code and the Bankruptcy
Rules and (b) withdrawing the Plan as to an individual Debtor at any time before the Confirmation Date.

        3.7     Voting Classes; Presumed Acceptance by Non-Voting Classes.

                 If a Class contains Claims or Interests eligible to vote and no holder of Claims or
Interests eligible to vote in such Class votes to accept or reject the Plan, the Plan shall be presumed
accepted by the holders of such Claims or Interests in such Class.

                   ARTICLE IV TREATMENT OF CLAIMS AND INTERESTS.

        4.1     Priority Non-Tax Claims (Class 1).

                (a)     Classification: Class 1 consists of Priority Non-Tax Claims.

                  (b)     Treatment: Except to the extent that a holder of an Allowed Priority Non-Tax
Claim against any of the Debtors agrees to a less favorable treatment of such Claim, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for, such Allowed Priority Non-Tax
Claim, at the option of the Debtors (subject to the reasonable consent of the Required Supporting Term
Lenders and the Crossover Holder) or the Reorganized Debtors, as applicable, (i) each such holder shall
receive payment in Cash in an amount equal to the Allowed amount of such Claim, payable on the later of
the Effective Date and the date that is ten (10) Business Days after the date on which such Priority Non-
Tax Claim becomes an Allowed Priority Non-Tax Claim, or as soon thereafter as is reasonably
practicable, (ii) such holder’s Allowed Priority Non-Tax Claim shall be Reinstated, or (iii) such holder



                                                    18
1004795077v10
shall receive such other treatment consistent with section 1129(a)(9) of the Bankruptcy Code so as to
render such holder’s Allowed Priority Non-Tax Claim Unimpaired.

                (c)      Voting: Class 1 is Unimpaired, and the holders of Priority Non-Tax Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Priority Non-Tax Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited.

        4.2     Other Secured Claims (Class 2).

                (a)      Classification: Class 2 consists of Other Secured Claims. To the extent that
Other Secured Claims are secured by different Collateral or different interests in the same Collateral, such
Claims shall be treated as separate subclasses of Class 2 for purposes of voting to accept or reject the Plan
and receiving Distributions under the Plan.

                  (b)    Treatment: Except to the extent that a holder of an Allowed Other Secured
Claim against any of the Debtors agrees to a less favorable treatment of such Claim, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for, such Allowed Other Secured
Claim, at the option of the Debtors (with the consent of the Required Supporting Term Lenders and the
Crossover Holder) or the Reorganized Debtors, as applicable, on the later of the Effective Date and the
date that is ten (10) Business Days after the date such Other Secured Claim becomes an Allowed Claim,
or as soon thereafter as is reasonably practicable, each holder of an Allowed Other Secured Claim shall
receive on account of such Allowed Claim (i) Cash in an amount equal to the Allowed amount of such
Claim, (ii) Reinstatement of such holder’s Allowed Other Secured Claim, or (iii) such other treatment
sufficient to render such holder’s Allowed Other Secured Claim Unimpaired. In the event that an Other
Secured Claim against any of the Debtors is treated under clause (i) of this Section 4.2(b) of the Plan, the
Liens securing such Other Secured Claim shall be deemed released immediately upon payment.

                (c)     Voting: Class 2 is Unimpaired, and the holders of Other Secured Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Other Secured Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited.

        4.3     Prepetition ABL Claims (Class 3).

                (a)      Classification: Class 3 consists of Prepetition ABL Claims.

                (b)      Allowance: The Prepetition ABL Claims are Allowed pursuant to section 506(a)
of the Bankruptcy Code against each of the Debtors in the aggregate face amount of the then outstanding
amount under the Prepetition ABL Agreement, plus any unreimbursed amounts thereunder, and any
accrued and unpaid interest payable at the default rate specified under the Prepetition ABL Agreement on
such unreimbursed amounts through the Effective Date, plus any fees, charges, expenses, reimbursement
obligations, indemnification obligations, Unpaid Drawings (as defined in the Prepetition ABL
Agreement), increased costs, and other amounts due but unpaid under the Prepetition ABL Agreement.
Neither the holders of the Prepetition ABL Claims nor the Prepetition ABL Agent shall be required to file
proofs of Claim on account of any Prepetition ABL Claim.

                 (c)      Treatment: Except to the extent that a holder of an Allowed Prepetition ABL
Claim agrees to a less favorable treatment of such Claim or has been indefeasibly paid in full in Cash at
the default rate or “rolled up” or converted into DIP ABL Claims pursuant to the applicable DIP Order
before the Effective Date, in full and final satisfaction, settlement, release, and discharge of, and in


                                                     19
1004795077v10
exchange for, each Allowed Prepetition ABL Claim, on the Effective Date, each holder of an Allowed
Prepetition ABL Claim shall (i) receive Cash in the full amount of its Allowed Prepetition ABL Claim
and (ii) all issued and undrawn Letters of Credit (as defined in the Prepetition ABL Agreement) shall be
replaced or cash collateralized in the amounts specified under the Prepetition ABL Agreement, from the
proceeds of the Exit ABL Facility and the existing commitments under the Prepetition ABL Agreement
shall be terminated.

                 (d)    Voting: Class 3 is Unimpaired, and the holders of Prepetition ABL Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Allowed Prepetition ABL Claims are not entitled to vote to accept or reject the Plan,
and the votes of such holders will not be solicited.

        4.4     Prepetition Term Loan Claims (Class 4).

                (a)      Classification: Class 4 consists of Prepetition Term Loan Claims.

                (b)     Allowance: The Prepetition Term Loans Claims are Allowed pursuant to section
506(a) of the Bankruptcy Code against David’s Bridal, Inc. and DB Midco, Inc. in the aggregate principal
amount of $481,239,196.00, plus (i) accrued but unpaid interest owed as of the Petition Date and any fees,
charges, and other amounts due but unpaid under the Prepetition Term Loan Credit Agreement or any
related documents as of the Petition Date and (ii) any other Prepetition Term Loan Claims accrued under
any order of the Bankruptcy Court but unpaid as of the Effective Date. Neither the holders of the
Prepetition Term Loan Claims nor the Prepetition Term Loan Agent shall be required to file proofs of
Claim on account of any Prepetition Term Loan Claim.

                 (c)      Treatment: Except to the extent that a holder of an Allowed Prepetition Term
Loan Claim agrees to a less favorable treatment of such Claim, in full and final satisfaction, settlement,
release, and discharge of, and in exchange for, each Allowed Prepetition Term Loan Claim, on the
Effective Date, each holder of an Allowed Prepetition Term Loan Claim shall receive its Pro Rata Share
of (i) the Takeback Term Loan, (ii) the Term Loan Stock Allocation and (iii) the right to participate in the
Priority Exit Facility (and receive the Supplemental Securities in accordance therewith). The holders of
Allowed Prepetition Term Loan Claims shall be deemed to have waived, and shall not receive any
recovery on account of, any deficiency claim.

                  (d)     Voting: Class 4 is Impaired, and the holders of Secured Notes Claims are
entitled to vote to accept or reject the Plan.

        4.5     Unsecured Notes Claims (Class 5).

                (a)      Classification: Class 5 consists of Unsecured Notes Claims.

                (b)      Allowance: The Unsecured Notes Claims are Allowed against David’s Bridal,
Inc. in the aggregate principal amount of $270,000,000 plus accrued but unpaid interest owed as of the
Petition Date and any fees, charges, and other amounts due but unpaid under the Unsecured Notes, the
Unsecured Notes Indenture, or any related documents as of the Petition Date. Neither the holders of the
Unsecured Notes Claims nor the Unsecured Notes Indenture Trustee shall be required to file proofs of
Claim on account of any Unsecured Notes Claim.

                (c)      Treatment: Except to the extent that a holder of an Allowed Unsecured Notes
Claim agrees to a less favorable treatment of such Claim, in full and final satisfaction, settlement, release,
and discharge of, and in exchange for, each Allowed Unsecured Notes Claim, on the Effective Date, each


                                                     20
1004795077v10
holder of an Allowed Unsecured Notes Claim shall receive its Pro Rata share of (i) the Unsecured Notes
Stock Allocation and (ii) the Warrants.

                  (d)      Voting: Class 5 is Impaired, and the holders of Unsecured Notes Claims in Class
5 are entitled to vote to accept or reject the Plan.

        4.6     General Unsecured Claims (Class 6).

                (a)     Classification: Class 6 consists of General Unsecured Claims.

                  (b)     Treatment: Except to the extent that a holder of an Allowed General Unsecured
Claim agrees to a less favorable treatment of such Claim or has been paid before the Effective Date, on
and after the Effective Date, in full and final satisfaction, settlement, release, and discharge of, and in
exchange for, such Claim, (i) the Reorganized Debtors shall continue to pay or treat each Allowed
General Unsecured Claim in the ordinary course of business as if the Chapter 11 Cases had never been
commenced, or (ii) such holder will receive such other treatment so as to render such holder’s Allowed
General Unsecured Claim Unimpaired pursuant to section 1124 of the Bankruptcy Code, in each case
subject to all defenses or disputes the Debtors and the Reorganized Debtors may have with respect to such
Claims, including as provided in Section 6.17 of the Plan; provided that, notwithstanding the foregoing,
the Allowed amount of General Unsecured Claims shall be subject to and shall not exceed the limitations
or maximum amounts permitted by the Bankruptcy Code, including sections 502 or 503 of the
Bankruptcy Code, to the extent applicable; provided, further, that the Supporting Sponsors holding
General Unsecured Claims shall be deemed to have waived such Claims and shall not receive any
distributions on account of such Claims.

                  (c)     Voting: Class 6 is Unimpaired, and the holders of Allowed General Unsecured
Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. Therefore, holders of Allowed General Unsecured Claims are not entitled to vote to
accept or reject the Plan, and the votes of such holders will not be solicited.

        4.7     Intercompany Claims (Class 7).

                (a)     Classification: Class 7 consists of Intercompany Claims.

                 (b)      Treatment: On the Effective Date, or as soon as practicable thereafter, all
Intercompany Claims shall be paid, adjusted, continued, settled, Reinstated, discharged, contributed to
capital, or eliminated, in each case to the extent determined to be appropriate by the Debtors (with the
consent of the Required Supporting Term Lenders and the Crossover Holder) or the Reorganized Debtors,
as applicable, subject to the Restructuring Transactions.

                (c)     Voting: Class 7 is Unimpaired, and the holders of Intercompany Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Intercompany Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited.

        4.8     Intercompany Interests (Class 8).

                (a)     Classification: Class 8 consists of Intercompany Interests.




                                                    21
1004795077v10
               (b)     Treatment: On the Effective Date, or as soon as practicable thereafter, all
Intercompany Interests shall be Reinstated, (i) subject to the reasonable consent of the Required
Supporting Term Lenders and the Crossover Holder and (ii) the Restructuring Transactions.

                (c)     Voting: Class 8 is Unimpaired, and the holders of Intercompany Interests are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Intercompany Interests are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited.

                 (d)     To the extent Reinstated under the Plan, the Intercompany Interests shall be
Reinstated for the ultimate benefit of the holders of the New Common Stock, and in exchange for the
Debtors’ and Reorganized Debtors’ agreement under the Plan to make certain distributions to the holders
of Allowed Claims. For the avoidance of doubt, to the extent Reinstated pursuant to the Plan, on and
after the Effective Date, all Intercompany Interests shall be owned by the same Reorganized Debtor that
corresponds with the Debtor that owned such Intercompany Interests prior to the Effective Date.

        4.9      Parent Interests (Class 9).

                 (a)      Classification: Class 9 consists of Parent Interests.

                  (b)      Treatment: Holders of Parent Interests shall not receive or retain any property
under the Plan on account of such Parent Interests. On the Effective Date, or as soon as practicable
thereafter, all Interests shall be deemed cancelled without further action by or order of the Bankruptcy
Court, and shall be of no further force and effect, whether surrendered for cancellation or otherwise.

                 (c)      Voting: Class 9 is Impaired, and the holders of Parent Interests are conclusively
deemed to have rejected the Plan. Therefore, holders of Parent Interests are not entitled to vote to accept
or reject the Plan, and the votes of such holders of Parent Interests will not be solicited.

                          ARTICLE V        MEANS FOR IMPLEMENTATION.

        5.1      Compromise of Controversies.

                  Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the distributions and other benefits provided under the Plan, the provisions of the Plan
constitute a good-faith compromise and settlement of all Claims and controversies resolved under the
Plan, and the entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of such
compromise and settlement under Bankruptcy Rule 9019, and the Bankruptcy Court’s findings shall
constitute its determination that such compromises and settlements are within the range of reasonableness,
in the best interests of the Debtors, their estates, their creditors, and other parties-in-interest, and fair and
equitable. Each provision of Plan constitutes a part of this settlement that is non-severable from the
remaining terms of the Plan.

        5.2      Sources of Cash for Plan Distribution.

                Except as otherwise provided in the Plan or Confirmation Order, all Cash required for the
payments to be made hereunder shall be obtained from the Debtors’ and the Reorganized Debtors’
operations and Cash balances, the Priority Exit Facility Loans and the Exit ABL Facility.




                                                       22
1004795077v10
        5.3     Restructuring Expenses.

                 To the extent not otherwise paid and notwithstanding any contrary limitations or
conditions to such payment in an order of the Bankruptcy Court other than the Confirmation Order, the
Debtors or the Reorganized Debtors, as applicable, shall promptly pay outstanding and invoiced
Restructuring Expenses as follows: (A) on the Effective Date, Restructuring Expenses incurred during
the period prior to the Effective Date to the extent invoiced to the Debtors at least two (2) Business Days
in advance of the Effective Date and (B) after the Effective Date, any unpaid Restructuring Expenses
within ten (10) Business Days of receiving an invoice; provided that such Restructuring Expenses shall be
paid in accordance with the terms of any applicable engagement letters or other contractual arrangements
without the requirement for the filing of retention applications, fee applications, or any other applications
in the Chapter 11 Cases, and without any requirement for further notice or Bankruptcy Court review or
approval.

        5.4     Continued Corporate Existence; Corporate Action.

                  (a)    Except as otherwise provided in the Plan or any agreement, instrument, or other
document incorporated in the Plan or the Plan Supplement (including the Restructuring Transactions), on
the Effective Date, each Debtor shall continue to exist after the Effective Date as a separate corporation,
limited liability company, partnership, or other form of entity, as the case may be, with all the powers of a
corporation, limited liability company, partnership, or other form of entity, as the case may be, pursuant
to the applicable law in the jurisdiction in which each applicable Debtor is incorporated or formed and
pursuant to the respective certificate of incorporation and by-laws (or other analogous formation
documents) in effect before the Effective Date, except to the extent such certificate of incorporation or
bylaws (or other analogous formation documents) is amended by the Plan or otherwise, and to the extent
any such document is amended, such document is deemed to be amended pursuant to the Plan and will be
effective without any further action or approval (other than any requisite filings required under applicable
state or federal law).

                  (b)     On the Effective Date, all actions contemplated by the Plan shall be deemed
authorized and approved by the Bankruptcy Court in all respects, including, as applicable: (i) the
adoption and/or filing of the Amended Organizational Documents and the New Stockholders’ Agreement;
(ii) the selection of the directors, managers, and officers for the Reorganized Debtors, including the
appointment of the New Board; (iii) the authorization, issuance, and distribution of New Common Stock
(including the Supplemental Securities) and Warrants and the shares of New Common Stock (including
any other securities issuable upon exercise of the Warrants) issued upon the exercise of the Warrants;
(iv) the rejection, assumption, or assumption and assignment, as applicable, of Executory Contracts and
Unexpired Leases; (v) the entry into the Exit Facilities and the execution, delivery, and filing of the Exit
Facility Documents, as applicable; (vi) implementation of the Restructuring Transactions; (vii) payment
of the Backstop Payment; and (viii) all other actions contemplated by the Plan (whether to occur before,
on, or after the Effective Date). Upon the Effective Date, all matters provided for in the Plan involving
the corporate structure of Reorganized Debtors, and any corporate action required by the Debtors or the
other Reorganized Debtors in connection with the Plan shall be deemed to have occurred and shall be in
effect, without any requirement of further action by the security holders, directors, or officers of the
Debtors or Reorganized Debtors. On or (as applicable) before the Effective Date, the appropriate officers
of the Debtors, Reorganized DB Parent, or the other Reorganized Debtors shall be authorized and (as
applicable) directed to issue, execute, and deliver the agreements, documents, securities, and instruments
contemplated by the Plan (or necessary or desirable to effectuate the Restructuring Transactions) in the
name of and on behalf of Reorganized DB Parent and the other Reorganized Debtors, including the Exit
Facility Documents and any and all other agreements, documents, Securities, and instruments relating to
the foregoing, to the extent not previously authorized by the Bankruptcy Court. The authorizations and


                                                     23
1004795077v10
approvals contemplated by this Section 5.4(b) shall be effective notwithstanding any requirements under
non-bankruptcy law.

        5.5     Exit Facilities.

                 (a)     On the Effective Date, in accordance with, and subject to, the terms and
conditions of the Exit Facility Documents, the Reorganized Debtors will enter into the Exit Facilities
without the need for any further corporate action and without further action by the holders of Claims or
Interests. The proceeds of the Exit Facilities shall be used to (i) refinance the Prepetition ABL Agreement
(to the extent outstanding), DIP ABL Facility and DIP Term Loan Facility in full in accordance with 3.7
of the Plan, (ii) fund other Distributions, costs, and expenses contemplated by the Plan, (iii) pay the
Backstop Payment and (iv) fund general working capital and for general corporate purposes of the
Reorganized Debtors, in each case subject to the terms of the Exit Facility Documents.

                 (b)      To the extent that holders of Prepetition Term Loan Claims do not fully fund the
Priority Exit Facility in accordance with Section 4.4 hereof, the Backstop Parties have agreed to backstop
the Priority Exit Facility to the extent of the Priority Exit Facility Backstop Commitment, consistent with
the Restructuring Term Sheet and subject to the terms thereof, to ensure that the entire Priority Exit
Facility is funded. In consideration of the Priority Exit Facility Backstop Commitment, on the Effective
Date, each Backstop Party shall receive its applicable allocation of the Backstop Payment.

                 (c)    The Confirmation Order shall constitute approval of the Exit Facilities (including
the transactions contemplated thereby and all payments contemplated thereunder (including the Backstop
Payment), and all actions to be taken, undertakings to be made, and obligations to be incurred and fees
paid by the Reorganized Debtors in connection therewith), and authorization for the Reorganized Debtors
to enter into and perform under the Exit Facility Documents and such other documents and make such
payment and any other payment in connection therewith as may be required or appropriate.

                 (d)      On the Effective Date, the Exit Facility Documents shall be executed and
delivered substantially on the terms and conditions set forth in the Restructuring Term Sheet. All Liens
and security interests granted pursuant to the Exit Facility Documents shall be (i) valid, binding,
perfected, and enforceable Liens and security interests in the personal and real property described in and
subject to such document, with the priorities established in respect thereof under applicable non-
bankruptcy law, (ii) granted in good faith and deemed not to constitute a fraudulent conveyance or
fraudulent transfer, and (iii) not otherwise subject to avoidance, recharacterization, or subordination under
any applicable law. Each of the Debtors, the Reorganized Debtors, and the Entities granted such Liens
and security interests are authorized to make all filings and recordings, and to obtain all governmental
approvals and consents necessary to establish, attach, and perfect such Liens and security interests under
any applicable law, and shall thereafter cooperate to make all other filings and recordings that otherwise
would be necessary under applicable law to give notice of such Liens and security interests to third
parties.

                (e)     The Reorganized Debtors shall be authorized to execute, deliver, and enter into
and perform under the Exit Facility Documents without the need for any further corporate or limited
liability company action and without further action by the holders of Claims or Interests.

        5.6     Authorization and Issuance of New Common Stock and the Warrants.

                (a)     All existing interests in DB Parent shall be cancelled as of the Effective Date
and, subject to the Restructuring Transactions, on the Effective Date, the Debtors or the Reorganized
Debtors, as applicable, are authorized to issue or cause to be issued and shall issue to (i) holders of


                                                     24
1004795077v10
Prepetition Term Loan Claims, (ii) holders of Unsecured Notes Claims and (iii) lenders under the Priority
Exit Facility, as applicable, the New Common Stock (including the Supplemental Securities) and the
Warrants in accordance with the terms of the Plan, the Amended Organizational Documents, and the
Warrant Agreement, without the need for any further corporate, limited liability company, or shareholder
action. All of the New Common Stock and the Warrants issuable under the Plan (including the
Supplemental Securities), when so issued, shall be duly authorized, validly issued, fully paid, and non-
assessable, and the holders of New Common Stock and Warrants shall be deemed to have accepted the
terms of the New Stockholders’ Agreement (solely in their capacity as shareholders and holders of
warrants of Reorganized DB Parent) and to be parties thereto without further action or signature. The
New Stockholders’ Agreement shall be effective as of the Effective Date and, as of such date, shall be
deemed to be valid, binding, and enforceable in accordance with its terms, and each holder of New
Common Stock and Warrants shall be bound thereby.

                  (b)     Upon the Effective Date, unless otherwise consented to by the Required
Supporting Term Lenders and the Crossover Holder, (i) the New Common Stock shall not be registered
under the Securities Act of 1933, and shall not be listed for public trading on any securities exchange, and
(ii) none of the Reorganized Debtors shall be a reporting company under the Exchange Act. Except as
provided in the Plan or the Confirmation Order, the New Common Stock to be distributed under the Plan
to holders of Allowed Class 5 Claims shall be issued in the names of such holders or their nominees in
accordance with DTC’s book-entry exchange procedures or on the books and records of a transfer agent;
provided, that such New Common Stock will only be issued in accordance with DTC book-entry
procedures if it is permitted to be held through DTC’s book-entry system and the Reorganized Debtors, in
their sole discretion, deem such method of distribution advisable. To receive distributions of New
Common Stock, holders of applicable Allowed Claims shall be required to designate a direct or indirect
participant in DTC with whom such holder has an account into which such New Common Stock may be
deposited.

        5.7     Exemption from Registration.

                  (a)     The offer, issuance, and distribution of the New Common Stock and the Warrants
hereunder to holders of Prepetition Term Loan Claims and Unsecured Notes Claims shall be exempt,
pursuant to section 1145 of the Bankruptcy Code, if applicable, or other available exemptions without
further act or action by any Entity, from registration under (i) the Securities Act of 1933, as amended, and
all rules and regulations promulgated thereunder, and (ii) any state or local law requiring registration for
the offer, issuance, or distribution of Securities.

                 (b)      The New Common Stock and the Warrants shall be issued without registration
under the Securities Act or any similar federal, state or local law in reliance on available exemptions or
section 1145(a) of the Bankruptcy Code and, if applicable, shall be freely tradable by the recipients
thereof, subject to: (i) the provisions of section 1145(b)(1) of the Bankruptcy Code relating to the
definition of an underwriter in section 2(a)(11) of the Securities Act of 1933; (ii) compliance with any
rules and regulations of the Securities and Exchange Commission, if any, applicable at the time of any
future transfer of such securities or instruments; and (iii) any applicable regulatory approval.

                 (c)      Should the Reorganized Debtors elect on or after the Effective Date to reflect any
ownership of the New Common Stock and/or the Warrants through the facilities of the DTC, the
Reorganized Debtors need not provide any further evidence other than the Plan or the Confirmation Order
with respect to the treatment of the New Common Stock and Warrants under applicable securities laws.

              (d)    Notwithstanding anything to the contrary in the Plan, no entity (including, for the
avoidance of doubt, DTC) shall be entitled to require a legal opinion regarding the validity of any


                                                    25
1004795077v10
transaction contemplated by the Plan, including, for the avoidance of doubt, whether the New Common
Stock and Warrants and the shares of New Common Stock (including any other securities issuable upon
exercise of the Warrants) issued upon the exercise of the Warrants are exempt from registration and/or
eligible for DTC book-entry delivery, settlement, and depository services. DTC shall be required to
accept and conclusively rely upon the Plan or Confirmation Order in lieu of a legal opinion regarding
whether the New Common Stock and/or Warrants and/or shares of New Common Stock (including any
other securities issuable upon exercise of Warrants) issued upon the exercise of the Warrants are exempt
from registration and/or eligible for DTC book-entry delivery, settlement, and depository services.

        5.8     Cancellation of Existing Securities and Agreements.

                 (a)      Except for the purpose of evidencing a right to a Distribution under the Plan and
except as otherwise set forth in the Plan, including with respect to executory contracts or unexpired leases
that shall be assumed by the Debtors, on the Effective Date, all agreements, instruments, and other
documents evidencing any Prepetition ABL Claims, Prepetition Term Loan Claims, Unsecured Notes
Claims, or any Interest (other than Intercompany Interests that are not modified by the Plan) and any
rights of any holder in respect thereof shall be deemed cancelled, discharged, and of no force or effect and
the obligations of the Debtors thereunder shall be deemed fully satisfied, released, and discharged.

                  (b)     Notwithstanding such cancellation and discharge, the Prepetition ABL
Agreement, the Prepetition Term Loan Agreement, and the Unsecured Notes Indenture shall continue in
effect solely to the extent necessary to (i) allow the holders of Allowed Prepetition ABL Claims, Allowed
Prepetition Term Loan Claims, and Allowed Unsecured Notes Claims to receive Distributions under the
Plan, (ii) allow the Debtors, the Reorganized Debtors, the Prepetition ABL Agent, the Prepetition Term
Loan Agent, the Unsecured Notes Indenture Trustee, and the Disbursing Agent to make post-Effective
Date Distributions or take such other action pursuant to the Plan on account of the Allowed Prepetition
ABL Claims, Allowed Prepetition Term Loan Claims, and Allowed Unsecured Notes Claims, and to
otherwise exercise their rights and discharge their obligations relating to the interests of the holders of
such Claims in accordance with the Plan, and (iii) permit the Prepetition ABL Agent, the Prepetition
Term Loan Agent, and the Unsecured Notes Indenture Trustee to appear in the Chapter 11 Cases,
provided that nothing in this Section 5.8 shall affect the discharge of Claims pursuant to the Bankruptcy
Code, the Confirmation Order, or the Plan or result in any liability or expense to the Reorganized Debtors.

                 (c)     Notwithstanding the foregoing, any provision in any document, instrument, lease,
or other agreement that causes or effectuates, or purports to cause or effectuate, a default, termination,
waiver, or other forfeiture of, or by, the Debtors of their interests, as a result of the cancellations,
terminations, satisfaction, releases, or discharges provided for in this Section 5.8 shall be deemed null and
void and shall be of no force and effect. Nothing contained herein shall be deemed to cancel, terminate,
release, or discharge the obligation of the Debtors or any of their counterparties under any executory
contract or unexpired lease to the extent such executory contract or unexpired lease has been assumed by
the Debtors pursuant to a Final Order of the Bankruptcy Court or hereunder.

        5.9     Officers and Boards of Directors.

                 (a)     On the Effective Date, the New Board shall consist of seven (7) directors in total
to be designated by the Supporting Term Lenders and the Crossover Holder in a manner to be determined
consistent with the Restructuring Term Sheet. To the extent then known and determined, the identities of
the members of each board of directors or managers of a Reorganized Debtor, as applicable, and, to the
extent applicable, the officers of each Reorganized Debtor, shall be disclosed at or prior to the
Confirmation Hearing in accordance with section 1129(a)(5) of the Bankruptcy Code.



                                                     26
1004795077v10
               (b)     Commencing on the Effective Date, each of the directors, managers, and officers
of each of the Reorganized Debtors shall be elected and serve pursuant to the terms of the applicable
Amended Organizational Documents of such Reorganized Debtor and may be replaced or removed in
accordance with such Amended Organizational Documents.

        5.10    Restructuring Transactions.

                  (a)      On or as soon as practicable after the Effective Date, the Reorganized Debtors
shall, subject to the reasonable consent of the Required Supporting Term Lenders and the Crossover
Holder, take such actions as may be or become necessary or appropriate to effect any transaction
described in, approved by, contemplated by, or necessary to effectuate the Plan (collectively, the
“Restructuring Transactions”), including (i) the execution and delivery of appropriate agreements or
other documents of merger, consolidation, restructuring, financing, conversion, disposition, transfer,
dissolution, or liquidation containing terms that are consistent with the terms of the Plan and that satisfy
the applicable requirements of applicable law and any other terms to which the applicable Entities may
determine, (ii) the execution and delivery of appropriate instruments of transfer, assignment, assumption,
or delegation of any asset, property, right, liability, debt, or obligation on terms consistent with the terms
of the Plan and having other terms to which the applicable parties agree, (iii) the filing of appropriate
certificates or articles of incorporation, formation, reincorporation, merger, consolidation, conversion, or
dissolution, the Amended Organizational Documents, (iv) the issuance of Securities (including the New
Common Stock, Warrants and Supplemental Securities), all of which shall be authorized and approved in
all respects in each case without further action being required under applicable law, regulation, order, or
rule, (v) all other actions that the applicable Entities determine to be necessary or appropriate, including
(A) making filings or recordings that may be required by applicable law, subject, in each case, to the
Amended Organizational Documents, and (B) such other transactions that may be required or necessary
to effectuate any of the Restructuring Transactions in the most tax-efficient manner, including mergers,
consolidations, restructurings, conversions, dispositions, transfers, formations, organizations, dissolutions
or liquidations; (vi) the execution, delivery, and filing, if applicable, of the Exit Facility Documents, the
Amended Organizational Documents, the New Stockholders’ Agreement and the Warrant Agreement;
and (vii) all other actions that the applicable Entities determine to be necessary or appropriate, including
making filings or recordings that may be required by applicable law, provided, that any of the foregoing
actions and documents shall, in each case, be subject to the RSA Definitive Document Requirements (as
applicable). The Restructuring Transactions may include a taxable transfer of all or a portion of the
Debtors’ assets or Entities to one or more newly-formed Entities (or an affiliate or subsidiary of such
Entity or Entities) formed and controlled by certain holders of Claims against the Debtors and, in such
case, the New Common Stock (and/or other interests) issued to holders of Claims pursuant to the Plan
may comprise stock (and/or other interests) of such Entity or Entities.

                 (b)     Each officer, member of the board, or manager of the Debtors is (and each
officer, member of the board, or manager of the Reorganized Debtors shall be) authorized and directed to
issue, execute, deliver, file, or record such contracts, securities, instruments, releases, indentures, and
other agreements or documents and take such actions as may be necessary or appropriate to effectuate,
implement, and further evidence the terms and conditions of the Plan, the Securities issued pursuant to the
Plan and any Restructuring Transaction (including the New Common Stock, Warrants and Supplemental
Securities) in the name of and on behalf of the Reorganized Debtors, all of which shall be authorized and
approved in all respects, in each case, without the need for any approvals, authorization, consents, or any
further action required under applicable law, regulation, order, or rule (including, without limitation, any
action by the shareholders or directors or managers of the Debtors or the Reorganized Debtors) except for
those expressly required pursuant to the Plan.




                                                     27
1004795077v10
                 (c)     On the Effective Date, or as soon thereafter as is reasonably practicable, the
Reorganized Debtors’ respective certificates of incorporation and bylaws (and other formation and
constituent documents relating to limited liability companies) shall be amended as may be required to be
consistent with the provisions of the Plan, the New Stockholders’ Agreement, the Warrant Agreement,
and the Exit Facility Documents, as applicable, and the Bankruptcy Code. The Amended Organizational
Documents shall, among other things: (i) authorize the issuance of the New Common Stock (including
the Supplemental Securities) and the Warrants and the shares of New Common Stock (including any
other securities issuable upon exercise of the Warrants) issued upon the exercise of the Warrants; and
(ii) pursuant to and only to the extent required by section 1123(a)(6) of the Bankruptcy Code, include a
provision prohibiting the issuance of non-voting equity Securities. After the Effective Date, each
Reorganized Debtor may amend and restate its certificate of incorporation and other formation and
constituent documents as permitted by the laws of its respective jurisdiction of formation and the terms of
the Amended Organizational Documents, the New Stockholders Agreement and the Warrant Agreement.

                  (d)     All matters provided for herein involving the corporate structure of the Debtors
or the Reorganized Debtors, to the extent applicable, or any corporate, limited liability company, or
related action required by the Debtors or the Reorganized Debtors in connection herewith shall be deemed
to have occurred and shall be in effect, without any requirement of further action by the shareholders,
members, or directors or managers of the Debtors or the Reorganized Debtors, and with like effect as
though such action had been taken unanimously by the shareholders, members, directors, managers, or
officers, as applicable, of the Debtors or the Reorganized Debtors.

        5.11    Cancellation of Liens.

                 Except as otherwise specifically provided herein, the Exit Facility Documents (including
in connection with any express written amendment of any mortgage, deed of trust, Lien, pledge or other
security interest under the Exit Facility Documents), or in any contract, instrument, release, or other
agreement or document created pursuant to the Plan, including pursuant to Section 5.8(b) hereof, upon the
indefeasible payment in full in Cash of an Other Secured Claim or ABL Facility Claim, any Lien securing
an Other Secured Claim or ABL Facility Claim that is indefeasibly paid in full, in Cash, shall be deemed
released and discharged, and the holder of such Other Secured Claim or ABL Facility Claim shall be
authorized and directed to release any Collateral or other property of the Debtors (including any Cash
collateral) held by such holder and to take such actions as may be requested by the Reorganized Debtors
to evidence the release or discharge of such Lien, including the execution, delivery and filing or recording
of such releases or discharges as may be requested by the Reorganized Debtors, and the Reorganized
Debtors and their designees shall be authorized to file UCC-3 termination statements and other release or
discharge documentation (to the extent applicable) with respect thereto.

        5.12    Employee Matters.

                (a)      Subject to Section 5.12(c) of this Plan, on the Effective Date, the Reorganized
Debtors shall be deemed to have assumed all employee compensation plans, Benefit Plans, employment
agreements, offer letters, or award letters to which any Debtor is a party (collectively, the “Employee
Arrangements”); provided that notwithstanding anything contrary in the Employee Arrangements, the
consummation of the Plan shall not be treated as a change in control or change of control or other similar
transaction under the Employee Arrangements.

                (b)      Within sixty (60) days following the Effective Date, the New Board shall
establish the Management Incentive Plan for members of the Reorganized Debtors’ management. The
participants and the amounts allocated under the Management Incentive Plan and other terms and
conditions thereof shall be determined in the sole discretion of the New Board.


                                                    28
1004795077v10
                 (c)     Any Parent Interests granted prior to the Effective Date to a current or former
employee, officer, director or contractor under an Employee Arrangement or otherwise shall be deemed
cancelled on the Effective Date. For the avoidance of doubt, if a Benefit Plan or an Employee
Arrangement is assumed and the Benefit Plan or Employment Arrangement provides in part for an award
or potential award of Interests in the Debtors, such Benefit Plan or Employment Arrangement shall be
assumed in all respects other than the provisions of such agreement relating to Interest awards.

        5.13    Release of Avoidance Actions.

                On the Effective Date, the Debtors, on behalf of themselves and their estates, shall
release any and all Avoidance Actions and the Debtors and the Reorganized Debtors, and any of their
successors or assigns, and any Entity acting on behalf of the Debtors or the Reorganized Debtors, shall be
deemed to have waived the right to pursue any and all Avoidance Actions, except for Avoidance Actions
brought as counterclaims or defenses to claims asserted against the Debtors.

        5.14    Closing of Chapter 11 Cases.

                 The Reorganized Debtors shall, promptly after the full administration of the Chapter 11
Cases, file with the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any
applicable order of the Bankruptcy Court to close the Chapter 11 Cases, provided, as of the Effective
Date, the Reorganized Debtors may submit separate orders to the Bankruptcy Court under certification of
counsel closing certain individual Chapter 11 Cases and changing the caption of the Chapter 11 Cases
accordingly, provided further that matters concerning Claims may be heard and adjudicated in one of the
Debtors’ chapter 11 cases that remains open regardless of whether the applicable Claim is against a
Debtor in a chapter 11 case that is closed. Nothing in this Plan shall authorize the closing of any case
nunc pro tunc to a date that precedes the date any such order is entered. Any request for nunc pro tunc
relief shall be made on motion served on the United States Trustee, and the Bankruptcy Court shall rule
on such request after notice and a hearing. Upon the filing of a motion to close the last Chapter 11 Case
remaining open, the Reorganized Debtors shall file a final report with respect to all of the Chapter 11
Cases pursuant to Local Rule 3022-1(c).

        5.15    Notice of Effective Date.

                On the Effective Date, the Debtors shall file a notice of the occurrence of the Effective
Date with the Bankruptcy Court.

                                   ARTICLE VI DISTRIBUTIONS.

        6.1     Distributions Generally.

                One or more Disbursing Agents shall make all Distributions under the Plan to the
appropriate holders of Allowed Claims in accordance with the terms of the Plan.

        6.2     Distribution Record Date.

                 As of the close of business on the Effective Date, the various lists of holders of Claims or
Interests in each Class, as maintained by the Debtors or their respective agents, shall be deemed closed,
and there shall be no further changes in the record holders of any of the Claims or Interests. The Debtors
or the Reorganized Debtors shall have no obligation to recognize any transfer of the Claims or Interests
occurring on or after the Effective Date. In addition, with respect to payment of any Cure Amounts or
disputes over any Cure Amounts, neither the Debtors nor the Disbursing Agent shall have any obligation


                                                     29
1004795077v10
to recognize or deal with any party other than the non-Debtor party to the applicable executory contract or
unexpired lease as of the Effective Date, even if such non-Debtor party has sold, assigned, or otherwise
transferred its Claim for a Cure Amount. For the avoidance of doubt, the Distribution Record Date shall
not apply to the Unsecured Notes, the holders of which shall receive a Distribution in accordance with 3.7
of the Plan and, as applicable, the customary procedures of DTC on or as soon as practicable after the
Effective Date.

        6.3     Date of Distributions.

                 Except as otherwise provided in the Plan, any Distributions and deliveries to be made
under the Plan shall be made on the Effective Date or as otherwise determined in accordance with the
Plan, including, without limitation, the treatment provisions of 3.7 of the Plan, or as soon as practicable
thereafter; provided that the Reorganized Debtors may implement periodic Distribution dates to the extent
they determine them to be appropriate.

        6.4     Disbursing Agent.

                 All Distributions under the Plan shall be made by the Disbursing Agent, on behalf of the
applicable Debtor (unless otherwise provided herein), on or after the Effective Date or as otherwise
provided herein. The Disbursing Agent shall not be required to give any bond or surety or other security
for the performance of its duties, and all reasonable and documented fees and expenses incurred by such
Disbursing Agent directly related to Distributions hereunder shall be reimbursed by the Reorganized
Debtors. The Reorganized Debtors shall use all commercially reasonable efforts to provide the
Disbursing Agent (if other than the Reorganized Debtors) with the amounts of Claims and the identities
and addresses of holders of Claims, in each case, as set forth in the Debtors’ or the Reorganized Debtors’
books and records. The Reorganized Debtors shall cooperate in good faith with the applicable Disbursing
Agent (if other than the Reorganized Debtors) to comply with the reporting and withholding requirements
outlined in Section 6.19 of the Plan.

        6.5     Rights and Powers of Disbursing Agent.

                (a)      From and after the Effective Date, the Disbursing Agent, solely in its capacity as
Disbursing Agent, shall be exculpated by all Entities, including, without limitation, holders of Claims
against and Interests in the Debtors and other parties in interest, from any and all Claims, Causes of
Action, and other assertions of liability arising out of the discharge of the powers and duties conferred
upon such Disbursing Agent by the Plan or any order of the Bankruptcy Court entered pursuant to or in
furtherance of the Plan, or applicable law, except for actions or omissions to act arising out of the gross
negligence or willful misconduct, fraud, malpractice, criminal conduct, or ultra vires acts of such
Disbursing Agent. No holder of a Claim or Interest or other party in interest shall have or pursue any
claim or Cause of Action against the Disbursing Agent, solely in its capacity as Disbursing Agent, for
making payments in accordance with the Plan or for implementing provisions of the Plan, except for
actions or omissions to act arising out of the gross negligence or willful misconduct, fraud, malpractice,
criminal conduct, or ultra vires acts of such Disbursing Agent.

                (b)     The Disbursing Agent shall be empowered to (i) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties hereunder, (ii) make all
Distributions contemplated hereby, and (iii) exercise such other powers as may be vested in the
Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing
Agent to be necessary and proper to implement the provisions hereof.




                                                    30
1004795077v10
        6.6      Expenses of Disbursing Agent.

               Except as otherwise ordered by the Bankruptcy Court, any reasonable and documented
fees and expenses incurred by the Disbursing Agent acting in such capacity (including reasonable
documented attorneys’ fees and expenses) on or after the Effective Date shall be paid in Cash by the
Reorganized Debtors in the ordinary course of business.

        6.7      Postpetition Interest.

                  Except as otherwise specifically provided for in the Plan, the Confirmation Order, or
another order of the Bankruptcy Court (including the DIP Orders) or required by the Bankruptcy Code,
interest shall not accrue or be paid on any Claims on or after the Petition Date; provided that, if interest is
payable pursuant to this Section 6.7, interest shall accrue at the federal judgment rate pursuant to 28
U.S.C. § 1961 on a non-compounded basis from the date the obligation underlying the Claim becomes
due and is not timely paid through the date of payment. Notwithstanding the foregoing, postpetition
interest on Prepetition ABL Claims and Prepetition Term Loan Claims shall accrue and be paid in
accordance with the terms set forth in the agreements governing such Claims, including, without
limitation, the DIP Orders, the Prepetition ABL Documents and the Prepetition Term Loan Documents
(as applicable).

        6.8      Delivery of Distributions.

                All Distributions to any holder of an Allowed Claim as and when required by the Plan
shall be made by the Disbursing Agent. In the event that any Distribution to any holder is returned as
undeliverable, no further Distributions shall be made to such holder unless and until the Disbursing Agent
is notified in writing of such holder’s then-current address, at which time all currently due, missed
Distributions shall be made to such holder as soon as reasonably practicable thereafter without interest.
Nothing herein shall require the Disbursing Agent to attempt to locate holders of undeliverable
Distributions and, if located, assist such holders in complying with Section 6.19 of the Plan.

        6.9      Distributions after Effective Date.

               Distributions made after the Effective Date to holders of Disputed Claims that are not
Allowed Claims as of the Effective Date but which later become Allowed Claims shall be deemed to have
been made on the Effective Date.

        6.10     Unclaimed Property.

                 Undeliverable Distributions or unclaimed Distributions shall remain in the possession of
the Reorganized Debtors until such time as a Distribution becomes deliverable or the holder accepts
Distribution, or such Distribution reverts back to the Reorganized Debtors, and shall not be supplemented
with any interest, dividends, or other accruals of any kind. Such Distributions shall be deemed unclaimed
property under section 347(b) of the Bankruptcy Code at the expiration of one hundred and eighty (180)
days from the date of the attempted Distribution. After such date, all unclaimed property or interest in
property shall revert to the Reorganized Debtors, and the Claim of any other holder to such property or
interest in property shall be discharged and forever barred. The Reorganized Debtors and the Disbursing
Agent shall have no obligation to attempt to locate any holder of an Allowed Claim other than by
reviewing the Debtors’ books and records and filings with the Bankruptcy Court.




                                                      31
1004795077v10
        6.11    Time Bar to Cash Payments.

                 Checks issued by the Disbursing Agent in respect of Allowed Claims shall be null and
void if not negotiated within one hundred and eighty (180) days after the date of issuance thereof.
Thereafter, the amount represented by such voided check shall irrevocably revert to the Reorganized
Debtors, and any Claim in respect of such voided check shall be discharged and forever barred,
notwithstanding any federal or state escheat laws to the contrary. Requests for re-issuance of any check
shall be made to the Disbursing Agent by the holder of the Allowed Claim to whom such check was
originally issued.

        6.12    Manner of Payment under Plan.

                 Except as otherwise specifically provided in the Plan, at the option of the Debtors or the
Reorganized Debtors, as applicable, any Cash payment to be made hereunder may be made by a check or
wire transfer or as otherwise required or provided in applicable agreements or customary practices of the
Debtors.

        6.13    Satisfaction of Claims.

                Except as otherwise specifically provided in the Plan, any Distributions and deliveries to
be made on account of Allowed Claims under the Plan shall be in complete and final satisfaction,
settlement, and discharge of and exchange for such Allowed Claims.

        6.14    Fractional Stock and Warrant.

                 If any Distributions of New Common Stock or the Warrant pursuant to the Plan would
result in the issuance of a fractional share of New Common Stock or the Warrant, then the number of
shares of New Common Stock or the Warrant to be issued in respect of such Distribution shall be
calculated to one decimal place and rounded up or down to the closest whole share (with a half share or
greater rounded up and less than a half share rounded down). The total number of shares of New
Common Stock or the Warrant to be distributed in connection with the Plan shall be adjusted as necessary
to account for the rounding provided for in this Section 6.14. No consideration shall be provided in lieu
of fractional shares that are rounded down. To the extent applicable, DTC is considered a single holder
for rounding and distribution purposes. Neither the Reorganized Debtors nor the Disbursing Agent shall
have any obligation to make a Distribution that is less than one (1) share of New Common Stock.

        6.15    Minimum Cash Distributions.

               The Disbursing Agent shall not be required to make any Distribution of Cash less than
One Hundred Dollars ($100) to any holder of an Allowed Claim; provided that if any Distribution is not
made pursuant to this Section 6.15, such Distribution shall be added to any subsequent Distribution to be
made on behalf of the holder’s Allowed Claim.

        6.16    Maximum Distributions and Rights of Reimbursement.

               (a)     An (i) Allowed Primary Claim that receives Distributions in the Allowed amount
of such Claim or (ii) Allowed Guarantee Claim that receives any payment or transfer that, when
combined with Distributions provided on account of the corresponding Primary Claim equals the Allowed
amount of the Primary Claim, shall, in each case, be deemed to have had such Allowed Primary Claim or
Allowed Guarantee Claim, as applicable, satisfied in full as against the applicable Debtor.



                                                    32
1004795077v10
               (b)     In no event shall (i) an Allowed Claim receive Distributions under the Plan in
excess of the Allowed amount of such Claim, or (ii) an Allowed Guarantee Claim receive Distributions
under the Plan that, when combined with Distributions or other consideration provided on the
corresponding Primary Claim are in excess of the Allowed amount of the Primary Claim (or such amount
as may be agreed to by the Debtors and the holder of the Allowed Guarantee Claim, with the consent of
the Required Supporting Term Lenders and the Crossover Holder).

                (c)     Nothing contained herein shall in any way affect, impair or modify the rights of a
holder of a Primary Claim or a Guarantee Claim against an Entity that is not a Debtor.

        6.17    Setoffs.

                  Except as otherwise expressly provided for herein, each Reorganized Debtor, pursuant to
the Bankruptcy Code (including section 553 of the Bankruptcy Code), applicable non-bankruptcy law, or
as may be agreed to by the holder of a Claim, may set off against any Allowed Claim and the distributions
to be made pursuant to the Plan on account of such Allowed Claim (before any distribution is made on
account of such Allowed Claim), any claims, rights, and Causes of Action of any nature that such Debtor
or Reorganized Debtor, as applicable, may hold against the holder of such Allowed Claim, to the extent
such Claims, rights, or Causes of Action against such holder have not been otherwise compromised or
settled on or prior to the Effective Date (whether pursuant to the Plan or otherwise); provided, however,
that neither the failure to effect such a setoff nor the allowance of any Claim pursuant to the Plan shall
constitute a waiver or release by such Reorganized Debtor of any such Claims, rights, and Causes of
Action that such Reorganized Debtor may possess against such holder. In no event shall any holder of
Claims be entitled to set off any such Claim against any Claim, right, or Cause of Action of the Debtor or
Reorganized Debtor (as applicable), unless such holder has filed a motion with the Bankruptcy Court
requesting the authority to perform such setoff on or before the Confirmation Date, and notwithstanding
any indication in any Proof of Claim or otherwise that such holder asserts, has, or intends to preserve any
right of setoff pursuant to section 553 of the Bankruptcy Code or otherwise.

        6.18    No Distribution in Excess of Amount of Allowed Claim.

                 No holder of an Allowed Claim shall receive, on account of such Allowed Claim,
Distributions in excess of the Allowed amount of such Claim, except to the extent postpetition interest is
permitted by Section 6.7 of the Plan.

        6.19    Withholding and Reporting Requirements.

                 (a)     Withholding Rights. In connection with the Plan, any party issuing any
instrument or making any Distribution described in the Plan shall comply with all applicable withholding
and reporting requirements imposed by any federal, state, or local taxing authority, and all Distributions
pursuant to the Plan and all related agreements shall be subject to any such withholding or reporting
requirements. In the case of a non-Cash Distribution that is subject to withholding, the distributing party
may withhold an appropriate portion of such distributed property and either (i) sell such withheld property
to generate Cash necessary to pay over the withholding tax (or reimburse the distributing party for any
advanced payment of the withholding tax), or (ii) pay the withholding tax using its own funds and retain
such withheld property. Any amounts withheld pursuant to the preceding sentence shall be deemed to
have been distributed to and received by the applicable recipient for all purposes of the Plan.
Notwithstanding the foregoing, each holder of an Allowed Claim or any other Entity that receives a
Distribution pursuant to the Plan shall have responsibility for any taxes imposed by any Governmental
Unit, including, without limitation, income, withholding, and other taxes, on account of such Distribution.
Any party issuing any instrument or making any Distribution pursuant to the Plan has the right, but not


                                                    33
1004795077v10
the obligation, to not make a Distribution until such holder has made arrangements reasonably
satisfactory to such issuing or disbursing party for payment of any such tax obligations. Any party issuing
any instrument or making any Distribution pursuant to the Plan, shall, to the extent reasonably
practicable, notify any recipient of a Distribution pursuant to the Plan and all related agreements if it is
going to withhold taxes pursuant to this Section 6.19 and reasonably cooperate with the recipient to
minimize or avoid such withholding.

                (b)      Forms. Any party entitled to receive any property as an issuance or Distribution
under the Plan shall, upon request, deliver to the Disbursing Agent or such other Person designated by the
Reorganized Debtors (which Person shall subsequently deliver to the Disbursing Agent any applicable
IRS Form W-8 or Form W-9 received) an appropriate Form W-9 or (if the payee is a foreign Person)
Form W-8 and any other forms or documents reasonably requested by any Reorganized Debtor to reduce
or eliminate any withholding required by any federal, state, or local taxing authority.

        6.20    Hart-Scott-Rodino Antitrust Improvements Act.

                Any New Common Stock or the Warrant to be distributed under the Plan to an Entity
required to file a premerger notification and report form under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, to the extent applicable, shall not be distributed until the
notification and waiting periods applicable under such Act to such Entity have expired or been
terminated.

        6.21    Claims Paid or Payable by Third Parties.

                (a)      Claims Paid by Third Parties

                 A Claim shall be correspondingly reduced, and the applicable portion of such Claim shall
be disallowed without an objection to such Claim having to be filed and without any further notice to or
action, order, or approval of the Bankruptcy Court, to the extent that the holder of such Claim receives a
payment on account of such Claim from a party that is not a Debtor or Reorganized Debtor; provided that
the Debtors shall provide 21 days’ notice to the holder prior to any disallowance of such Claim during
which period the holder may object to such disallowance, and if the parties cannot reach an agreed
resolution, the matter shall be decided by the Bankruptcy Court. Subject to the last sentence of this
paragraph, to the extent a holder of a Claim receives a Distribution on account of such Claim and receives
payment from a party that is not a Debtor or a Reorganized Debtor on account of such Claim, such holder
shall, within fourteen days of receipt thereof, repay or return the Distribution to the Reorganized Debtors
to the extent the holder’s total recovery on account of such Claim from the third party and under the Plan
exceeds the amount of such Claim as of the date of any such Distribution under the Plan. The failure of
such holder to timely repay or return such Distribution shall result in the holder owing the Reorganized
Debtors annualized interest at the federal judgment rate on such amount owed for each Business Day after
the fourteen day grace period specified above until the amount is repaid.

                (b)      Claims Payable by Insurance Carriers

                No Distributions under the Plan shall be made on account of an Allowed Claim that is
payable pursuant to one of the Debtors’ insurance policies until the holder of such Allowed Claim has
exhausted all remedies with respect to such insurance policy. To the extent that one or more of the
Debtors’ insurers agrees to satisfy in full or in part a Claim (if and to the extent adjudicated by a court of
competent jurisdiction), then immediately upon such insurers’ agreement, the applicable portion of such
Claim may be expunged without a Claim objection having to be filed and without any further notice to or
action, order, or approval of the Bankruptcy Court; provided that the Debtors shall provide 21 days’


                                                     34
1004795077v10
notice to the holder of such Claim prior to any disallowance of such Claim during which period the holder
may object to such disallowance, and if the parties cannot reach an agreed resolution, the matter shall be
decided by the Bankruptcy Court.

                (c)     Applicability of Insurance Policies

                 Except as otherwise provided in the Plan, Distributions to holders of Allowed Claims
shall be in accordance with the provisions of any applicable insurance policy. Notwithstanding anything
to the contrary herein, nothing contained in the Plan shall constitute or be deemed a release, settlement,
satisfaction, compromise, or waiver of any Cause of Action that the Debtors or any other Entity may hold
against any other Entity, including insurers, under any policies of insurance or applicable indemnity, nor
shall anything contained herein constitute or be deemed a waiver by such insurers of any defenses,
including coverage defenses, held by such insurers.

        6.22    Allocation Between Principal and Accrued Interest.

                 The aggregate consideration paid to holders with respect to their Allowed Claims shall be
treated pursuant to the Plan as allocated first to the principal amount of such Allowed Claims (to the
extent thereof) and, thereafter, to interest, if any, on such Allowed Claim accrued but unpaid through the
Effective Date.

                      ARTICLE VII PROCEDURES FOR DISPUTED CLAIMS.

        7.1     Disputed Claims Process.

                 Notwithstanding section 502(a) of the Bankruptcy Code, and in light of the Unimpaired
status of all Allowed General Unsecured Claims under the Plan, holders of Claims do not need to file
proofs of Claim with the Bankruptcy Court, and the Debtors (with the reasonable consent of the Required
Supporting Term Lenders and the Crossover Holder) or the Reorganized Debtors, as applicable, and the
holders of Claims shall determine, adjudicate, and resolve any disputes over the validity and amounts of
such Claims in the ordinary course of business; provided, that (unless expressly waived pursuant to the
Plan) the Allowed amount of such Claims shall be subject to and shall not exceed the limitations under or
maximum amounts permitted by the Bankruptcy Code, including sections 502 or 503 of the Bankruptcy
Code, to the extent applicable. If a holder of a Claim elects to file a proof of Claim with the Bankruptcy
Court, such holder shall be deemed to have consented to the jurisdiction of the Bankruptcy Court for all
purposes with respect to the Claim, and the Bankruptcy Court shall retain nonexclusive jurisdiction over
all such Claims, which shall be resolved on a case-by-case basis through settlements, Claim objections
(or, if necessary, through adversary proceedings), adjudication in a forum other than the Bankruptcy
Court, or by withdrawal of the Claims by the holders of such Claims. From and after the Effective Date,
the Reorganized Debtors may satisfy, dispute, settle, or otherwise compromise any Claim without
approval of the Bankruptcy Court.

        7.2     Objections to Claims.

                  Except insofar as a Claim is Allowed under the Plan, only the Reorganized Debtors shall
be entitled to object to Claims after the Effective Date. Any objections to proofs of Claim shall be served
and filed (a) on or before one-hundred and eighty (180) days following the later of (i) the Effective Date
and (ii) the date that a proof of Claim is filed or amended or a Claim is otherwise asserted or amended in
writing by or on behalf of a holder of such Claim, or (b) such later date as ordered by the Bankruptcy
Court upon motion filed by the Debtors or the Reorganized Debtors. The expiration of such period shall



                                                    35
1004795077v10
not limit or affect the Reorganized Debtors’ rights to dispute Claims asserted other than through a proof
of Claim.

        7.3     Estimation of Claims.

                  The Debtors or the Reorganized Debtors, as applicable, may at any time request that the
Bankruptcy Court estimate any contingent, unliquidated, or Disputed Claim pursuant to section 502(c) of
the Bankruptcy Code regardless of whether the Debtors previously objected to such Claim or whether the
Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall retain jurisdiction to
estimate any Claim at any time during litigation concerning any objection to any Claim, including,
without limitation, during the pendency of any appeal relating to any such objection. In the event that the
Bankruptcy Court estimates any contingent, unliquidated, or Disputed Claim, the amount so estimated
shall constitute either the Allowed amount of such Claim or a maximum limitation on such Claim, as
determined by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on the
amount of such Claim, the Debtors or the Reorganized Debtors may pursue supplementary proceedings to
object to the allowance of such Claim.

        7.4     No Distributions Pending Allowance.

                  If an objection, motion to estimate, or other challenge to a Claim is filed, no payment or
Distribution provided under the Plan shall be made on account of such Claim unless and until (and only to
the extent that) such Claim becomes an Allowed Claim.

        7.5     Distributions after Allowance.

                To the extent that a Disputed Claim ultimately becomes, in whole or in part, an Allowed
Claim, Distributions (if any) shall be made to the holder of such Allowed Claim in accordance with the
provisions of the Plan, including the treatment provisions provided in 3.7 of the Plan. Such Distributions
shall be made as soon as practicable after the date that the order or judgment of the Bankruptcy Court
allowing such Disputed Claim (or portion thereof) becomes a Final Order.

        7.6     Claim Resolution Procedures Cumulative.

                All of the objection, estimation, and resolution procedures in the Plan are intended to be
cumulative and not exclusive of one another. Claims may be estimated and subsequently settled,
compromised, withdrawn, or resolved in accordance with the Plan without further notice or Bankruptcy
Court approval.

        7.7     Disallowance of Claims.

                 All Claims and Interests of any Entity from which property is sought by the Debtors
under sections 542, 543, 550, or 553 of the Bankruptcy Code or that the Debtors or the Reorganized
Debtors allege is a transferee of a transfer that is avoidable under sections 522(f), 522(h), 544, 545, 547,
548, 549, or 724(a) of the Bankruptcy Code shall be disallowed if: (a) the Entity, on the one hand, and
the Debtors or the Reorganized Debtors, as applicable, on the other hand, agree or the Bankruptcy Court
has determined by Final Order that such Entity or transferee is liable to turn over any property or monies
under any of the aforementioned sections of the Bankruptcy Code; and (b) such Entity or transferee has
failed to turn over such property by the date set forth in such agreement or Final Order.




                                                    36
1004795077v10
        ARTICLE VIII             EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

        8.1     General Treatment.

                (a)     As of and subject to the occurrence of the Effective Date and the payment of any
applicable Cure Amount, all executory contracts and unexpired leases to which any of the Debtors are
parties, and which have not expired or terminated by their own terms on or prior to the Effective Date,
including Employment Arrangements (subject to Section 5.12 of the Plan) shall be deemed assumed by
the Debtors except for any executory contract or unexpired lease that (i) previously has been assumed,
assumed and assigned, or rejected pursuant to a Final Order of the Bankruptcy Court, (ii) is the subject of
a separate motion or notice filed by the Debtors on or before the Confirmation Date seeking to assume,
assume and assign, or reject pursuant to this Plan, the Confirmation Order or section 365 of the
Bankruptcy Code, or (iii) is the subject of a pending Assumption Dispute.

                (b)     Subject to satisfaction of the conditions set forth in Section 8.1(a), resolution of
any Assumption Dispute in accordance with Section 8.2 of the Plan, and the occurrence of the Effective
Date, entry of the Confirmation Order shall constitute approval of the assumptions or assumptions and
assignments provided for in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code and a
determination by the Bankruptcy Court that the Reorganized Debtors have provided adequate assurance
of future performance under each assumed executory contract and unexpired lease. Each executory
contract and unexpired lease assumed or assumed and assigned pursuant to the Plan shall vest in and be
fully enforceable by the applicable Reorganized Debtor in accordance with its terms, except as modified
by the provisions of the Plan, any order of the Bankruptcy Court authorizing and providing for its
assumption, or applicable law, provided that the assumption of executory contracts and unexpired leases
hereunder may include the assignment of certain of such contracts to Affiliates.

                   (c)     Except as otherwise provided herein or agreed to by the Debtors and the
applicable counterparty, each assumed executory contract or unexpired lease shall include all
modifications, amendments, supplements, restatements, or other agreements related thereto, and all rights
related thereto, if any, including all easements, licenses, permits, rights, privileges, immunities, options,
rights of first refusal, and any other interests. Modifications, amendments, supplements, and restatements
to prepetition executory contracts and unexpired leases that have been executed by the Debtors during the
Chapter 11 Cases shall not be deemed to alter the prepetition nature of the executory contract or
unexpired lease or the validity, priority, or amount of any Claims that may arise in connection therewith.

        8.2     Determination of Assumption Disputes and Deemed Consent.

                 (a)     Following the Petition Date, the Debtors shall serve a notice on parties to
executory contracts and unexpired leases to be assumed or assumed and assigned reflecting the Debtors’
intention to assume or assume and assign the executory contract or unexpired lease in connection with the
Plan and indicating that the Cure Amount shall be asserted against the Debtors or the Reorganized
Debtors, as applicable, in the ordinary course of business.

                (b)     Upon assumption, Cure Amounts shall be paid by the Debtors or the Reorganized
Debtors, as applicable, in the ordinary course, subject to all defenses and disputes the Debtors or the
Reorganized Debtors may have with respect to the underlying executory contracts or unexpired leases,
which the Debtors or the Reorganized Debtors may assert in the ordinary course. If there is an
Assumption Dispute pertaining to assumption of an executory contract or unexpired lease, such dispute
shall be heard by the Bankruptcy Court prior to such assumption being effective, provided, however, that
before the Effective Date, the Debtors (with the consent of the Required Supporting Term Lenders and
the Crossover Holder) may settle any dispute regarding Cure Amounts or the nature thereof without any


                                                     37
1004795077v10
further notice to any party or any action, order, or approval of the Bankruptcy Court. To the extent the
Assumption Dispute relates solely to the Cure Amount, the applicable Debtor may assume and/or assume
and assign the applicable executory contract or unexpired lease prior to the resolution of the Assumption
Dispute provided that such Debtor reserves Cash in an amount sufficient to pay the full amount
reasonably asserted as the required cure payment by the non-Debtor counterparty to such contract or lease
(or such lesser amount as may be fixed or estimated by the Bankruptcy Court or otherwise agreed to by
such non-Debtor counterparty and the applicable Debtor or the Reorganized Debtor). To the extent the
Assumption Dispute is resolved or determined unfavorably to the Debtor or the Reorganized Debtor, as
applicable, such Debtor or Reorganized Debtor, as applicable, may reject (with the consent of the
Required Supporting Term Lenders and the Crossover Holder) the applicable executory contract or
unexpired lease after such determination.

                  (c)      Any non-Debtor counterparty to an executory contract or unexpired lease that
fails to object timely to the notice of the proposed assumption, assumption and assignment or sublease of
such executory contract or unexpired lease shall be deemed to have assented to assumption, assumption
and assignment or sublease of the applicable executory contract or unexpired lease notwithstanding any
provision thereof that purports to (i) prohibit, restrict, restrain, or condition the transfer, assignment or
sublease of such executory contract or unexpired lease (including provisions related to rights of first
refusal, rights of first offer, tag rights, drag rights, or change of control fees or other like limitations),
(ii) terminate or modify, or permit the termination or modification of, an executory contract or unexpired
lease as a result of any direct or indirect transfer or assignment of the rights of the Debtors under such
contract or lease or a change, if any, in the ownership or control as contemplated by the Plan,
(iii) increase, accelerate, or otherwise alter any obligations or liabilities of the Debtors or the Reorganized
Debtors under such executory contract or unexpired lease, or (iv) create or impose a Lien upon any
property or asset of the Debtors or the Reorganized Debtors, as applicable. Each such provision shall be
deemed to not apply to the assumption, assumption and assignment or sublease of such executory contract
or unexpired lease pursuant to the Plan, and non-Debtor counterparties thereto that fail to object to the
proposed assumption, assumption and assignment or sublease in accordance with the terms set forth in
this Section 8.2(c) shall forever be barred and enjoined from objecting to the proposed assumption,
assumption and assignment, or sublease, or to the validity of such assumption, assumption and
assignment (including the provision of adequate assurance of future performance), or sublease, or taking
actions prohibited by the foregoing on account of transactions contemplated by the Plan.

        8.3      Payment of Cure Amounts.

                  Subject to resolution of any Assumption Dispute, all Cure Amounts relating to an
executory contract or unexpired lease that is to be assumed by the Debtors or the Reorganized Debtors
shall be satisfied by the Debtors or the Reorganized Debtors, as applicable, following assumption or
assumption and assignment of the underlying executory contract or unexpired lease. Such Cure Amounts
shall, in the discretion of the Debtors or the Reorganized Debtors, as applicable, be paid on the later of
(i) the Effective Date and (ii) without acceleration in the ordinary course of business and according to the
terms of the executory contract or unexpired lease. Assumption or assumption and assignment of any
executory contract or unexpired lease pursuant to the Plan, or otherwise, shall, subject to satisfaction of
the Cure Amount, result in the full release and satisfaction of any Claims or defaults, whether monetary or
nonmonetary, including defaults of provisions restricting the change in control or ownership interest
composition or other bankruptcy-related defaults, arising under any assumed or assumed and assigned
executory contract or unexpired lease at any time before the effective date of the assumption or
assumption and assignment.




                                                      38
1004795077v10
        8.4     Survival of the Debtors’ Indemnification Obligations and Guarantees.

                  (a)    Any obligations of the Debtors pursuant to their corporate charters, bylaws,
limited liability company agreements, or other organizational documents to indemnify current and former
officers, directors, agents, and/or employees with respect to all present and future actions, suits, and
proceedings against the Debtors or such directors, officers, agents, and/or employees, based upon any act
or omission for or on behalf of the Debtors, shall not be discharged or impaired by confirmation of the
Plan; provided, however, that the Reorganized Debtors shall not indemnify directors of the Debtors for
any Claims or Causes of Action arising out of or relating to any act or omission that constitutes
intentional fraud, gross negligence, or willful misconduct. All such obligations shall be deemed and
treated as executory contracts to be assumed by the Debtors under the Plan and shall continue as
obligations of the Reorganized Debtors. Any claim based on such obligations shall not be a Disputed
Claim or subject to any objection in either case by reason of section 502(e)(1)(B) of the Bankruptcy Code.
None of the Reorganized Debtors shall amend and/or restate their respective governance documents
before or after the Effective Date to terminate or adversely affect any obligations to provide such
indemnification rights or such directors’, officers’, employees’, or agents’ indemnification rights.

                 (b)     In addition, after the Effective Date, the Reorganized Debtors shall not terminate
or otherwise reduce the coverage under any directors’ and officers’ insurance policies (including any “tail
policy”) in effect or purchased as of the Petition Date, and all members, managers, directors, and officers
who served in such capacity at any time before the Effective Date shall be entitled to the full benefits of
any such policy for the full term of such policy regardless of whether such members, managers, directors,
and/or officers remain in such positions after the Effective Date, in each case, to the extent set forth in
such policies.

               (c)      On the Effective Date, all guarantees, indemnities, or other credit support
provided by a Debtor in support of the primary obligations of another Debtor described in Section 8.4(a)
shall be Unimpaired by the Plan and Reinstated to their position immediately prior to the Petition Date.

        8.5     Insurance Policies.

                 All insurance policies (including all directors’ and officers’ insurance policies and tail
coverage liability insurance) pursuant to which any Debtor has any obligations in effect as of the date of
the Confirmation Order shall be deemed and treated as executory contracts pursuant to the Plan and shall
be assumed by the respective Debtors and the Reorganized Debtors and shall continue in full force and
effect thereafter in accordance with their respective terms. All other insurance policies shall vest in the
Reorganized Debtors.

        8.6     Intellectual Property Licenses and Agreements.

                 All intellectual property contracts, licenses, royalties, or other similar agreements to
which the Debtors have any rights or obligations in effect as of the date of the Confirmation Order shall
be deemed and treated as executory contracts pursuant to the Plan and shall be assumed by the respective
Debtors and shall continue in full force and effect unless any such intellectual property contract, license,
royalty, or other similar agreement otherwise is specifically rejected pursuant to a separate order of the
Bankruptcy Court or is the subject of a separate rejection motion filed by the Debtors (with the consent of
the Required Supporting Term Lenders and the Crossover Holder) in accordance with Section 8.1 of the
Plan. Unless otherwise noted hereunder, all other intellectual property contracts, licenses, royalties, or
other similar agreements shall vest in the Reorganized Debtors and the Reorganized Debtors may take all
actions as may be necessary or appropriate to ensure such vesting as contemplated herein.



                                                    39
1004795077v10
        8.7     Modifications, Amendments, Supplements, Restatements, or Other Agreements.

                 Unless otherwise provided herein or by separate order of the Bankruptcy Court, each
executory contract and unexpired lease that is assumed shall include any and all modifications,
amendments, supplements, restatements, or other agreements made directly or indirectly by any
agreement, instrument, or other document that in any manner affects such executory contract or unexpired
lease, without regard to whether such agreement, instrument, or other document is listed in any notice of
assumed contracts.

        8.8     Reservation of Rights.

                 (a)       Neither the exclusion nor inclusion of any contract or lease by the Debtors on any
exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor anything contained in the
Plan, will constitute an admission by the Debtors that any such contract or lease is or is not in fact an
executory contract or unexpired lease or that the Debtors or the Reorganized Debtors or their respective
affiliates have any liability thereunder.

                 (b)     Except as otherwise provided in the Plan, nothing in the Plan shall waive, excuse,
limit, diminish, or otherwise alter any of the defenses, claims, Causes of Action, or other rights of the
Debtors and the Reorganized Debtors under any executory or non-executory contract or any unexpired or
expired lease.

                 (c)      Nothing in the Plan shall increase, augment, or add to any of the duties,
obligations, responsibilities, or liabilities of the Debtors or the Reorganized Debtors under any executory
or non-executory contract or any unexpired or expired lease.

                 (d)    If there is an Assumption Dispute or a dispute regarding whether a contract or
lease is or was executory or unexpired at the time of assumption or rejection under the Plan, the Debtors
or the Reorganized Debtors, as applicable, shall have sixty (60) days following entry of a Final Order
resolving such dispute to alter their treatment of such contract or lease by filing a notice indicating such
altered treatment.

ARTICLE IX CONDITIONS PRECEDENT TO CONFIRMATION OF PLAN AND EFFECTIVE
                                DATE

        9.1     Conditions Precedent to Confirmation of Plan.

                The following are conditions precedent to confirmation of the Plan:

                (a)      the Bankruptcy Court shall have entered the Confirmation Order;

                 (b)    the Plan Supplement and all of the schedules, documents, and exhibits contained
therein shall be in form and substance consistent in all material respects with the Restructuring Support
Agreement and shall have satisfied the RSA Definitive Document Requirements; and

                 (c)     the Restructuring Support Agreement shall not have been terminated and no
termination notice shall have been given that with the passage of time would cause or permit a
termination of the Restructuring Support Agreement.




                                                     40
1004795077v10
        9.2     Conditions Precedent to Effective Date.

                The following are conditions precedent to the Effective Date of the Plan:

                 (a)      the Bankruptcy Court shall have entered the Confirmation Order and no stay
thereof shall be in effect;

                (b)      the Restructuring Support Agreement shall not have been terminated and shall be
in full force and effect and no termination notice shall have been given that with the passage of time
would cause or permit a termination of the Restructuring Support Agreement;

                (c)     the Debtors shall not be in default under the DIP ABL Facility, the DIP Term
Loan Facility or any of the DIP Orders (or, to the extent that the Debtors are in default on the proposed
Effective Date, such default shall have been waived by the applicable DIP ABL Facility Parties or DIP
Term Loan Facility Parties or cured by the Debtors in a manner consistent with the DIP ABL Facility, the
DIP Term Loan Facility or the applicable DIP Orders);

                 (d)      (i) the Exit Facility Documents shall have been executed and delivered by all of
the Entities that are parties thereto, and all conditions precedent (other than any conditions related to the
occurrence of the Effective Date) to the consummation of the Exit Facility Documents shall have been
waived or satisfied in accordance with the terms thereof, and the closing of the Exit Facility Documents
shall be deemed to occur concurrently with the occurrence of the Effective Date; and (ii) the Debtors shall
have paid the Backstop Payment in full in Cash to the appropriate Backstop Parties;

                 (e)      (i) the Definitive Documents shall (x) have satisfied the RSA Definitive
Document Requirements, (y) have been executed and delivered, and any conditions precedent contained
to effectiveness therein have been satisfied or waived in accordance therewith (other than any conditions
precedent related to the occurrence of the Effective Date), and (z) be in full force and effect and binding
upon the relevant parties; (ii) in addition to the RSA Definitive Document Requirements applicable to the
Exit Facility Documents, (x) the Exit Facility Documents governing the Exit ABL Facility also shall be in
form and substance reasonably satisfactory to the Exit ABL Facility Agent, (y) the Exit Facility
Documents governing the Priority Exit Facility shall be in form and substance reasonably satisfactory to
the Priority Exit Facility Agent (solely with respect to the provisions thereof that affect the rights and
duties of the Priority Exit Facility Agent), and (z) the Exit Facility Documents governing the Takeback
Term Loan shall be in form and substance reasonably satisfactory to the Takeback Term Loan Agent
(solely with respect to the provisions thereof that affect the rights and duties of the Takeback Term Loan
Agent);

                (f)      all conditions precedent (other than any conditions related to the occurrence of
the Effective Date) to the consummation of the New Stockholders’ Agreement and the Warrant
Agreement shall have been waived or satisfied in accordance with the terms thereof, and the closing of
the New Stockholders’ Agreement and the Warrant Agreement shall be deemed to occur concurrently
with the occurrence of the Effective Date;

                (g)     all conditions precedent to the issuance of the New Common Stock and the
Warrants, other than any conditions related to the occurrence of the Effective Date, shall have occurred;

               (h)   to the extent required under applicable non-bankruptcy law, the Amended
Organizational Documents shall have been filed with the appropriate governmental authorities;




                                                     41
1004795077v10
                 (i)   all actions, documents (including the Definitive Documents), and agreements
necessary to implement and consummate the Plan shall have been effected or executed and binding on all
parties thereto;

                 (j)     all governmental and third-party approvals and consents, including Bankruptcy
Court approval, necessary in connection with the transactions contemplated by the Plan shall have been
obtained, not be subject to unfulfilled conditions, and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any competent authority that
would restrain, prevent, or otherwise impose materially adverse conditions on such transactions; and

                 (k)      all unpaid Restructuring Expenses and all amounts payable by the Debtors
pursuant to the DIP Orders and Section 5(b) of the Restructuring Support Agreement shall have been paid
in Cash, to the extent invoiced at least two (2) Business Days prior to the Effective Date.

        9.3      Waiver of Conditions Precedent.

                 (a)     Except as otherwise provided herein, all actions required to be taken on the
Effective Date shall take place and shall be deemed to have occurred simultaneously and no such action
shall be deemed to have occurred prior to the taking of any other such action. Each of the conditions
precedent in Section 9.1 and Section 9.2 of the Plan (except for Section 9.2(a)) may be waived in writing
by the Debtors with the prior written consent of the Required Supporting Term Lenders, the Crossover
Holder, the Exit ABL Facility Agent (solely with respect to conditions related to the effectiveness of the
Exit ABL Facility), the Priority Exit Facility Agent (solely with respect to conditions related to the
effectiveness of the Priority Exit Facility) and the Takeback Term Loan Agent (solely with respect to
conditions related to the effectiveness of the Takeback Term Loan) without leave of or order of the
Bankruptcy Court, provided, however, that the condition in Section 9.2(e) of the Plan may be waived with
respect to a particular Definitive Document only to the extent that every party that maintains a consent
right over the subject Definitive Document as set forth in the Restructuring Support Agreement agrees to
waive such condition with respect to the subject Definitive Document.

                (b)    The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e) shall be
deemed waived by and upon the entry of the Confirmation Order, and the Confirmation Order shall take
effect immediately upon its entry.

        9.4      Effect of Failure of a Condition.

                 If the conditions listed in Section 9.2 of the Plan are not satisfied or waived in accordance
with Section 9.3 of the Plan on or before the first Business Day that is more than sixty (60) days after the
date on which the Confirmation Order is entered or by such later date as set forth by the Debtors in a
notice filed with the Bankruptcy Court prior to the expiration of such period, the Plan shall be null and
void in all respects and nothing contained in the Plan or the Disclosure Statement shall (a) constitute a
waiver or release of any Claims against or any Interests in the Debtors or claims by the Debtors,
(b) prejudice in any manner the rights of any Entity, or (c) constitute an admission, acknowledgement,
offer, or undertaking by the Debtors, any of the Supporting Term Lenders, any of the Supporting
Noteholders, any of the Supporting Sponsors, or any other Entity.




                                                      42
1004795077v10
                      ARTICLE X        EFFECT OF CONFIRMATION OF PLAN.

        10.1    Vesting of Assets.

                  Except as otherwise provided herein, or in any agreement, instrument, or other document
incorporated in the Plan (including the Restructuring Transactions), on the Effective Date, pursuant to
sections 1141(b) and (c) of the Bankruptcy Code, all assets and property of the Estates shall vest in the
Reorganized Debtors, free and clear of all Claims, Liens, encumbrances, charges, and other interests,
except as provided pursuant to the Plan, the Confirmation Order, or the Exit Facility Documents. On and
after the Effective Date, the Reorganized Debtors may take any action, including, without limitation, the
operation of their businesses; the use, acquisition, sale, lease and disposition of property; and the entry
into transactions, agreements, understandings, or arrangements, whether in or other than in the ordinary
course of business, and execute, deliver, implement, and fully perform any and all obligations,
instruments, documents, and papers or otherwise in connection with any of the foregoing, free of any
restrictions of the Bankruptcy Code or Bankruptcy Rules and in all respects as if there were no pending
cases under any chapter or provision of the Bankruptcy Code, except as expressly provided herein.
Without limiting the foregoing, the Reorganized Debtors may pay the charges that they incur on or after
the Effective Date for professional fees, disbursements, expenses, or related support services without
application to the Bankruptcy Court.

        10.2    Binding Effect.

                  As of the Effective Date, the Plan shall bind all holders of Claims against and Interests in
the Debtors and their respective successors and assigns, notwithstanding whether any such holders were
(a) Impaired or Unimpaired under the Plan, (b) deemed to accept or reject the Plan, (c) failed to vote to
accept or reject the Plan, or (d) voted to reject the Plan.

        10.3    Discharge of Claims and Termination of Interests.

                 Upon the Effective Date and in consideration of the Distributions to be made hereunder,
except as otherwise expressly provided herein, each holder (as well as any representatives, trustees, or
agents on behalf of each holder) of a Claim or Interest and any affiliate of such holder shall be deemed to
have forever waived, released, and discharged the Debtors, to the fullest extent permitted by section 1141
of the Bankruptcy Code, of and from any and all Claims, Interests, rights, and liabilities that arose prior to
the Effective Date. Upon the Effective Date, all such Entities shall be forever precluded and enjoined,
pursuant to section 524 of the Bankruptcy Code, from prosecuting or asserting any such discharged Claim
against or terminated Interest in the Debtors against the Debtors, the Reorganized Debtors, or any of their
assets or property, whether or not such holder has filed a proof of Claim and whether or not the facts or
legal bases therefor were known or existed prior to the Effective Date.

        10.4    Term of Injunctions or Stays.

                Unless otherwise provided herein, the Confirmation Order, or in a Final Order of the
Bankruptcy Court, all injunctions or stays arising under or entered during the Chapter 11 Cases under
section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall
remain in full force and effect until the later of the Effective Date and the date indicated in the order
providing for such injunction or stay.




                                                     43
1004795077v10
       10.5     Injunction.

                 (a)     Upon entry of the Confirmation Order, all holders of Claims and Interests
and other parties in interest, along with their respective present or former employees, agents,
officers, directors, principals, and affiliates, shall be enjoined from taking any actions to interfere
with the implementation or consummation of the Plan in relation to any Claim or Interest
extinguished, discharged or released pursuant to the Plan.

                (b)     Except as expressly provided in the Plan, the Confirmation Order, or a
separate order of the Bankruptcy Court or as agreed to by the Debtors and a holder of a Claim
against or Interest in the Debtors, all Entities who have held, hold, or may hold Claims against or
Interests in any or all of the Debtors (whether proof of such Claims or Interests has been filed or
not and whether or not such Entities vote in favor of, against or abstain from voting on the Plan or
are presumed to have accepted or deemed to have rejected the Plan) and other parties in interest,
along with their respective present or former employees, agents, officers, directors, principals, and
affiliates are permanently enjoined, on and after the Effective Date, solely with respect to any
Claims, Interests, and Causes of Action that will be or are extinguished, discharged, or released
pursuant to the Plan from (i) commencing, conducting, or continuing in any manner, directly or
indirectly, any suit, action, or other proceeding of any kind (including, without limitation, any
proceeding in a judicial, arbitral, administrative or other forum) on account of or in connection
with or with respect to any such Claims or Interests or against or affecting the Released Parties or
the property of any of the Released Parties, (ii) enforcing, levying, attaching (including, without
limitation, any prejudgment attachment), collecting, or otherwise recovering by any manner or
means, whether directly or indirectly, any judgment, award, decree, or order against the Released
Parties or the property of any of the Released Parties, (iii) creating, perfecting, or otherwise
enforcing in any manner, directly or indirectly, any encumbrance of any kind against the Released
Parties or the property of any of the Released Parties, (iv) asserting any right of setoff, directly or
indirectly, against any obligation due the Released Parties or the property of any of the Released
Parties, except as contemplated or allowed by the Plan; and (v) acting or proceeding in any
manner, in any place whatsoever, that does not conform to or comply with the provisions of the
Plan.

                (c)     By accepting Distributions pursuant to the Plan, each holder of an Allowed
Claim or Interest extinguished, discharged, or released pursuant to the Plan shall be deemed to
have affirmatively and specifically consented to be bound by the Plan, including, without limitation,
the injunctions set forth in this Section 10.5.

              (d)    The injunctions in this Section 10.5 shall extend to any successors of the
Debtors and the Reorganized Debtors and their respective property and interests in property.

       10.6     Releases.

                (a)    Releases by Debtors.

               Notwithstanding anything contained in the Plan to the contrary, pursuant to section
1123(b) of the Bankruptcy Code, on and after the Effective Date, except for the right to enforce the
Plan or any right or obligation arising under the Definitive Documents that remains in effect after
the Effective Date, effective as of the Effective Date and to the fullest extent permitted by applicable
law, for good and valuable consideration provided by each of the Released Parties, the adequacy of
which is confirmed by this Plan, the Released Parties shall be deemed released and discharged by
the Debtors, the Reorganized Debtors, and the Estates, and any person seeking to exercise the


                                                  44
1004795077v10
rights of the Estates, including any successors to the Debtors or any Estates representative
appointed or selected pursuant to section 1123(b)(3) of the Bankruptcy Code, from any and all
Claims, obligations, rights, suits, judgments, damages, demands, debts, rights, Causes of Action,
remedies, losses, and liabilities whatsoever, including any derivative claims, asserted or assertable
on behalf of the Debtors, the Reorganized Debtors, or the Estates, whether known or unknown,
asserted or unasserted, foreseen or unforeseen, liquidated or unliquidated, matured or unmatured,
contingent or fixed, existing or hereinafter arising, in law, equity or otherwise, that the Debtors, the
Reorganized Debtors, the Estates, or their affiliates would have been legally entitled to assert in
their own right (whether individually or collectively) or on behalf of the holder of any Claim or
Interest or other Entity, based on or relating to, or in any manner arising from, in whole or in part,
the Debtors, the Estates, the conduct of the Debtors’ businesses, the Chapter 11 Cases, the
purchase, sale or rescission of the purchase or sale of any security of the Debtors or the
Reorganized Debtors, the subject matter of, or the transactions or events giving rise to, any Claim
or Interest that is treated in the Plan, the business or contractual arrangements between the
Debtors and any Released Party, the Debtors’ restructuring, the restructuring of any Claim or
Interest before or during the Chapter 11 Cases, the DIP ABL Facility Documents, the DIP Term
Loan Documents, the DIP Orders, the Disclosure Statement, the Restructuring Support Agreement,
any Restructuring Transactions and the Plan and related agreements, instruments, and other
documents (including the Definitive Documents), and the negotiation, formulation, or preparation
thereof, the solicitation of votes with respect to the Plan, or any other act or omission, in all cases
based upon any act or omission, transaction, agreement, event, or other occurrence taking place on
or before the Effective Date, including, without limitation, all Avoidance Actions; provided that
nothing in this Section 10.6(a) shall be construed to release the Released Parties from gross
negligence, willful misconduct or intentional fraud as determined by a Final Order.

                 Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing release, which includes by reference each of the
related provisions and definitions contained in the Plan, and further, shall constitute the
Bankruptcy Court’s finding that such release is: (1) in exchange for the good and valuable
consideration provided by the Released Parties; (2) a good faith settlement and compromise of the
Claims released thereby; (3) in the best interests of the Debtors and all holders of Claims and
Interests; (4) fair, equitable, and reasonable; (5) given and made after due notice and opportunity
for hearing; and (6) a bar to any of the Debtors, the Reorganized Debtors, or the Estates asserting
any Claim or Cause of Action released pursuant to such release.

                (b)    Releases by Holders of Claims or Interests.

                Notwithstanding anything contained in the Plan to the contrary, on and after the
Effective Date, except for the right to enforce the Plan or any right or obligation arising under the
Definitive Documents that remains in effect after the Effective Date, effective as of the Effective
Date and to the fullest extent permitted by applicable law, for good and valuable consideration
provided by each of the Released Parties, the adequacy of which is confirmed by this Plan, the
Releasing Parties are deemed to have fully, conclusively, absolutely and irrevocably released and
discharged the Released Parties from any and all Claims, obligations, rights, suits, judgments,
damages, demands, debts, rights, Causes of Action, remedies, losses, and liabilities whatsoever,
including any derivative claims, asserted or assertable on behalf of the Debtors, the Reorganized
Debtors, or the Estates, whether known or unknown, asserted or unasserted, foreseen or
unforeseen, liquidated or unliquidated, matured or unmatured, contingent or fixed, existing or
hereinafter arising, in law, equity or otherwise, that any such Releasing Party would have been
legally entitled to assert (whether individually or collectively) or on behalf of the holder of any
Claim or Interest or other Entity, based on or relating to, or in any manner arising from, in whole


                                                  45
1004795077v10
or in part, the Debtors, the Estates, the conduct of the Debtors’ businesses, the Chapter 11 Cases,
the purchase, sale or rescission of the purchase or sale of any security of the Debtors or the
Reorganized Debtors, the subject matter of, or the transactions or events giving rise to, any Claim
or Interest that is treated in the Plan, the business or contractual arrangements between the
Debtors and any Released Party, the Debtors’ restructuring, the restructuring of any Claim or
Interest before or during the Chapter 11 Cases, the Prepetition ABL Documents, the Prepetition
Term Loan Documents, DIP ABL Facility Documents, the DIP Term Loan Documents, the DIP
Orders, the Disclosure Statement, the Restructuring Support Agreement, any Restructuring
Transactions and the Plan and related agreements, instruments, and other documents (including
the Definitive Documents), and the negotiation, formulation, or preparation thereof, the solicitation
of votes with respect to the Plan, or any other act or omission, in all cases based upon any act or
omission, transaction, agreement, event, or other occurrence taking place on or before the Effective
Date, including, without limitation, all Avoidance Actions; provided that nothing in this Section
10.6(b) shall be construed to release the Released Parties from willful misconduct or intentional
fraud as determined by a Final Order.

                 Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing release, which includes by reference each of the
related provisions and definitions contained in the Plan, and further, shall constitute the
Bankruptcy Court’s finding that such release is: (1) consensual; (2) essential to the confirmation of
the Plan; (3) given in exchange for the good and valuable consideration provided by the Released
Parties; (4) a good faith settlement and compromise of the Claims released thereby; (5) in the best
interests of the Debtors and all holders of Claims and Interests; (6) fair, equitable, and reasonable;
(7) given and made after due notice and opportunity for hearing; and (8) a bar to any of the
Debtors, the Reorganized Debtors, or the Estates asserting any Claim or Cause of Action released
pursuant to such release.

       10.7     Exculpation.

                 Notwithstanding anything herein to the contrary, and to the maximum extent
permitted by applicable law, no Exculpated Party will have or incur, and each Exculpated Party is
hereby released and exculpated from, any claim, obligation, suit, judgment, damage, demand, debt,
right, cause of action, remedy, loss, and liability for any claim in connection with or arising out of
the administration of the Chapter 11 Cases, the negotiation, formulation, preparation, and pursuit
of the Disclosure Statement, the Restructuring Support Agreement, the transactions relating to the
Debtors’ restructuring, the Plan, or the solicitation of votes for, or confirmation of, the Plan, the
funding or consummation of the Plan (including the Plan Supplement), the Definitive Documents,
the Restructuring Transactions, or any related agreements, instruments, or other documents, the
solicitation of votes on the Plan, the offer, issuance, and Distribution of any Securities issued or to
be issued pursuant to the Plan, whether or not such Distribution occurs following the Effective
Date, the occurrence of the Effective Date, negotiations regarding or concerning any of the
foregoing, or the administration of the Plan or property to be distributed under the Plan, except for
actions determined by Final Order to constitute gross negligence, willful misconduct, or intentional
fraud. This exculpation shall be in addition to, and not in limitation of, all other releases,
indemnities, exculpations and any other applicable law or rules protecting such Exculpated Parties
from liability. Nothing herein shall be deemed to be a release or waiver of the Reorganized
Debtors’ obligations under the Exit Facility Documents.




                                                  46
1004795077v10
        10.8     Retention of Causes of Action/Reservation of Rights.

                Unless any Causes of Action against an Entity are expressly waived, relinquished,
exculpated, released, compromised, or settled in the Plan, including pursuant to Section 10.6(a) of the
Plan, the DIP Orders, or a Final Order, in accordance with section 1123(b) of the Bankruptcy Code, the
Reorganized Debtors shall retain and may enforce all rights to commence and pursue any and all Causes
of Action, whether arising before or after the Petition Date, including any actions specifically enumerated
in the Plan Supplement, and the Reorganized Debtors’ rights to commence, prosecute, or settle such
Causes of Action shall be preserved notwithstanding the occurrence of the Effective Date. No Entity
may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the Disclosure
Statement to any Cause of Action against them as any indication that the Debtors or the
Reorganized Debtors will not pursue any and all available Causes of Action against them. The
Debtors and the Reorganized Debtors expressly reserve all rights to prosecute any and all Causes of
Action against any Entity, except as otherwise expressly provided herein. Unless any Causes of
Action against an Entity are expressly waived, relinquished, exculpated, released, compromised, or settled
in the Plan, including pursuant to Section 10.6(a) of the Plan, the DIP Orders, or a Bankruptcy Court
order, the Reorganized Debtors expressly reserve all Causes of Action, for later adjudication, and,
therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue
preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such
Causes of Action upon, after, or as a consequence of the confirmation or consummation of the Plan. For
the avoidance of doubt, in no instance will any Cause of Action preserved pursuant to this Section 10.8
include any claim or Cause of Action with respect to, or against, a Released Party.

                  In accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action
preserved pursuant to the first paragraph of this Section 10.8 that a Debtor may hold against any Entity
shall vest in the Reorganized Debtors. The applicable Reorganized Debtor, through its authorized agents
or representatives, shall retain and may exclusively enforce any and all such Causes of Action. The
Reorganized Debtors shall have the exclusive right, authority, and discretion to determine and to initiate,
file, prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment any such
Causes of Action, or to decline to do any of the foregoing, without the consent or approval of any third
party or any further notice to or action, order, or approval of the Bankruptcy Court. For the avoidance of
doubt, the Debtors and the Reorganized Debtors shall not retain any Claims or Causes of Action released
pursuant to the Plan against the Released Parties or arising under chapter 5 of the Bankruptcy Code
(except that such Claims or Causes of Action may be asserted as a defense to a Claim in connection with
the claims reconciliation and objection procedures pursuant to section 502(d) of the Bankruptcy Code or
otherwise).

        10.9     Solicitation of Plan.

                 As of and subject to the occurrence of the Confirmation Date: (a) the Debtors shall be
deemed to have solicited acceptances of the Plan in good faith and in compliance with the applicable
provisions of the Bankruptcy Code, including, without limitation, sections 1125(a) and (e) of the
Bankruptcy Code, and any applicable non-bankruptcy law, rule, or regulation governing the adequacy of
disclosure in connection with such solicitation, and (b) the Debtors and their respective directors, officers,
employees, affiliates, agents, financial advisors, investment bankers, professionals, accountants, and
attorneys shall be deemed to have participated in good faith and in compliance with the applicable
provisions of the Bankruptcy Code in the offer and issuance of any Securities under the Plan, and
therefore are not, and on account of such offer, issuance, and solicitation will not be, liable at any time for
any violation of any applicable law, rule, or regulation governing the solicitation of acceptances or
rejections of the Plan or the offer and issuance of any Securities under the Plan.



                                                      47
1004795077v10
                  Notwithstanding anything herein to the contrary, as of the Effective Date, pursuant to
section 1125(e) of the Bankruptcy Code, the Solicitation Parties and each of their respective affiliates,
agents, representatives, members, principals, equityholders (regardless of whether such interests are held
directly or indirectly), officers, directors, managers, employees, advisors and attorneys shall be deemed to
have solicited acceptance of the Plan in good faith and in compliance with the applicable provisions of the
Bankruptcy Code, and to have participated in good faith and in compliance with the applicable provisions
of the Bankruptcy Code, in the offer, issuance, sale, or purchase of a Security offered or sold under the
Plan of a Reorganized Debtor, and shall not be liable to any Person on account of such solicitation or
participation.

        10.10   Reimbursement or Contribution.

                 If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent
as of the Effective Date, such Claim shall be forever disallowed notwithstanding section 502(j) of the
Bankruptcy Code, unless prior to the Effective Date (a) such Claim has been adjudicated as
noncontingent, or (b) the relevant holder of a Claim has filed a noncontingent Proof of Claim on account
of such Claim and a Final Order has been entered determining such Claim as no longer contingent.

        10.11   Recoupment.

                In no event shall any holder of a Claim be entitled to recoup such Claim against any
Claim, right, or Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless such
holder actually has performed such recoupment and provided notice thereof in writing to the Debtors on
or before the Confirmation Date, notwithstanding any indication in any Proof of Claim or otherwise that
such holder asserts, has, or intends to preserve any right of recoupment.

        10.12   Subordination Rights.

                Any Distributions to holders of Claims or Interests shall be received and retained free
from any obligations to hold or transfer the same to any other holder and shall not be subject to levy,
garnishment, attachment, or other legal process by any holder by reason of claimed contractual
subordination rights. On the Effective Date, any such subordination rights shall be deemed waived, and
the Confirmation Order shall constitute an injunction enjoining any Entity from enforcing or attempting
to enforce any contractual, legal, or equitable subordination rights to property distributed under the Plan,
in each case other than as provided in the Plan; provided that any such subordination rights shall be
preserved in the event the Confirmation Order is vacated, the Effective Date does not occur in accordance
with the terms hereunder or the Plan is revoked or withdrawn.

                          ARTICLE XI RETENTION OF JURISDICTION.

        11.1    Retention of Jurisdiction.

                  Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, the Bankruptcy Court shall retain non-exclusive jurisdiction over all matters arising under, or
arising in, or relating to these Chapter 11 Cases or the Plan to the fullest extent legally permissible by 28
U.S.C. § 1334 to hear, and by 28 U.S.C. § 157 to determine, all proceedings in respect thereof, including,
without limitation, for the following purposes:




                                                     48
1004795077v10
                  (a)      to hear and determine motions and/or applications for the assumption or rejection
of executory contracts or unexpired leases, including Assumption Disputes, and the allowance,
classification, priority, compromise, estimation, or payment of Claims resulting therefrom;

                (b)     to determine any motion, adversary proceeding, application, contested matter,
and other litigated matter pending on or commenced after the Confirmation Date, including, any
proceeding with respect to a Cause of Action;

                 (c)     to ensure that Distributions to holders of Allowed Claims and Allowed Interests
are accomplished as provided for in the Plan and the Confirmation Order and to adjudicate any and all
disputes arising from or relating to Distributions under the Plan;

               (d)    to consider the allowance, classification, priority, compromise, estimation, or
payment of any Claim or Interest, including any Administrative Expense Claims;

               (e)      to enter, implement, or enforce such orders as may be appropriate in the event the
Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated;

                (f)     to issue injunctions, enter and implement other orders, and take such other
actions as may be necessary or appropriate to restrain interference by any Entity with the consummation,
implementation, or enforcement of the Plan, the Confirmation Order, or any other order of the Bankruptcy
Court;

                 (g)    to hear and determine any application to modify the Plan in accordance with
section 1127 of the Bankruptcy Code, to remedy any defect or omission or reconcile any inconsistency in
the Plan, the Disclosure Statement, or any order of the Bankruptcy Court, including the Confirmation
Order, in such a manner as may be necessary to carry out the purposes and effects thereof;

               (h)      to hear and determine all Professional Fee Claims and any disputes related to
Restructuring Expenses;

                (i)      to hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan, the Plan Supplement, the Confirmation Order, any
transactions or payments contemplated herein, or any agreement, instrument, or other document
governing or relating to any of the foregoing;

                 (j)     to take any action and issue such orders as may be necessary to construe,
interpret, enforce, implement, execute, and consummate the Plan;

                (k)    to determine such other matters and for such other purposes as may be provided
in the Confirmation Order;

                (l)    to hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any requests for
expedited determinations under section 505(b) of the Bankruptcy Code);

                (m)    to hear, adjudicate, decide, or resolve any and all matters related to Article X of
the Plan, including, without limitation, the releases, discharge, exculpations, and injunctions issued
thereunder;

                (n)     to enforce all orders previously entered by the Bankruptcy Court;


                                                    49
1004795077v10
                (o)     to resolve disputes concerning Disputed Claims or the administration thereof;

                (p)      to hear and determine any other matters related hereto and not inconsistent with
the Bankruptcy Code and title 28 of the United States Code, including in connection with or related to the
Plan, the Disclosure Statement, the Confirmation Order, the Plan Supplement, or any document related to
the foregoing;

                (q)     to enter a final decree closing the Chapter 11 Cases;

                (r)     to recover all assets of the Debtors and property of the Estates, wherever located;

                (s)      to hear and determine any rights, Claims, or Causes of Action held by or accruing
to the Debtors pursuant to the Bankruptcy Code or pursuant to any federal statute or legal theory; and

                 (t)     to hear and resolve any dispute over the application to any Claim of any limit on
the allowance of such Claim set forth in sections 502 or 503 of the Bankruptcy Code, other than defenses
or limits that are asserted under non-bankruptcy law pursuant to section 502(b)(1) of the Bankruptcy
Code; provided that, on and after the Effective Date and after the consummation of the following
agreements or documents, the Bankruptcy Court shall not retain jurisdiction over matters arising out of or
related to each of the Exit Facility Documents, the Amended Organizational Documents, the New
Stockholders’ Agreement and the Warrant Agreement, and the Exit Facility Documents, the Amended
Organizational Documents, the New Stockholders’ Agreement and the Warrant Agreement shall be
governed by the respective jurisdictional provisions therein.

        11.2    Courts of Competent Jurisdiction.

                 If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or
is otherwise without jurisdiction over any matter arising out of the Plan, such abstention, refusal, or
failure of jurisdiction shall have no effect upon and shall not control, prohibit, or limit the exercise of
jurisdiction by any other court having competent jurisdiction with respect to such matter.

                         ARTICLE XII MISCELLANEOUS PROVISIONS.

        12.1    Payment of Statutory Fees.

                 On the Effective Date and thereafter as may be required, the Reorganized Debtors shall
pay all fees incurred pursuant to section 1930 of chapter 123 of title 28 of the United States Code,
together with interest, if any, pursuant to § 3717 of title 31 of the United States Code for each Debtor’s
case, or until such time as a final decree is entered closing a particular Debtor’s case, a Final Order
converting such Debtor’s case to a case under chapter 7 of the Bankruptcy Code is entered, or a Final
Order dismissing such Debtor’s case is entered.

        12.2    Substantial Consummation of the Plan.

                On the Effective Date, the Plan shall be deemed to be substantially consummated under
sections 1101 and 1127(b) of the Bankruptcy Code.




                                                    50
1004795077v10
        12.3    Expedited Determination of Taxes.

                The Reorganized Debtors shall have the right to request an expedited determination under
section 505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed, for any and all
taxable periods of the Debtors through the Effective Date.

        12.4    Exemption from Certain Transfer Taxes.

                 Pursuant to section 1146 of the Bankruptcy Code, (a) the issuance, transfer or exchange
of any Securities or instruments, (b) the creation, filing or recording of any Lien, mortgage, deed of trust,
or other security interest, (c) the making, assignment, filing or recording of any lease or sublease or the
making or delivery of any deed, bill of sale, or other instrument of transfer under, pursuant to, in
furtherance of, or in connection with the Plan, including, without limitation, any deeds, bills of sale, or
assignments executed in connection with any of the transactions contemplated under the Plan or the
reinvesting, transfer, or sale of any real or personal property of the Debtors pursuant to, in implementation
of or as contemplated in the Plan (whether to one or more of the Reorganized Debtors or otherwise),
(d) the grant of Collateral under the Exit Facility Documents, and (e) the issuance, renewal, modification,
or securing of indebtedness in furtherance of, or in connection with, the Plan, including, without
limitation, the Confirmation Order, shall not constitute a “transfer under a plan” within the purview of
section 1146 of the Bankruptcy Code and shall not be subject to or taxed under any law imposing any
document recording tax, stamp tax, conveyance fee, or other similar tax, mortgage tax, real estate transfer
tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory filing or
recording fee, sales tax, use tax, or other similar tax or governmental assessment. Consistent with the
foregoing, each recorder of deeds or similar official for any county, city, or Governmental Unit in which
any instrument hereunder is to be recorded shall, pursuant to the Confirmation Order, be ordered and
directed to accept such instrument without requiring the payment of any filing fees, documentary stamp
tax, deed stamps, stamp tax, transfer tax, intangible tax, or similar tax.

        12.5    Amendments.

                (a)     Plan Modifications. Subject to the terms of the Restructuring Support
Agreement, (i) the Debtors reserve the right, in accordance with the Bankruptcy Code and the Bankruptcy
Rules, to amend, modify or supplement the Plan prior to the entry of the Confirmation Order, including
amendments or modifications to satisfy section 1129(b) of the Bankruptcy Code and (ii) after entry of the
Confirmation Order, the Debtors may, upon order of the Bankruptcy Court, amend, modify, or
supplement the Plan in the manner provided for by section 1127 of the Bankruptcy Code or as otherwise
permitted by law, in each case without additional disclosure pursuant to section 1125 of the Bankruptcy
Code, except as the Bankruptcy Code may otherwise direct.

                 (b)     Other Amendments. Subject to the Restructuring Support Agreement, after the
Confirmation Date, so long as such action does not materially adversely affect the treatment of holders of
Claims or Interests hereunder, the Debtors may remedy any defect or omission or reconcile any
inconsistencies in the Plan or the Confirmation Order with respect to such matters as may be necessary to
carry out the purposes and effects of the Plan, and any holder of a Claim or Interest that has accepted the
Plan shall be deemed to have accepted the Plan as amended, modified, or supplemented. Before the
Effective Date, the Debtors may make appropriate technical adjustments and modifications to the Plan
and the documents contained in the Plan Supplement without further order or approval of the Bankruptcy
Court; provided, that such technical adjustments and modifications do not adversely affect in a material
way the treatment of holders of Claims or Interests and that any such technical adjustment or modification
is consistent with the Restructuring Support Agreement.



                                                     51
1004795077v10
        12.6    Effectuating Documents and Further Transactions.

                 Each of the officers of the Reorganized Debtors is authorized, in accordance with his or
her authority under the resolutions of the applicable board of directors or managers, to execute, deliver,
file, or record such contracts, instruments, releases, indentures, and other agreements or documents and
take such actions as may be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan.

                On or before the Effective Date, the Debtors may file with the Bankruptcy Court such
agreements and other documents as may be necessary or appropriate to effectuate and further evidence
the terms and conditions of the Plan. The Debtors or the Reorganized Debtors, as applicable, and all
holders of Claims receiving Distributions pursuant to the Plan and all other parties in interest shall, from
time to time, prepare, execute, and deliver any agreements or documents and take any other actions as
may be necessary or advisable to effectuate the provisions and intent of the Plan.

        12.7    Revocation or Withdrawal of Plan.

                 Subject to the terms of the Restructuring Support Agreement, the Debtors reserve the
right to revoke or withdraw the Plan prior to the Effective Date as to any or all of the Debtors. If, with
respect to a Debtor, the Plan has been revoked or withdrawn prior to the Effective Date, or if confirmation
or the occurrence of the Effective Date as to such Debtor does not occur on the Effective Date, then, with
respect to such Debtor: (a) the Plan shall be null and void in all respects; (b) any settlement or
compromise embodied in the Plan (including the fixing of or limiting an amount of any Claim or Interest
or Class of Claims or Interests), assumption of executory contracts or unexpired leases affected by the
Plan, and any document or agreement executed pursuant to the Plan shall be deemed null and void; and
(c) nothing contained in the Plan shall (i) constitute a waiver or release of any Claim by or against, or any
Interest in, such Debtor or any other Entity, (ii) prejudice in any manner the rights of such Debtor or any
other Entity, or (iii) constitute an admission of any sort by any Debtor, any Supporting Term Lender, the
Crossover Holder, any Supporting Noteholder, any Supporting Sponsor, or any other Entity. This
provision shall have no impact on the rights of the Supporting Term Lenders, the Crossover Holder,
Supporting Noteholders, Supporting Sponsors or the Debtors, as set forth in the Restructuring Support
Agreement, in respect of any such revocation or withdrawal.

        12.8    Severability of Plan Provisions.

                 If, before the entry of the Confirmation Order, any term or provision of the Plan is held
by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, in each case at the
election and the request of the Debtors, shall have the power (subject to the Restructuring Support
Agreement) to alter and interpret such term or provision to make it valid or enforceable to the maximum
extent practicable, consistent with the original purpose of the term or provision held to be invalid, void, or
unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and provisions
of the Plan shall remain in full force and effect and shall in no way be affected, impaired or invalidated by
such holding, alteration, or interpretation. The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of the Plan, as it may have been altered or
interpreted in accordance with the foregoing, is (a) valid and enforceable pursuant to its terms, (b) integral
to the Plan and may not be deleted or modified without the consent of the Debtors or the Reorganized
Debtors (as the case may be), and (c) nonseverable and mutually dependent.




                                                     52
1004795077v10
        12.9    Governing Law.

                 Except to the extent that the Bankruptcy Code or other U.S. federal law is applicable, or
to the extent an exhibit or schedule hereto, or a schedule in the Plan Supplement or a Definitive
Document provides otherwise, the rights, duties, and obligations arising under the Plan shall be governed
by, and construed and enforced in accordance with, the laws of the State of New York, without giving
effect to the principles of conflict of laws thereof; provided that corporate or entity governance matters
relating to a Debtor or a Reorganized Debtor shall be governed by the laws of the state of incorporation or
organization of the Debtors or the Reorganized Debtors.

        12.10   Time.

                 In computing any period of time prescribed or allowed by the Plan, unless otherwise set
forth herein or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006 shall apply.

        12.11   Dates of Actions to Implement the Plan.

                 In the event that any payment or act under the Plan is required to be made or performed
on a date that is not on a Business Day, then the making of such payment or the performance of such act
may be completed on or as soon as reasonably practicable after the next succeeding Business Day, but
shall be deemed to have been completed as of the required date.

        12.12   Immediate Binding Effect.

                 Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan and the Plan Supplement shall be immediately
effective and enforceable and deemed binding upon and inure to the benefit of the Debtors, the holders of
Claims and Interests, the Released Parties, and each of their respective successors and assigns, including,
without limitation, the Reorganized Debtors.

        12.13   Deemed Acts.

                Subject to and conditioned on the occurrence of the Effective Date, whenever an act or
event is expressed under the Plan to have been deemed done or to have occurred, it shall be deemed to
have been done or to have occurred without any further act by any party, by virtue of the Plan and the
Confirmation Order.

        12.14   Successors and Assigns.

                  The rights, benefits, and obligations of any Entity named or referred to in the Plan shall
be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor, or permitted
assign, if any, of each Entity.

        12.15   Entire Agreement.

                On the Effective Date, the Plan, the Plan Supplement, and the Confirmation Order shall
supersede all previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become merged and integrated
into the Plan.




                                                    53
1004795077v10
        12.16   Exhibits to Plan.

               All exhibits, schedules, supplements, and appendices to the Plan (including the Plan
Supplement) are incorporated into and are a part of the Plan as if set forth in full herein.

        12.17   Reservation of Rights.

                 The Plan shall have no force or effect unless the Bankruptcy Court shall enter the
Confirmation Order. None of the filing of the Plan, any statement or provision contained in the Plan, or
the taking of any action by any Debtor with respect to the Plan, the Disclosure Statement, or the Plan
Supplement shall be or shall be deemed to be an admission or waiver of any rights of any Debtor with
respect to the holders of Claims or Interests prior to the Effective Date.

        12.18   Plan Supplement.

               After any of such documents included in the Plan Supplement are filed, copies of such
documents shall be made available upon written request to the Debtors’ counsel at the address above or
by downloading such exhibits and documents from the Voting Agent’s website at
www.donlinrecano.com/davidsbridal. or the Bankruptcy Court’s website at https://www.pacer.gov/.

        12.19   Waiver or Estoppel.

                 Each holder of a Claim or an Interest shall be deemed to have waived any right to assert
any argument, including the right to argue that its Claim or Interest should be Allowed in a certain
amount, in a certain priority, secured or not subordinated by virtue of an agreement made with the
Debtors or their counsel, or any other Entity, if such agreement was not disclosed in the Plan, the
Disclosure Statement, the Restructuring Support Agreement, or papers filed with the Bankruptcy Court
prior to the Confirmation Date.

        12.20   Notices.

                 To be effective, all notices, requests, and demands to or upon the Debtors shall be in
writing (including by electronic or facsimile transmission) and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when actually delivered or, in the case of notice
by facsimile transmission, when received and telephonically confirmed, addressed as follows:

                        David’s Bridal, Inc.
                        1001 Washington Street
                        Conshohocken, PA 19428
                        Attn: Lori Cochran Kinkade, Esq.
                        Email: lkinkade@dbi.com

                                -and-

                        Debevoise & Plimpton LLP
                        919 Third Avenue
                        New York, New York 10022
                        Attn: M. Natasha Labovitz, Esq.
                        Email: nlabovitz@debevoise.com

                                -and-


                                                   54
1004795077v10
                        Young Conaway Stargatt & Taylor, LLP
                        Rodney Square
                        1000 North King Street
                        Wilmington, Delaware 19801
                        Attn: Edmon L. Morton, Esq.
                        Email: emorton@ycst.com

                 After the occurrence of the Effective Date, the Reorganized Debtors have authority to
send a notice to Entities that in order to continue to receive documents pursuant to Bankruptcy Rule 2002,
such Entities must file a renewed request to receive documents pursuant to Bankruptcy Rule 2002. After
the occurrence of the Effective Date, the Reorganized Debtors are authorized to limit the list of Entities
receiving documents pursuant to Bankruptcy Rule 2002 to those Entities that have filed such renewed
requests.




                                                   55
1004795077v10
18th
                           Exhibit A

                Restructuring Support Agreement




1004795077v10
                                                                           EXECUTION VERSION


THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE
BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY
WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE.

                        RESTRUCTURING SUPPORT AGREEMENT

       This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of November 18, 2018, is
entered into by and among the following parties:

       (i)      DB Investors, Inc. (“DB Topco”);

       (ii)     DB Holdco, Inc. (“DB Holdco”);

       (iii)    DB Midco, Inc. (“DB Midco”);

       (iv)     David’s Bridal, Inc. (“DBI” and, together with DB Topco, DB Holdco and DB
                Midco, the “Company”);

       (v)      the undersigned holders (to the extent identified as a “Supporting Term Lender”
                on the signature pages hereto, each in such capacity, a “Supporting Term
                Lender”) of outstanding term loans (the “Term Loans”) under that certain credit
                agreement, dated as of October 11, 2012 (as amended, supplemented or otherwise
                modified from time to time, the “TL Credit Agreement” and, collectively with
                any security agreement, intercreditor agreement and any other collateral and
                ancillary documents, the “TL Credit Documents”), among DBI, the lenders from
                time to time party thereto (the “Term Lenders”) and Bank of America, N.A., as
                administrative agent and collateral agent;

       (vi)     the undersigned beneficial holders (to the extent identified as a “Supporting
                Noteholder” on the signature pages hereto, each in such capacity, a “Supporting
                Noteholder”) of outstanding 7.75% notes due 2020 (the “Notes”; the beneficial
                holders of Notes are the “Noteholders”) under that certain indenture, dated as of
                October 11, 2012 (as amended, supplemented or otherwise modified from time to
                time, the “Indenture” and together with any ancillary documentation governing
                the indebtedness under the Indenture, the “Notes Documents”), among DBI, the
                subsidiary guarantors named therein and Wilmington Trust, National Association,
                as trustee;

       (vii)    certain funds and accounts managed by Oaktree Capital Management, L.P. within
                its Strategic Credit, High Yield and Loan Strategies, in their respective capacities
                as Supporting Term Lenders and Supporting Noteholders (collectively, the
                “Crossover Holder” and, together with the other Supporting Term Lenders, and
                the other Supporting Noteholders, the “Supporting Creditors”); and


1004765451v14
       (viii) the undersigned funds or accounts managed, advised or sub-advised by Clayton,
              Dubilier & Rice LLC and Leonard Green & Partners, L.P. (each in such capacity,
              a “Supporting Sponsor”) that hold common stock in DB Topco (the “Topco
              Common Stock”).

       Each of DB Topco, DB Holdco, DB Midco, DBI, the Supporting Term Lenders, the
Supporting Noteholders, the Crossover Holder and the Supporting Sponsors shall be referred to
as a “Party” and, collectively, as the “Parties.”

       Capitalized terms used but not otherwise defined herein shall have the meaning ascribed
to such terms in the Term Sheet (as defined below). The terms of this Agreement and the Term
Sheet shall whenever possible be read in a complementary manner.

                                          RECITALS

        WHEREAS, prior to the date hereof, the Parties have discussed consummating a
restructuring of the Company’s outstanding indebtedness (the “Restructuring”) pursuant to a
joint “pre-packaged” chapter 11 plan of reorganization on the terms set forth in this Agreement
and in the restructuring term sheet attached hereto as Exhibit A (the “Term Sheet”);

        WHEREAS, the Parties have engaged in arm’s-length, good faith discussions with the
objective of reaching an agreement regarding the Restructuring;

       WHEREAS, as of the date hereof, the Supporting Term Lenders collectively hold
approximately 85% of the outstanding Term Loans;

       WHEREAS, as of the date hereof, the Supporting Noteholders collectively hold
approximately 97% of the outstanding Notes;

       WHEREAS, as of the date hereof, the Supporting Sponsors collectively hold
approximately 95% of the Topco Common Stock; and

        WHEREAS, subject to the execution of the Definitive Documentation (as defined
below), the following sets forth the agreement among the Parties concerning their support,
subject to the terms and conditions hereof, to implement the Restructuring.

        NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Party, intending to be legally bound hereby, agrees as follows:

                                        AGREEMENT

       Section 1.     Proposed Restructuring; Definitive Documentation.

              (a)     The principal terms of the Restructuring are set forth in the Term Sheet
       and will be further set forth in a pre-packaged chapter 11 plan of reorganization that will

                                                2
1004765451v14
       contain terms in all cases consistent with the Term Sheet (the “Plan”). The Company
       shall effectuate the Restructuring by commencing voluntary “pre-packaged” cases (the
       “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code (the
       “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware
       (the “Bankruptcy Court”). The date on which the Chapter 11 Cases are commenced is
       the “Petition Date”.

             (b)    The Restructuring will be implemented pursuant to definitive
       documentation (collectively, the “Definitive Documentation”), which shall include:

                       (i)      this Agreement;

                        (ii)     the Plan (and all exhibits thereto) and any supplement to the Plan
                (the “Plan Supplement”), which shall include (A) a stockholders’ agreement, or
                other similar agreement, setting forth the rights and obligations of the holders of
                the New Common Stock (as defined in the Term Sheet) and (B) a warrant
                agreement or similar agreement, setting forth the rights and obligations of the
                holders of the Warrants (as defined in the Term Sheet); provided that,
                notwithstanding the foregoing, with respect to any Definitive Document expressly
                identified in this Agreement (whether identified by individual document or
                categorically) that subsequently is an exhibit to the Plan or contained in the Plan
                Supplement (such Definitive Document, a “Specific Document”), the consent
                right or lack of consent right (as applicable) of any Party with respect to such
                Specific Document set forth herein shall control;

                        (iii)    the confirmation order with respect to the Plan (the “Confirmation
                Order”) and any motion or other pleadings related to the Plan (and all exhibits
                thereto) or confirmation of the Plan;

                       (iv)     a disclosure statement (and all exhibits thereto) with respect to the
                Plan (the “Disclosure Statement”) and the solicitation materials with respect to
                the Plan (the “Solicitation Materials”);

                        (v)    the motion seeking approval of, and the order of the Bankruptcy
                Court approving, the Disclosure Statement and the Solicitation Materials (such
                order, including to the extent combined with the Confirmation Order, the
                “Solicitation Order”);

                        (vi)    (A) the interim order authorizing use of cash collateral and
                approving the DIP ABL Facility and DIP Term Facility (each defined below) on
                terms consistent with the Term Sheet (the “Interim DIP Order”), and (B) the
                final order authorizing use of cash collateral and approving the DIP ABL Facility
                and DIP Term Facility on terms consistent with the Term Sheet (the “Final DIP
                Order” and together with the Interim DIP Order, the “DIP Orders”);


                                                  3
1004765451v14
                        (vii)     the debtor-in-possession credit agreement for the priming super
                priority secured asset-based revolving loans (the “DIP ABL Agreement” and, the
                credit facility thereunder, the “DIP ABL Facility” and, the lenders thereunder, the
                “DIP ABL Lenders”) to be entered into in accordance with the Term Sheet and
                the DIP Orders, including any amendments, modifications, supplements thereto,
                and together with any related notes, certificates, agreements, security agreements,
                documents and instruments (including any amendments, restatements, supplements
                or modifications of any of the foregoing) related to or executed in connection
                therewith (collectively, the “DIP ABL Documents”)

                         (viii) the debtor-in-possession credit agreement for the priming super
                priority secured term loans (the “DIP Term Loan Agreement” and, the credit
                facility thereunder, the “DIP Term Facility” and the lenders thereunder, including
                the Supporting Term Lenders (including the Crossover Holder) in their capacity as
                lenders under the DIP Term Loan Agreement, the “DIP Term Lenders”) to be
                entered into in accordance with the Term Sheet and the DIP Orders, including any
                amendments, modifications, supplements thereto, and together with any related
                notes, certificates, agreements, security agreements, documents and instruments
                (including any amendments, restatements, supplements or modifications of any of
                the foregoing) related to or executed in connection therewith (collectively, the
                “DIP Term Loan Documents”); and

                        (ix)      the credit agreements for the Exit ABL Facility, the Priority Exit
                Facility and the Takeback Term Loan, including any amendments, modifications,
                supplements thereto, and together with any related notes, certificates, agreements,
                security agreements, documents and instruments (including any amendments,
                restatements, supplements or modifications of any of the foregoing) related to or
                executed in connection therewith (collectively, the “Exit Credit Documents” and
                the credit facilities thereunder, the “Exit Facilities”).

                (c)    Except as set forth herein, the Definitive Documentation (and any
       modifications, restatements, supplements or amendments to any of them) will, after the
       Execution Date, remain subject to negotiation in good faith and shall, upon completion,
       contain terms, conditions, representations, warranties, and covenants consistent in all
       material respects with the terms of this Agreement (including the Exhibits (including the
       Term Sheet) and Schedules (defined below)) and be in form and substance reasonably
       satisfactory in all respects to each of: (i) the Company; (ii) the Supporting Term Lenders
       who hold, in the aggregate, more than 50% in principal amount outstanding of all Term
       Loans held by Supporting Term Lenders (the “Required Supporting Term Lenders”);
       (iii) the Crossover Holder, (iv) the Supporting Noteholders who hold, in the aggregate,
       more than 33% in principal amount outstanding of all Notes held by Supporting
       Noteholders (the “Required Supporting Noteholders”), solely to the extent required
       under the Supporting Noteholder Consent Right (as defined below); and (v) the
       Supporting Sponsors, solely to the extent required under the Sponsor Consent Right (as
       defined below) (collectively, the parties described in clauses (i) through (v), the
                                                  4
1004765451v14
       “Required RSA Parties”); provided, that notwithstanding the foregoing, the DIP Orders,
       the DIP ABL Documents, the DIP Term Loan Credit Documents and the Exit Credit
       Documents shall be in form and substance satisfactory to the Required Supporting Term
       Lenders and the Crossover Holder.

               (d)      For the purposes hereof, (1) the “Supporting Noteholder Consent Right”
       means the Required Supporting Noteholders’ right to consent or approve any of the
       Definitive Documentation (or such amendments, modifications or supplements) and shall
       apply solely to the extent any Definitive Documentation, (i) materially and adversely
       affects, directly or indirectly, the economic rights, waivers, or otherwise modifies or
       affects the releases and injunctions proposed to be granted to, or received by, the
       Supporting Noteholders as identified in the Term Sheet and this Agreement and
       implemented pursuant to the Plan and/or the procedures relating thereto (including
       through the treatment (or change to the treatment) under the Plan of any claim or
       interest), other than such different treatment that may be consented to by any Noteholder,
       or (ii) materially and adversely affects, directly or indirectly, the obligations that the
       Supporting Noteholders may have pursuant to this Agreement or the Plan, in each case,
       which consent shall not be unreasonably withheld, conditioned or delayed; and (2) the
       “Sponsor Consent Right” means each Supporting Sponsor’s right to consent or approve
       any of the Definitive Documentation (or such amendments, modifications or
       supplements) and shall apply solely to the extent any Definitive Documentation (i)
       materially and adversely affects the economic rights, waivers, or otherwise modifies or
       affects the releases and injunctions proposed to be granted to, or received by, such
       Supporting Sponsor as identified in the Term Sheet and this Agreement and implemented
       pursuant to the Plan, and/or the procedures relating thereto (including through the
       treatment (or change to the treatment) under the Plan of any claim or interest), other than
       such different treatment that may be consented to by such Supporting Sponsor, or (ii)
       materially and adversely affects the obligations that such Supporting Sponsor may have
       pursuant to this Agreement or the Plan, in each case, which consent shall not be
       unreasonably withheld, conditioned or delayed. For the avoidance of doubt, the
       Supporting Noteholders and Supporting Sponsors shall not have any consent rights with
       respect to, and the Supporting Noteholder Consent Right and the Sponsor Consent Right
       shall not apply to, (1) the DIP Orders, (2) the DIP ABL Documents, (3) the DIP Term
       Loan Documents and (4) the Exit Credit Documents (except to the extent the applicable
       Exit Credit Document is inconsistent with the terms set forth in the Term Sheet with
       respect to the Exit Facility related to such Exit Credit Document).

               (e)     Each of the exhibits attached hereto and any schedules to such exhibits
       (collectively, the “Exhibits and Schedules”) are expressly incorporated herein and made
       a part of this Agreement, and all references to this Agreement shall include the Exhibits
       and Schedules. In the event of any inconsistency between this Agreement (excluding the
       Exhibits and Schedules) and the Exhibits and Schedules, the Exhibits and Schedules shall
       govern. In the event of any inconsistency between the terms of this Agreement
       (including the Exhibits and Schedules) and the Plan, the terms of the Plan shall govern.

                                                5
1004765451v14
       Section 2.        Representations and Warranties.

              (a)     Each of the Parties, severally and not jointly, hereby represents and
       warrants solely with respect to itself that the following statements are true, correct and
       complete:

                        (i)     (A) such Party is duly organized, validly existing and in good
                standing under the laws of its jurisdiction of organization, (B) such Party has all
                requisite corporate, partnership, limited liability company or similar authority to
                execute this Agreement and carry out the transactions contemplated hereby and
                perform its obligations contemplated hereunder; and the execution and delivery of
                this Agreement and (C) the performance of such Party’s obligations hereunder
                have been duly authorized by all necessary corporate, partnership, limited liability
                company or other similar action on its part;

                        (ii)      the execution, delivery and performance by such Party of this
                Agreement does not and will not (A) violate any provision of law, rule or regulation
                applicable to it or any of its subsidiaries, (B) violate its charter or bylaws (or other
                similar governing documents) or those of any of its subsidiaries or (C) conflict with,
                result in a breach of or constitute (with due notice or lapse of time or both) a default
                under any material contractual obligation to which it or any of its subsidiaries is a
                party except, in the case of the Company, in connection with the filing of the
                Chapter 11 Cases;

                        (iii)    this Agreement is the legally valid and binding obligation of such
                Party, enforceable against it in accordance with its terms, except as enforcement
                may be limited by bankruptcy, insolvency, reorganization, moratorium or other
                similar laws relating to or limiting creditors’ rights generally or by equitable
                principles relating to enforceability;

                       (iv)     the execution, delivery and performance by such Party of this
                Agreement does not and will not require any material registration or material filing
                with, material consent or material approval of, or material notice to, or other
                material action to, with or by, any federal, state or other governmental authority or
                regulatory body, other than those which have been obtained, taken or made; and

                       (v)     such Party is not currently engaged in any discussions, negotiations
                or other arrangements with respect to any Alternative Transaction (as defined in
                Section 24 below).

              (b)     Each Supporting Creditor, severally and not jointly, hereby represents and
       warrants solely with respect to itself that the following statements are true, correct and
       complete:

                       (i)     such Supporting Creditor (A) either (1) is the sole legal and
                beneficial owner of the Term Loans or Notes, as applicable, set forth below its
                                               6
1004765451v14
                name on the signature page hereof, free and clear of all claims, liens and
                encumbrances (other than ordinary course claims, liens and encumbrances in
                connection with prime brokerage or custodian arrangements), or (2) has all
                necessary investment and voting discretion with respect to such Term Loans or
                Notes in respect of matters relating to the Restructuring contemplated by this
                Agreement and has the power and authority to bind the beneficial owner(s) of such
                Term Loans or Notes to the terms of this Agreement, and (B) has full power and
                authority to act on behalf of, vote and consent to matters concerning such Term
                Loans or Notes in respect of matters relating to the Restructuring contemplated by
                this Agreement and to dispose of, exchange, assign, sell and otherwise transfer
                (each, a “Transfer”) such Term Loans or Notes (all Term Loans and Notes under
                clauses (A) and (B) and any additional Term Loans or Notes that a Supporting
                Creditor owns or has such control over from time to time or acquires after the
                Execution Date (as defined below), collectively, are its “Participating Term
                Loans” and “Participating Notes”, as applicable; a Supporting Creditor’s
                Participating Term Loans and Participating Notes, collectively, are its
                “Participating Debt”);

                        (ii)     such Supporting Creditor has made no prior Transfer of, and has
                not entered into any other binding agreement to Transfer, in whole or in part, any
                portion of its right, title, or interests in such Participating Debt that are subject to
                this Agreement, the terms of which agreement are, as of the date hereof,
                inconsistent with the representations and warranties of such Supporting Creditor
                herein or would render such Supporting Creditor otherwise unable to comply with
                its obligations under this Agreement;

                       (iii)   such Supporting Creditor is an “accredited investor” (as defined in
                Rule 501(a)(1), (2), (3), (7) or (8) under the Securities Act of 1933, as amended);
                and

                        (iv)    such Supporting Creditor acknowledges the Company’s
                representation and warranty that the issuance and any resale of the New Common
                Stock pursuant to the Plan is intended to be exempt from registration under the
                Securities Act pursuant to section 4(a)(2) of the Securities Act and Regulation D
                thereunder or pursuant to section 1145 of the Bankruptcy Code.

              (c)     Each Supporting Sponsor, severally and not jointly, hereby represents and
       warrants solely with respect to itself that the following statements are true, correct and
       complete:

                       (i)     such Supporting Sponsor (A) either (1) is the sole legal and
                beneficial owner of the Topco Common Stock set forth below its name on the
                signature page hereof, free and clear of all claims, liens and encumbrances (other
                than ordinary course claims, liens and encumbrances in connection with prime
                brokerage or custodian arrangements), or (2) has sole investment and voting

                                                   7
1004765451v14
                discretion with respect to such Topco Common Stock in respect of matters relating
                to the Restructuring and has the power and authority to bind the beneficial
                owner(s) of such Topco Common Stock to the terms of this Agreement, and (B)
                has full power and authority to act on behalf of, vote and consent to matters
                concerning such Topco Common Stock in respect of matters relating to the
                Restructuring and to Transfer such Topco Common Stock (all Topco Common
                Stock under clauses (A) and (B) and any additional Topco Common Stock that a
                Supporting Sponsor owns or has such control over from time to time or acquires
                after the Execution Date, collectively, are its “Participating Topco Common
                Stock”);

                        (ii)     such Supporting Sponsor has made no prior Transfer of, and has
                not entered into any other binding agreement to Transfer, in whole or in part, any
                portion of its right, title, or interests in such Participating Topco Common Stock
                that are subject to this Agreement, the terms of which agreement are, as of the date
                hereof, inconsistent with the representations and warranties of such Supporting
                Sponsor herein or would render such Supporting Sponsor otherwise unable to
                comply with its obligations under this Agreement.

       Section 3.       Agreements of the Supporting Creditors.

              (a)     Support of Restructuring by All Supporting Creditors. Subject to the
       terms and conditions hereof, for so long as this Agreement has not been terminated upon
       the occurrence of a Support Termination Event (defined below), and except as expressly
       released by the Required RSA Parties in writing from any of the following obligations,
       each Supporting Creditor agrees, in its capacity as a holder or beneficial holder of any
       Term Loans, Notes or any other type of claim against or indebtedness issued by the
       Company, severally and not jointly, to use commercially reasonable efforts to:

                        (i)     (A) support and to take all reasonable actions necessary to
                implement and consummate the Restructuring in a timely manner as contemplated
                by this Agreement, the Term Sheet and the Definitive Documentation, (B) vote or
                cause to be voted its Participating Debt in favor of the Plan, when solicited to do so
                and by the applicable deadline for doing so; and (C) not “opt out” of any releases
                under the Plan (except such Supporting Term Lender or Supporting Noteholder
                shall not be prohibited from “opting out” of granting such a release to any Party
                that has materially breached or terminated this Agreement);

                        (ii)    not (A) object to, or vote any of its Participating Debt or other
                claims to, reject or impede, the Restructuring, support directly or indirectly any
                such objection, rejection or impediment or otherwise take any action or commence
                any proceeding to oppose or to seek any modification of the Restructuring or any
                Definitive Documentation prepared in connection with the pursuit or consummation
                of the Restructuring; and (B) otherwise take any actions, directly or indirectly,
                inconsistent with this Agreement or the Definitive Documentation;

                                                   8
1004765451v14
                       (iii)   support and, in the case of each Supporting Term Lender and the
                Crossover Holder, to take all reasonable actions necessary to implement and
                consummate, the DIP Term Facility, and, so long as the Exit ABL Facility is in
                form and substance acceptable to the Required Supporting Term Lenders and the
                Crossover Holder, the Priority Exit Facility and Takeback Term Loan;

                       (iv)     not, directly or indirectly, seek, solicit, support, encourage,
                propose, assist, consent to, vote for, or enter or participate in any discussions or
                any agreement with any non-Party regarding, any Alternative Transaction;

                       (v)       negotiate in good faith, execute, perform its obligations under, and
                consummate the transactions contemplated by, the Definitive Documentation to
                which it is (or will be) a party;

                        (vi)    not direct any administrative agent, collateral agent or indenture
                trustee (as applicable) to take any action inconsistent with such Supporting
                Creditor’s obligations under this Agreement, and, if any applicable administrative
                agent, collateral agent or indenture trustee (as applicable) takes any action
                inconsistent with such Supporting Creditor’s obligations under this Agreement,
                such Supporting Creditor shall use its commercially reasonable efforts to direct
                such administrative agent, collateral agent or indenture trustee (as applicable) to
                cease and refrain from taking any such action;

                        (vii)    not withdraw, amend or revoke (or cause to be withdrawn,
                amended or revoked) its vote with respect to the Plan; provided, however, that
                (i) upon the occurrence of a Term Lender Termination Event votes tendered by the
                Supporting Term Lenders; or (ii) upon the occurrence of a Noteholder Termination
                Event, all votes tendered by the Supporting Noteholders, in each case, shall be
                immediately revoked and deemed void ab initio without any further notice to or
                action, order or approval of the Bankruptcy Court; and

                        (viii) to the extent any legal or structural impediment arises that would
                prevent, hinder or delay the consummation of the Restructuring, negotiate with the
                Parties in good faith appropriate additional or alternative provisions to address any
                such impediment; provided that the economic outcome for the Supporting
                Creditors, the anticipated timing of the effective date of the Plan (the “Effective
                Date”) and other materials terms of this Agreement must be substantially
                preserved in such alternate provisions;

                (b)     Transfers.

                        (i)     Each Supporting Creditor agrees that, as long as this Agreement
                has not terminated in accordance with its terms, it shall not Transfer any of its
                Participating Debt, or any option thereon or any right or interest (voting or
                otherwise) therein; provided that a Supporting Creditor may Transfer any or all of

                                                  9
1004765451v14
                its Participating Debt to (A) any other Supporting Creditor (including through a
                broker-dealer intermediary), in which case, such Participating Debt shall
                automatically be deemed to be subject to the terms of this Agreement and any vote
                in favor of the Plan by such Supporting Creditor shall be binding upon the
                transferee, or (B) any third party that executes and delivers a Joinder (as defined
                below) to the Company and counsel for the Supporting Term Lenders and
                Supporting Noteholders at least two business days prior to the relevant Transfer, in
                which case such transferee shall be deemed to be a Supporting Term Lender or
                Supporting Noteholder, as applicable, for purposes of this Agreement, and any
                vote in favor of the Plan by such Supporting Creditor shall be binding upon the
                transferee.

                         (ii)    Any third party that receives or acquires any portion of a
                Supporting Creditor’s Participating Debt pursuant to a Transfer shall agree to be
                bound by all of the terms of this Agreement (a “Joining Creditor”) by executing
                and delivering to counsel for the Company a joinder in the form of Exhibit B hereto
                (the “Joinder”). The Joining Creditor shall thereafter be deemed to be a
                Supporting Term Lender or Supporting Noteholder, as applicable, and a Party for
                all purposes under this Agreement. Each Joining Creditor shall indicate, on the
                appropriate schedule annexed to its Joinder, the number and amount of Participating
                Debt held by such Joining Creditor. With respect to the Participating Debt held by
                a Joining Creditor upon consummation of the Transfer of such Participating Debt,
                such Joining Creditor hereby makes the applicable representations and warranties
                set forth in Section 2 of this Agreement to the other Parties. Each Supporting
                Creditor agrees that any Transfer of any claim, option or interest that does not
                comply with the terms and procedures set forth herein shall be deemed void ab
                initio, and the Company and each other Supporting Creditor shall have the right to
                enforce the voiding of such Transfer.

                        (iii)   Except as set forth in Section 3(b)(i), this Agreement shall in no
                way be construed to preclude any Supporting Creditor from consummating any
                Transfer of any Term Loans, Notes or other securities of the Company. To the
                extent any Supporting Creditor acquires additional Term Loans or Notes, such
                Term Loans and Notes shall automatically and immediately be deemed subject to
                this Agreement and such Supporting Creditor shall be deemed to make the
                applicable representations and warranties set forth in Section 2 of this Agreement to
                the other Parties with respect to such newly acquired Term Loans and Notes as of
                the date of such acquisition. Each Supporting Creditor agrees to provide to
                counsel for the Company a written notice of the acquisition of any additional Term
                Loans or Notes, including any Participating Debt pursuant to Section 3(b)(i)(A),
                within three business days of the consummation of such acquisition.

               (c)     Marketmaking. Notwithstanding anything in this Agreement to the
       contrary, (i) a Supporting Creditor may Transfer any Participating Debt to an entity that
       is acting in its capacity as a Qualified Marketmaker (as defined below) without the
                                                  10
1004765451v14
       requirement that such entity be or become a Supporting Creditor; provided that the
       transferee of such Participating Debt from the Qualified Marketmaker shall comply in all
       respects with the terms of this Agreement (including executing and delivering a Joinder),
       and (ii) to the extent that a Supporting Creditor, acting in its capacity as a Qualified
       Marketmaker, acquires any Term Loans or Notes from a holder of such claims that is not
       a Supporting Creditor, such Qualified Marketmaker may Transfer such claim without the
       requirement that the transferee be or become a Supporting Creditor in accordance with
       Section 3(c). A “Qualified Marketmaker” is an entity that (x) holds itself out to the
       market as standing ready in the ordinary course of its business to purchase from
       customers and sell to customers claims against the Company, or enter with customers into
       long and short positions in claims against the Company, in its capacity as a dealer or
       market maker in such claims, and (y) is in fact regularly in the business of making a
       market in claims against issuers or borrowers (including debt securities or other debt).

                (d)    Forbearance. By executing this Agreement, each Supporting Creditor
       (including, for the avoidance of doubt, any entity that may execute this Agreement
       pursuant to a Joinder) agrees, as long as this Agreement has not terminated in accordance
       with its terms, to forbear from the exercise of any rights or remedies it may have under
       the TL Credit Documents or the Notes Documents, applicable United States, local or
       foreign law or otherwise, in each case with respect to any Default or Event of Default
       (each as defined under the TL Credit Agreement or the Indenture, as applicable) by the
       Company that is caused solely by the Company’s (i) failure to make an interest payment
       due with respect to the Notes, and (ii) entry into this Agreement or the other documents
       related to this Agreement and the transactions contemplated by this Agreement and the
       implementation thereof (collectively, the “Specified Defaults”) and on no other basis.
       The forbearance in this Section 3(d) (i) shall automatically terminate, without the need
       for any further notice, if this Agreement is terminated in accordance with its terms, (ii)
       shall not constitute a waiver with respect to any Defaults or Events of Default (each as
       defined under the TL Credit Agreement or the Indenture, as applicable) and (iii) shall not
       bar any Supporting Creditor from filing a proof of claim in the Chapter 11 Cases or taking
       action to establish the amount of such claim. If the Restructuring is not consummated, the
       Parties fully reserve any and all of their rights, remedies, claims and defenses. For the
       avoidance of doubt, the forbearance set forth in this Section 3(d) shall not constitute a
       waiver with respect to any default or event of default under the TL Credit Documents.
       Except as expressly provided in this Agreement and any applicable intercreditor
       agreement, nothing herein is intended to, or does, in any manner waive, limit, impair or
       restrict any right of any Supporting Term Lender or Supporting Noteholder to protect and
       preserve any right, remedy, condition or approval requirement under this Agreement or
       the Definitive Documentation. Upon the termination of this Agreement in accordance
       with Section 6 below, the agreement of the Supporting Creditors to forbear from
       exercising rights and remedies in accordance with this Section 3(d) shall immediately
       terminate without requirement of any demand, presentment or protest of any kind, all of
       which the Company hereby waives.


                                              11
1004765451v14
              (e)    Notwithstanding anything to the contrary herein, nothing in this
       Agreement shall limit, condition or restrict the Supporting Term Lenders (including the
       Crossover Holder), in their capacities as DIP Term Lenders, from (i) exercising any
       rights and remedies under the DIP Term Loan Agreement and DIP Term Loan
       Documents (and any related credit documents, including the DIP Orders), (ii) waiving or
       forbearing with respect to any “Default” or “Event of Default” under and as defined in
       the DIP Term Loan Agreement and DIP Term Loan Documents (and any related credit
       documents, including the DIP Orders), (iii) amending, modifying or supplementing the
       DIP Term Loan Agreement and DIP Term Loan Documents (and any related credit
       documents) or (iv) refusing to make additional advances under the DIP Term Loan
       Agreement and DIP Term Loan Documents (and any related credit documents, including
       the DIP Orders), in each case in clauses (i)-(iv) above, in accordance with the terms of
       the DIP Term Loan Agreement and DIP Term Loan Documents (and any related credit
       documents, including the DIP Orders).

       Section 4.       Agreements of the Supporting Sponsors.

               (a)     Support of Restructuring. Subject to the terms and conditions hereof, for
       so long as this Agreement has not been terminated upon the occurrence of a Support
       Termination Event, and except as expressly released by the Required RSA Parties in
       writing from any of the following obligations, each Supporting Sponsor, severally, and
       not jointly, agrees to use commercially reasonable efforts to:

                        (i)      (A) support and to take all reasonable actions necessary to
                implement and consummate the Restructuring in a timely manner as contemplated
                by this Agreement, the Term Sheet and the Definitive Documentation, (B)
                participate in the Restructuring and (C) vote or cause to be voted its Participating
                Topco Common Stock in favor of the Plan, if solicited to do so and by the
                applicable deadline for doing so;

                       (ii)    upon consummation of the Restructuring, waive any and all of its
                unsecured claims of any kind or nature against the Company, except any Term
                Loans or Notes held by the Supporting Sponsors;

                        (iii)   not (A) object to, or vote any of its Participating Topco Common
                Stock or other claims to, reject or impede, the Restructuring, support directly or
                indirectly any such objection, rejection or impediment or otherwise take any action
                or commence any proceeding to oppose or to seek any modification of the
                Restructuring or the Definitive Documentation prepared in connection with the
                pursuit or consummation of the Restructuring; and (B) otherwise take any actions,
                directly or indirectly, inconsistent with this Agreement or the Definitive
                Documentation;




                                                 12
1004765451v14
                       (iv)     not, directly or indirectly, to seek, solicit, support, encourage,
                propose, assist, consent to, vote for, or enter or participate in any discussions or
                any agreement with any non-Party regarding, any Alternative Transaction;

                        (v)       to the extent any legal or structural impediment arises that would
                prevent, hinder or delay the consummation of the Restructuring, negotiate with the Parties
                in good faith appropriate additional or alternative provisions to address any such
                impediment; provided that the economic outcome for the Supporting Sponsors, the
                anticipated timing of the Effective Date and other materials terms of this Agreement must
                be substantially preserved in such alternate provisions; and

                         (vi)     not, unless otherwise permitted pursuant an order entered by the
                Bankruptcy Court, (i) pledge, encumber, assign, sell, or otherwise transfer,
                including by the declaration of a worthless stock deduction for any tax year ending
                on or prior to the Effective Date, offer, or contract to pledge, encumber, assign,
                sell, or otherwise transfer, in whole or in part, directly or indirectly, any portion of
                its right, title, or interests in any of its shares, stock, or other interests in the
                Company; or (ii) acquire any outstanding indebtedness of the Company, in each
                case, to the extent such pledge, encumbrance, assignment, sale, acquisition,
                declaration of worthlessness or other transaction or event will impair or adversely
                affect any of the Company's tax attributes (including under section 108 or 382 of
                the Internal Revenue Code of 1986 (as amended)); and

                        (vii)   except to the extent expressly provided hereunder or under the
                Definitive Documentation, (i) not enter into any transactions or agreements with
                the Company or receive any management or transaction fees or expense
                reimbursements from the Company; or (ii) without otherwise modifying any rights
                conferred by the Plan, until after the Term Loans are paid in full in cash or as
                otherwise agreed to by the Required Supporting Term Lenders and the Crossover
                Holder, in each case, in their sole discretion, not assert any claims of any kind or
                any priority against the Company, rights to indemnification and contribution under
                the Company's constituent documents or applicable state law.

              (b)     Transfers. Each Supporting Sponsor agrees that, as long as this
       Agreement has not terminated in accordance with its terms, it shall not Transfer any of its
       Topco Common Stock, or any option thereon or any right or interest (voting or
       otherwise) therein.

       Section 5.        Agreements of the Company.

              (a)     Support of Restructuring. Subject to the terms and conditions hereof, for
       so long as this Agreement has not been terminated upon the occurrence of a Support
       Termination Event, and except as expressly released by the Required RSA Parties in
       writing from any of the following obligations, the Company agrees to:


                                                    13
1004765451v14
                        (i)     (A) prepare or cause the preparation of the Definitive
                Documentation, and (B) provide draft copies of the Definitive Documentation (to
                the extent reasonably required to be drafted before to the Petition Date) and “first
                day” pleadings to the Creditor Advisors (as defined below) before the Petition
                Date;

                        (ii)     (A) support and take all reasonable actions necessary to implement
                and consummate the Restructuring in a timely manner as contemplated by this
                Agreement, the Term Sheet and the Definitive Documentation, (B) not take any
                actions, directly or indirectly, inconsistent with this Agreement or the Definitive
                Documentation and (C) negotiate in good faith, execute, perform its obligations
                under, and consummate the transactions contemplated by, the Definitive
                Documentation to which it is (or will be) a party;

                        (iii)    to the extent that any legal or structural impediment arises that
                would prevent, hinder or delay the consummation of the Restructuring, negotiate
                with the Parties in good faith appropriate additional or alternative provisions to
                address any such impediment; provided that the economic outcome for the other
                Parties, the anticipated timing of the Effective Date and other material terms as
                contemplated herein must be substantially preserved in such alternate provisions,
                as determined by the Required Supporting Term Lenders and the Crossover
                Holder, in each case, in their sole discretion;

                        (iv)     maintain its good standing under the laws of the state or other
                jurisdiction in which it is incorporated or organized;

                        (v)     promptly notify counsel to the Supporting Term Lenders, the
                Crossover Holder and Supporting Noteholders in writing of the commencement or
                filing of any material governmental or third party complaints, litigations,
                investigations or hearings (or communications indicating that the same may be
                contemplated or threatened);

                        (vi)     if the Company knows of a material breach by any Party of such
                Party’s obligations, representations, warranties or covenants set forth in this
                Agreement, furnish prompt written notice (and in any event within three business
                days of such actual knowledge) to counsel to the Supporting Term Lenders, the
                Crossover Holder and the Supporting Noteholders and promptly take all remedial
                action necessary to cure such breach by any such Party;

                        (vii)    timely file a formal objection, in form and substance reasonably
                acceptable to the Required RSA Parties, to any motion filed with the Bankruptcy
                Court by a third party seeking the entry of an order (A) directing the appointment of
                a trustee or examiner (with expanded powers beyond those set forth in sections
                1106(a)(3) and (4) of the Bankruptcy Code), (B) converting the Chapter 11 Cases to
                cases under chapter 7 of the Bankruptcy Code, (C) dismissing the Chapter 11 Cases,

                                                  14
1004765451v14
                (D) modifying or terminating the Company’s exclusive right to file or solicit
                acceptances of a plan of reorganization; or (E) challenging the validity,
                enforceability, perfection or priority of, or seeking avoidance or subordination of,
                any portion of the Term Loans or Notes, or asserting any other cause of action
                against or with respect or relating to such claims or any pre-petition liens securing
                such claims;

                        (viii)    not sell, or file any motion or application seeking to sell, any assets
                other than in the ordinary course of business; and

                       (ix)     not seek, solicit or support any Alternative Transaction, other than
                as expressly permitted under Section 24 hereof.

               (b)    In each case subject to the DIP Orders and the agreements executed by the
       Company prior to the Execution Date, (i) the Company shall timely pay the reasonable
       and documented fees and expenses of (A) Jones Day; Pachulski Stang Ziehl & Jones
       LLP; Paul, Weiss, Rifkind, Wharton & Garrison LLP; Cozen O’Conner, P.C.,Fried,
       Frank, Harris, Shriver & Jacobson LLP and Morris, Nichols, Arsht & Tunnell LLP, in
       each case as counsel to certain Supporting Creditors, and (B) Greenhill & Co., LLC;
       Moelis & Company LLC; and FTI Consulting, Inc., in each case as financial advisor to
       certain Supporting Creditors (the advisors in clauses (A) and (B), the “Creditor
       Advisors”), arising prior to the Petition Date to the extent invoiced at least two business
       days prior to the Petition Date, (ii) the Company shall pay the reasonable and
       documented fees and expenses of the Creditor Advisors arising after the Petition Date in
       accordance with the terms of the Plan and the DIP Orders and (iii) the Company shall not
       terminate, and shall remain in compliance with and not breach, the reimbursement
       obligations owed to the Creditor Advisors and the Supporting Creditors.

               (c)    From the Execution Date until the Effective Date, DB Topco, DB Holdco,
       DB Midco or DBI (i) will not make or declare any dividends, distributions or other
       payments on account of its equity (other than as set forth in the Term Sheet), (ii) will not
       make any payments to the Supporting Sponsors or any of their respective affiliates (other
       than reimbursements to the Supporting Sponsors for actual expenses incurred on behalf of
       the Company prior to the Effective Date up to an aggregate amount for each of the
       Supporting Sponsors of $10,000) and (iii) will ensure that DBI does not make any
       transfers (whether by dividend, distribution or otherwise) to any direct or indirect parent
       entity or shareholder of DBI and that no subsidiaries of DBI make any transfers (whether
       by dividend, distribution or otherwise) to any direct or indirect parent entity or shareholder
       of DBI, in each case other than the expense reimbursement described above.

              (d)     From and after the Execution Date, the Company will operate the business
       of the Company in the ordinary course and keep the Supporting Creditors reasonably
       informed about the operations of the Company, and the Company shall (i) provide to the
       Creditor Advisors, and shall direct its employees, officers, advisors and other
       representatives to provide the Creditor Advisors, (A) reasonable access (without any

                                                    15
1004765451v14
       material disruption to the conduct of the Company’s businesses) during normal business
       hours to the Company’s books and records; (B) reasonable access during normal business
       hours to the management and advisors of the Company; and (C) timely and reasonable
       responses to all reasonable diligence requests, in each case, for the purposes of evaluating
       the Company’s assets, liabilities, operations, businesses, finances, strategies, prospects, and
       affairs.

       Section 6.        Termination of Obligations.

               (a)    Supporting Creditor Termination Events. (A) The Required Supporting
       Term Lenders may, upon notice to the other Parties, terminate the obligations of the
       Supporting Term Lenders under this Agreement upon the occurrence of any of the
       following events, unless waived, in writing, by the Required Supporting Term Lenders on
       a prospective or retroactive basis (each, a “Term Lender Termination Event”); (B) the
       Crossover Holder may, upon notice to the other Parties, terminate the obligations of the
       Crossover Holder under this Agreement upon the occurrence of any of the following
       events, unless waived, in writing, by the Crossover Holder on a prospective or retroactive
       basis (each, a “Crossover Holder Termination Event”); and (C) the Required
       Supporting Noteholders may, upon notice to the other Parties, terminate the obligations
       of the Supporting Noteholders under this Agreement upon the occurrence of certain
       events specified below, unless waived in writing by the Required Supporting Noteholders
       on a prospective or retroactive basis (each, a “Noteholder Termination Event” and,
       together with the Term Lender Termination Events and the Crossover Holder
       Termination Events, the “Creditor Termination Events”):

                        (i)      the occurrence of a material breach of this Agreement by the
                Company or other Party that has not been cured (if susceptible to cure) before the
                earlier of (A) five business days after written notice to the Company of such
                material breach by the Required Supporting Term Lenders, Crossover Holder or
                Required Supporting Noteholders (as applicable) asserting such termination and (B)
                one calendar day prior to any proposed Effective Date;

                       (ii)      the conversion of one or more of the Chapter 11 Cases to a case
                under chapter 7 of the Bankruptcy Code;

                       (iii)    the dismissal of one or more of the Chapter 11 Cases;

                        (iv)    the appointment of a trustee, receiver or examiner with expanded
                powers beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code
                in one or more of the Chapter 11 Cases;

                       (v)       (A)(1) any Definitive Documentation does not comply with
                Section 1 of this Agreement or (2) any other document or agreement necessary to
                consummate the Restructuring is not satisfactory or reasonably satisfactory (as
                applicable) to the Required Support Term Lenders and the Crossover Holder and

                                                 16
1004765451v14
                (B) any Definitive Documentation is inconsistent with the Supporting Noteholder
                Consent Right, provided that the Creditor Termination Event set forth in the
                immediately preceding clause (v)(A) shall only be assertable by the Required
                Support Term Lenders and the Crossover Holder; provided, further, that the
                Creditor Termination Event set forth in the immediately preceding clause (v)(B)
                shall only be assertable by the Required Supporting Noteholders;

                        (vi)     the Company or the Supporting Sponsors (A) amends or modifies,
                or files a pleading seeking authority to amend or modify, any Definitive
                Documentation in a manner that is materially inconsistent with this Agreement;
                (B) suspends or revokes the Restructuring; or (C) publicly announces its intention
                to take any such action listed in clauses (A) and (B) of this subsection; provided that
                the Required Supporting Noteholders shall be entitled to exercise the Creditor
                Termination Event set forth in this clause (vi) only to the extent the actions
                described in this clause (vi) are inconsistent with the Supporting Noteholder
                Consent Right;

                       (vii)     the Company (A) files or announces that it will file any plan of
                reorganization that is inconsistent with the Restructuring or (B) withdraws or
                announces its intention not to support the Restructuring;

                        (viii)    the Company files any motion or application seeking authority to
                sell any material assets without the prior written consent of the Required Supporting
                Term Lenders and the Crossover Holder;

                        (ix)      the issuance by any governmental authority, including the
                Bankruptcy Court, any regulatory authority or any other court of competent
                jurisdiction, of any ruling or order enjoining the substantial consummation of the
                Restructuring; provided, however, that the Company shall have five business days
                after the issuance of such ruling or order to obtain relief that would allow
                consummation of the Restructuring in a manner that (A) does not prevent or
                diminish in a material way compliance with the terms of this Agreement, or (B) is
                reasonably acceptable to the Required Supporting Term Lenders and the Crossover
                Holder;

                        (x)      the Bankruptcy Court enters any order authorizing the use of cash
                collateral or post-petition financing that is not in the form of the DIP Orders or
                otherwise consented to by the Required Supporting Term Lenders and the
                Crossover Holder;

                        (xi)     the occurrence of any default or event of default arising before the
                Petition Date under the TL Credit Documents other than the Specified Defaults;
                provided that the Creditor Termination Event set forth in this clause (xi) shall only
                be assertable by the Required Support Term Lenders and Crossover Holder;


                                                   17
1004765451v14
                        (xii)    the occurrence of any Event of Default under the DIP Orders, the
                DIP Term Loan Agreement or the DIP ABL Agreement, as applicable, that has not
                been cured (if susceptible to cure) or waived by the applicable percentage of DIP
                Term Lenders or the ABL DIP Lenders, as applicable, in accordance with the terms
                of the DIP Term Loan Agreement or the DIP ABL Agreement, as applicable;

                        (xiii)   a breach by the Company or the Supporting Sponsor of any
                representation, warranty or covenant of such entity set forth in Section 2 of this
                Agreement that could reasonably be expected to have a material adverse impact on
                the consummation of the Restructuring that (to the extent curable) has not been
                cured before the earlier of five business days after the receipt by the Company of
                written notice and description of such breach from any other Party;

                        (xiv)    either (A) the Company or any other Party files a motion,
                application, or adversary proceeding (or the Company or other Party supports any
                such motion, application, or adversary proceeding filed or commenced by any third
                party) (1) challenging the validity, enforceability, perfection, or priority of, or
                seeking avoidance or subordination of, any portion of the Term Loans or asserting
                any other cause of action against the Supporting Term Lenders or with respect or
                relating to such Term Loans or the prepetition liens securing the Term Loans, or (2)
                challenging the validity, enforceability, or priority of, or seeking avoidance or
                subordination of, any portion of the Notes or asserting any other cause of action
                against the Supporting Noteholders or with respect or relating to such Notes;
                provided that the Creditor Termination Event set forth in the immediately preceding
                clause (xiii)(A)(1) shall only be assertable by the Required Support Term Lenders
                and Crossover Holder; provided, further, that the Creditor Termination Event set
                forth in the immediately preceding clause (xiii)(A)(2) shall only be assertable by the
                Required Supporting Noteholders and the Crossover Holder; or (B) the Bankruptcy
                Court (or any court with jurisdiction over the Chapter 11 Cases) enters an order
                with respect to any of the foregoing adverse to the Term Lenders, the Crossover
                Holder or the Noteholders or that is inconsistent with this Agreement or the Term
                Sheet in any material respect;

                        (xv)    the Company or the Supporting Sponsors terminate any of their
                obligations under and in accordance with Sections 6(b) or (c), as applicable, of this
                Agreement;

                       (xvi)    the Required Supporting Term Lenders, the Crossover Holder or
                the Required Supporting Noteholders terminate any of their respective obligations
                under and in accordance with this Section 6(a), as applicable;

                        (xvii)    if the Bankruptcy Court enters an order in the Chapter 11 Cases
                terminating the Company’s exclusive right to file a plan or plans of reorganization
                or to solicit acceptances thereof pursuant to section 1121 of the Bankruptcy Code;


                                                   18
1004765451v14
                        (xviii) the Bankruptcy Court enters an order granting relief from the
                automatic stay imposed by section 362 of the Bankruptcy Code authorizing any
                party to proceed against any material asset of the Company or that would materially
                and adversely affect any of the Company’s ability to operate their businesses in the
                ordinary course;

                       (xix)     the commencement of an involuntary case against the Company or
                any of the Company’s foreign subsidiaries and affiliates or the filing of an
                involuntary petition seeking bankruptcy, winding up, dissolution, liquidation,
                administration, moratorium, reorganization or other relief in respect of the
                Company or the Company’s foreign subsidiaries and affiliates, or their debts, or of a
                substantial part of their assets, under any federal, state or foreign bankruptcy,
                insolvency, administrative receivership or similar law now or hereafter in effect
                (provided that such involuntary proceeding is not dismissed within a period of thirty
                (30) days after the filing thereof) or if any court grants the relief sought in such
                involuntary proceeding;

                         (xx)    the Company or any of the Company’s foreign subsidiaries or
                affiliates (A) voluntarily commences any case or files any petition seeking
                bankruptcy, winding up, dissolution, liquidation, administration, moratorium,
                reorganization or other relief under any federal, state, or foreign bankruptcy,
                insolvency, administrative receivership or similar law now or hereafter in effect
                except as provided in this Agreement, (B) consents to the institution of, or fails to
                contest in a timely and appropriate manner, any involuntary proceeding or petition
                described above, (C) files an answer admitting the material allegations of a petition
                filed against it in any such proceeding, (D) applies for or consents to the
                appointment of a receiver, administrator, administrative receiver, trustee, custodian,
                sequestrator, conservator or similar official, (E) makes a general assignment or
                arrangement for the benefit of creditors or (F) takes any corporate action for the
                purpose of authorizing any of the foregoing;

                        (xxi)    if (A) any of the DIP Orders are reversed, stayed, dismissed,
                vacated, reconsidered, modified or amended without the consent of the Required
                Supporting Term Lenders and Crossover Holder, or (B) a motion for
                reconsideration, reargument or rehearing with respect to any such order has been
                filed and the Company has failed to timely object to such motion;

                        (xxii)   if (A) the Solicitation Order or the Confirmation Order is reversed,
                stayed, dismissed, vacated, reconsidered, modified or amended without the consent
                of the Required Supporting Term Lender and the Crossover Holder, or (B) a motion
                for reconsideration, reargument, or rehearing with respect to any such order has
                been filed and the Company has failed to timely object to such motion;

                     (xxiii) the occurrence of the Maturity Date (as defined in the DIP Term
                Loan Agreement or DIP ABL Agreement) without the Plan having been

                                                   19
1004765451v14
                substantially consummated, which shall only be a Noteholder Termination Event to
                the extent not consented to or waived in writing by the Supporting Term Lenders
                and Crossover Holder;

                       (xxiv) the Company exercises its fiduciary out, in accordance with
                Section 24 hereof;

                       (xxv)     if the Company fails to implement the Restructuring in accordance
                with the milestones set forth in this Section 6(a)(xxv) (each, a “Milestone”);
                provided that the Company may extend a Milestone only with the express written
                consent of the Required Supporting Term Lenders and the Crossover Holder:

                                (A)      the Company shall commence the solicitation of votes to
                         accept or reject the Plan on or before November 19, 2018 and, in
                         connection with such solicitation, establish a date no later than December
                         20, 2018 as the deadline to submit votes to accept or reject the Plan;

                                 (B)    on the Petition Date, the Company shall file the Plan, the
                         Disclosure Statement and motions seeking approval of the DIP Term
                         Facility and DIP ABL Facility and requesting a combined hearing for
                         approval of the Disclosure Statement and confirmation of the Plan;

                               (C)    at or prior to 11:59 p.m. prevailing Eastern Time on
                         November 22, 2018, the Bankruptcy Court shall have entered the Interim
                         DIP Order;

                               (D)     at or prior to 5:00 p.m. prevailing Eastern Time on
                         December 10, 2018, the Debtors shall have delivered a 12-month post-
                         emergence liquidity forecast (containing weekly detail for the first 3
                         months of such forecast) to the Supporting Term Lenders and the
                         Crossover Holder;

                               (E)    at or prior to 11:59 p.m. prevailing Eastern Time on
                         December 21, 2018, the Bankruptcy Court shall have entered the Final
                         DIP Order;

                                (F)    at or prior to 11:59 p.m. prevailing Eastern Time on
                         January 7, 2019, the Bankruptcy Court shall have entered the Solicitation
                         Order and the Confirmation Order; and

                                (G)    at or prior to 11:59 p.m. prevailing Eastern Time on
                         January 14, 2019, the Effective Date shall have occurred.

               (b)    Company Termination Events. The Company may, upon notice to the
       Parties, terminate its obligations under this Agreement upon the occurrence of any of the


                                                  20
1004765451v14
       following events (each, a “Company Termination Event”), unless waived, in writing,
       by the Company on a prospective or retroactive basis:

                        (i)      a breach by a Party of any representation, warranty, or covenant of
                such Party set forth in this Agreement that could reasonably be expected to have a
                material adverse impact on the consummation of the Restructuring that (to the
                extent curable) has not been cured before the earlier of five business days after
                notice to all Parties of such breach and a description thereof; provided, however,
                notwithstanding the foregoing, it shall not be a Company Termination Event if the
                non-breaching Parties hold more than half in number and two-thirds in amount of
                each of the Term Loans and the Notes;

                        (ii)      the occurrence of a breach of this Agreement by any Party that has
                the effect of materially impairing the Company’s ability to effectuate the
                Restructuring and has not been cured (if susceptible to cure) within five business
                days after notice to all Parties of such breach and a description thereof;

                       (iii)    the Company exercises its fiduciary out, in accordance with
                Section 24 hereof; or

                        (iv)      the issuance by any governmental authority, including the
                Bankruptcy Court, any regulatory authority, or any other court of competent
                jurisdiction, of any ruling or order enjoining the substantial consummation of the
                Restructuring; provided, however, that the Company has made commercially
                reasonable, good faith efforts to cure, vacate or have overruled such ruling or order
                prior to terminating this Agreement.

               (c)     Sponsor Termination Events. The Supporting Sponsors may, upon notice
       to the other Parties, terminate their obligations under this Agreement upon the occurrence
       of any of the following events (each, a “Sponsor Termination Event,” and together with
       the Creditor Termination Events and the Company Termination Events, the “Support
       Termination Events”), unless waived, in writing, by the Supporting Sponsors on a
       prospective or retroactive basis:

                       (i)       a breach by the Company or a Party (other than the Supporting
                Sponsor) of any representation, warranty or covenant of such entity set forth in this
                Agreement that could reasonably be expected to have a material adverse impact on
                the consummation of the Restructuring that (to the extent curable) remains uncured
                for a period of five business days after notice to all Parties of such breach and a
                description thereof;

                        (ii)     the Company (A) amends or modifies, or files a pleading seeking
                authority to amend or modify, any Definitive Documentation in a manner that is
                subject to the Sponsor Consent Right; (B) suspends or revokes the Restructuring; or


                                                  21
1004765451v14
                (C) publicly announces its intention to take any such action listed in clauses (A) and
                (B) of this subsection;

                       (iii)     the conversion of one or more of the Chapter 11 Cases to a case
                under chapter 7 of the Bankruptcy Code;

                       (iv)      the dismissal of one or more of the Chapter 11 Cases;

                        (v)     the appointment of a trustee, receiver, or examiner with expanded
                powers beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code
                in one or more of the Chapter 11 Cases;

                       (vi)       (A) any Definitive Documentation does not comply with Section 1
                of this Agreement or (B) any other document or agreement necessary to
                consummate the Restructuring is not satisfactory or reasonably satisfactory (as
                applicable) to the Supporting Sponsors, subject to the Sponsor Consent Right;

                        (vii)     the issuance by any governmental authority, including the
                Bankruptcy Court, any regulatory authority or any other court of competent
                jurisdiction, of any ruling or order enjoining the substantial consummation of the
                Restructuring; provided, however, that the Company shall have five business days
                after the issuance of such ruling or order to obtain relief that would allow
                consummation of the Restructuring in a manner that (A) does not prevent or
                diminish in a material way compliance with the terms of this Agreement, or (B) is
                reasonably acceptable to the Supporting Sponsors;

                       (viii)    if the Company withdraws or materially adversely alters the
                treatment to the Supporting Sponsor under the Plan or files any motion or pleading
                with the Bankruptcy Court that is inconsistent with this Agreement or the Plan, in
                each case subject to the Sponsor Consent Right;

                        (ix)     if (A) the Solicitation Order or the Confirmation Order is reversed,
                stayed, dismissed, vacated or reconsidered, or modified or amended with respect to
                a matter within the scope of the Sponsor Consent Right without the consent of the
                Supporting Sponsors, or (B) a motion for reconsideration, reargument, or rehearing
                with respect to any such order has been filed and the Company has failed to timely
                object to such motion;

                        (x)     the Required Supporting Term Lenders, the Crossover Holder, the
                Required Supporting Noteholders or the Company terminate any of their
                obligations under and in accordance with Sections 6(a) or (b), as applicable, of this
                Agreement; or

                        (xi)      if the Bankruptcy Court enters an order in the Chapter 11 Cases
                terminating the Company’s exclusive right to file a plan or plans of reorganization
                or to solicit acceptances thereof pursuant to section 1121 of the Bankruptcy Code.
                                                    22
1004765451v14
              (d)    This Agreement may also be terminated by the mutual written consent of
       each of the Parties, notice of which shall be provided by the Company within two
       business days to the persons and entities listed on Schedule 1 annexed hereto, in
       accordance with Section 13;

               (e)     Effect of Termination. Subject to clauses (i) and (ii) of this Section 6(e),
       upon the occurrence of a Support Termination Event, unless waived by the applicable
       Parties, each Party shall be released from its commitments, undertakings and agreements
       under or related to this Agreement and any of the Definitive Documentation, and there
       shall be no liability or obligation hereunder on the part of any Party hereto; provided that
       in no event shall any such termination relieve a Party hereto from (i) liability for its
       breach or non-performance of its obligations under this Agreement before the date of
       such Support Termination Event or (ii) obligations under this Agreement which expressly
       survive any such termination pursuant to Section 16 hereunder. The automatic stay
       imposed by section 362 of the Bankruptcy Code shall not prohibit a Party from taking
       any action necessary to effectuate the termination of and otherwise enforce this
       Agreement pursuant to and in accordance with the terms hereof, and the Company hereby
       waives the automatic stay for such purposes.

                         (i)     Termination by Supporting Noteholders.             Notwithstanding
                anything in this Agreement, in the event any Supporting Noteholder terminates this
                Agreement under the terms hereof, (i) the Required Supporting Term Lenders and
                Crossover Holder shall have the option (which shall be delivered in writing to the
                Company, including via email) to (A) determine that the Supporting Term Lenders
                and Crossover Holder will continue remaining Parties to this Agreement in pursuit
                and in support of the Restructuring in which case all other Parties (other than the
                terminating Supporting Noteholder) shall remain bound by their obligations under
                this Agreement or (B) terminate this Agreement in accordance with this Section 6;
                (ii) this Agreement shall be deemed terminated with respect to the Supporting
                Noteholder and the Supporting Noteholder shall no longer be a Party to this
                Agreement and shall be relieved of any obligations hereunder; (iii) such other
                Parties shall be permitted to take further actions otherwise permitted hereunder
                with respect to any Definitive Documentation or other document or matter or the
                Restructuring without any liability hereunder, except the rights and obligations of
                such other Parties under this Agreement shall remain in full force and effect; and
                (iv) the Supporting Creditors (other than any Supporting Creditor that has breached
                this Agreement and such breach caused the occurrence of a Noteholder
                Termination Event pursuant to which such Supporting Noteholder has terminated
                this Agreement) shall no longer be obligated to not “opt out” of any releases
                proposed to be granted to any Supporting Noteholder under the Plan; (v) such
                other Parties shall not be obligated to grant or support the grant of any releases to
                such Supporting Noteholder under the Plan; and (vi) all of the applicable rights and
                remedies of the remaining Parties under this Agreement, the TL Credit Documents,
                the Notes Documents and applicable law shall be reserved in all respects.

                                                  23
1004765451v14
                        (ii)     Termination by Supporting Sponsor. Notwithstanding anything in
                this Agreement, in the event the Supporting Sponsor terminates this Agreement as
                a result of the occurrence of a Termination Event, (i) the Required Supporting
                Term Lenders and the Crossover Holder shall have the option (which shall be
                delivered in writing to the Company, including via email) to (A) determine that the
                Supporting Term Lenders and Crossover Holder will continue remaining Parties to
                this Agreement in pursuit and in support of the Restructuring in which case all
                other Parties (other than the terminating Supporting Sponsor) shall remain bound
                by their obligations under this Agreement or (B) terminate this Agreement in
                accordance with this Section 6; (ii) this Agreement shall be deemed terminated
                with respect to the Supporting Sponsor and the Supporting Sponsor shall no longer
                be a Party to this Agreement and shall be relieved of any obligations hereunder;
                (iii) such other Parties shall be permitted to take further actions otherwise
                permitted hereunder with respect to any Definitive Documentation or other
                document or matter or the Restructuring without any liability hereunder, except the
                rights and obligations of such other Parties under this Agreement shall remain in
                full force and effect; (iv) the Supporting Creditors (other than any Supporting
                Creditor that has breached this Agreement and such breach caused the occurrence
                of a Sponsor Termination Event pursuant to which such Supporting Sponsor has
                terminated this Agreement) shall no longer be obligated to not “opt out” of any
                releases proposed to be granted to any Supporting Sponsor under the Plan; (v) such
                other Parties shall not be obligated to grant or support the grant of any releases to
                such Supporting Sponsor under the Plan; and (vi) all of the applicable rights and
                remedies of the remaining Parties under this Agreement, the TL Credit Documents,
                the Notes Documents and applicable law shall be reserved in all respects.

       Section 7.       Good Faith Cooperation; Further Assurances; Definitive Documentation.

               (a)     The Parties shall, and shall cause each of their affiliates to, cooperate with
       each other in good faith and shall coordinate their activities (to the extent practicable) in
       respect of all matters concerning the implementation and consummation of the
       Restructuring. Furthermore, each of the Parties shall, and shall cause each of its affiliates
       to, take such action (including executing and delivering any other agreements and making
       and filing any required regulatory filings) as may be reasonably necessary to carry out the
       purposes and intent of this Agreement, in each case, to the extent in accordance with the
       terms hereof or, if not in accordance with the terms hereof, in such Party’s reasonable
       discretion. Each of the Parties, as applicable, hereby covenants and agrees (a) to
       negotiate in good faith the Definitive Documentation, each of which shall, except as
       otherwise provided for herein, contain the same economic terms as, and other terms
       consistent in all material respects with, the terms set forth in the Term Sheet (as amended,
       supplemented or otherwise modified as provided herein), the other documents attached
       hereto or thereto and such other terms as are reasonably acceptable to each of the Parties
       (to the extent such Parties are expressly provided with consent rights over such
       documents pursuant to this Agreement), and (b) subject to the satisfaction of the terms
       and conditions set forth herein and therein, to execute, deliver and perform the Definitive
                                                  24
1004765451v14
       Documentation (in each case to the extent such Party is contemplated to be a party
       thereto).

               (b)     The Company shall provide draft copies of all “first day” and other
       motions, applications, and other documents that the Company intends to file with the
       Bankruptcy Court in any of the Chapter 11 Cases to counsel for each Party at least two
       business days prior to the date when the Company intends to file such document, and
       shall consult in good faith with such counsel regarding the form and substance of any
       such proposed filing. All such “first day” and other motions, applications and other
       documents that the Company intends to file with the Bankruptcy Court in any of the
       Chapter 11 Cases (other than the Definitive Documentation) shall be in form and
       substance reasonably satisfactory to the Required RSA Parties, subject to the Sponsor
       Consent Right and the Supporting Noteholder Consent Right. The Company will use
       reasonable efforts to provide draft copies of all other material pleadings the Company
       intends to file with the Bankruptcy Court to counsel to each Party at least two business
       days prior to filing such pleading, and shall consult in good faith with such counsel
       regarding the form and substance of any such proposed pleading.

        Section 8.      Specific Performance. It is understood and agreed by the Parties that
money damages may not be a sufficient remedy for any breach of this Agreement by any Party
and each non-breaching Party shall be entitled to seek specific performance and injunctive or
other equitable relief as a remedy for any such breach, including an order of a court of competent
jurisdiction requiring any Party to comply with any of its obligations hereunder; provided that
each Party agrees to waive any requirement for the securing or posting of a bond in connection
with such remedy.

        Section 9.     Amendments and Waivers. This Agreement, including the Exhibits and
Schedules hereto, may be amended only upon written approval of the Parties to the extent set
forth in Section 1(d) above. Any waiver of any condition, term or provision to this Agreement
must be in writing signed by the Parties entitled to waive such condition, term or provision. In
determining whether any consent or approval has been given or obtained by the applicable
number of Supporting Creditors or Supporting Sponsors, any then-existing Supporting Creditors
or Supporting Sponsors, as applicable, that is in material breach of its covenants, obligations or
representations under this Agreement (and the respective Term Loans, Notes or Topco Common
Stock, as applicable, held by such Party) shall be excluded from such determination, and the Term
Loans, Notes or Topco Common Stock, as applicable, held by such Party shall be treated as if
they were not outstanding.

       Section 10.     Representation by Counsel. Each Party acknowledges that it has had the
opportunity to be represented by counsel of its choice in connection with this Agreement, the
Restructuring and the transactions contemplated by this Agreement. Accordingly, any rule of
law or any legal decision that would provide any Party with a defense to the enforcement of the
terms of this Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived by each Party.


                                               25
1004765451v14
        Section 11.    Governing Law, etc. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without giving effect to the
principles of conflict of laws that would require the application of the law of any other
jurisdiction. By its execution and delivery of this Agreement, each of the Parties hereto hereby
irrevocably and unconditionally agrees for itself that any legal action, suit or proceeding against
it with respect to any matter under or arising out of or in connection with this Agreement or for
recognition or enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in either a state or federal court of competent jurisdiction in the State and County of
New York. By execution and delivery of this Agreement, each of the Parties hereto hereby
irrevocably accepts and submits itself to the exclusive jurisdiction of each such court, generally
and unconditionally, with respect to any such action, suit or proceeding. Notwithstanding the
foregoing, each of the Parties hereto hereby agrees that, if the Chapter 11 Cases have been
commenced and are pending, the Bankruptcy Court shall have exclusive jurisdiction over all
matters arising out of or in connection with this Agreement. By executing and delivering this
Agreement, and upon commencement of the Chapter 11 Cases, each of the Parties irrevocably and
unconditionally submits to the personal jurisdiction of the Bankruptcy Court solely for purposes
of any action, suit, proceeding or other contested matter arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment rendered or order entered in any
such action, suit, proceeding, or other contested matter.             EACH PARTY HERETO
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING REFERRED TO ABOVE.

         Section 12.    Execution Date. This Agreement shall become effective, and each Party
hereto shall be bound to the terms of this Agreement, as of the date (a) the reasonable and
documented fees and expenses of the Creditor Advisors invoiced and outstanding for at least two
business days as of the date hereof have been paid in full in cash, and (b)(i) the Company,
(ii) Term Lenders representing more than one-half in the aggregate number of Term Lenders and
two-thirds of the aggregate principal amount outstanding under the TL Credit Agreement,
(iii) the Crossover Holder and (iv) Noteholders representing more than one-half of the aggregate
principal amount of outstanding Notes have each executed and delivered a signature page to this
Agreement; and (ii) the Supporting Term Lenders and Required Supporting Noteholders have
communicated to the Company that the form, substance and manner of dissemination of the
Announcement (as defined below) and the Communications Plan (as defined below) is
reasonably satisfactory to the Supporting Term Lenders and Required Supporting Noteholders,
as applicable (the “Execution Date”). The thresholds set forth in clauses (b)(ii) and (b)(iv) of
the immediately preceding sentence shall be determined without regard to any claims held by a
person or entity that is an “insider” as that term is defined in section 101(31) of the Bankruptcy
Code.

        Section 13.    Notices.     All demands, notices, requests, consents and other
communications under this Agreement shall be in writing, sent contemporaneously to all of the
Parties, and deemed given when delivered, if delivered by hand, or upon confirmation of
transmission, if delivered by email or facsimile, at the addresses and facsimile numbers set forth
on Schedule 1 hereto.

                                                26
1004765451v14
        Section 14.    Reservation of Rights. Except as expressly provided in this Agreement,
nothing herein is intended to, or does, in any manner waive, limit, impair or restrict the ability of
each Party to protect and preserve its rights, remedies and interests, including its Participating
Debt and any other interests in or claims against the Company or other Parties. Without limiting
the foregoing sentence in any way, after a Support Termination Event, the Parties hereto each
fully reserve any and all of their respective rights, remedies, claims and interests, subject to
Section 6, in the case of any claim for breach of this Agreement. Furthermore, nothing in this
Agreement shall be construed to prohibit any Party from appearing as a party-in-interest in any
matter to be adjudicated in the Chapter 11 Cases, so long as such appearance and the positions
advocated in connection therewith are consistent with this Agreement and the Restructuring and
are not for the purpose of, and could not reasonably be expected to have the effect of, hindering,
delaying or preventing the consummation of the Restructuring. This Agreement, the Plan, and
any related document shall in no event be construed as or be deemed to be evidence of an
admission or concession on the part of any Party of any claim or fault or liability or damages
whatsoever. Each of the Parties denies any and all wrongdoing or liability of any kind and does
not concede any infirmity in the claims or defenses which it has asserted or could assert.

        Section 15.      Rule of Interpretation. Notwithstanding anything contained herein to the
contrary, it is the intent of the Parties that all references to votes or voting in this Agreement be
interpreted to include votes or voting on a plan of reorganization under the Bankruptcy Code.
Unless otherwise specified, references in this Agreement to any Section or clause refer to such
Section or clause as contained in this Agreement. The words “herein,” “hereof” and “hereunder”
and other words of similar import in this Agreement refer to this Agreement as a whole, and not
to any particular Section or clause contained in this Agreement. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders. The words “including,” “includes” and “include” shall
each be deemed to be followed by the words “without limitation.” This Agreement is the
product of negotiations among the Parties, and the enforcement or interpretation hereof, is to be
interpreted in a neutral manner, and any presumption with regard to interpretation for or against
any Party by reason of that Party having drafted or caused to be drafted this Agreement or any
portion hereof, shall not be effective in regard to the interpretation hereof.

       Section 16.     Survival.

                (a)    Notwithstanding (i) any Transfer of Participating Debt in accordance with
       Section 3 or (ii) the termination of this Agreement in accordance with its terms, the
       agreements and obligations of the Parties in Sections 8, 10, 11 and 13-23 shall survive
       such Transfer or termination and shall continue in full force and effect for the benefit of
       the Parties in accordance with the terms hereof; provided that any liability of a Party for
       failure to comply with the terms of this Agreement shall survive such termination.

              (b)    Each of the Parties acknowledges and agrees that this Agreement is being
       executed in connection with negotiations concerning a possible financial restructuring of
       the Company and in contemplation of possible chapter 11 filings by the Company and
                                                 27
1004765451v14
       that the rights granted in this Agreement are enforceable by each signatory hereto without
       approval of any court, including the Bankruptcy Court.

        Section 17.    Successors and Assigns; Severability; Several Obligations.             This
Agreement is intended to bind and inure to the benefit of the Parties and their respective
permitted successors, assigns, heirs, executors, estates, administrators and representatives. The
invalidity or unenforceability at any time of any provision hereof in any jurisdiction shall not
affect or diminish in any way the continuing validity and enforceability of the remaining
provisions hereof or the continuing validity and enforceability of such provision in any other
jurisdiction. The agreements, representations and obligations of the Parties under this
Agreement are, in all respects, several and not joint.

        Section 18.   Third-Party Beneficiary. This Agreement is intended for the benefit of the
Parties hereto and no other person or entity shall be a third-party beneficiary hereof or have any
rights hereunder.

       Section 19.    Counterparts; Additional Supporting Creditors. This Agreement may be
executed in several counterparts, each of which shall be deemed to be an original, and all of
which together shall be deemed to be one and the same agreement. Executed copies of this
Agreement and any Joinders hereto may be delivered by facsimile, electronic mail or otherwise,
each of which shall be deemed to be an original for the purposes of this paragraph.

        Section 20.    Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter hereof and supersedes all prior agreements (oral and
written) and all other prior negotiations but shall not supersede the Definitive Documentation;
provided that the Parties acknowledge and agree that any confidentiality agreements heretofore
executed between the Company and any other Party shall continue in full force and effect as
provided therein.

        Section 21.     Headings. The section headings of this Agreement are for convenience of
reference only and shall not, for any purpose, be deemed a part of this Agreement and shall not
affect the interpretation of this Agreement.

       Section 22.    Settlement Discussions. This Agreement is part of a proposed settlement
of matters that could otherwise be the subject of litigation among the Parties. Nothing herein
shall be deemed an admission of any kind. Pursuant to Federal Rule of Evidence 408, any
applicable state rules of evidence and any other applicable law, foreign or domestic, this
Agreement and all negotiations relating thereto shall not be admissible into evidence in any
proceeding other than to prove the existence of this Agreement or in a proceeding to enforce the
terms of this Agreement.

       Section 23.    Publicity.

                (a)    The Company shall not (i) use or disclose to any person the name of any
       other Party, including in any press release, without such Party’s prior written consent or
       (ii) disclose to any person, other than legal, accounting, financial and other advisors to
                                                28
1004765451v14
       the Company who have a need to know such information in connection with the
       Restructuring, the amount or percentage of any Term Loans, Notes or Topco Common
       Stock held by any Party; provided that the Company shall be permitted to disclose at any
       time the aggregate amount of, and aggregate percentage of, the Term Loans, Notes and
       Topco Common Stock held by the Parties. The Parties hereby consent to the disclosure
       by the Company in the Definitive Documentation, or in any motion or other pleading
       seeking approval of any aspect of the Restructuring, or as otherwise required by law or
       regulation or by the Company’s existing financing agreements, of the execution, terms
       and contents of this Agreement and the aggregate amount of, and aggregate percentage
       of, the Term Loans, Notes and Topco Common Stock held by the Parties.

                (b)    Subject to the terms of any confidentiality agreement between the
       Company and any other Party, such other Party shall not (i) use the name of the Company
       in any press release or (ii) disseminate to any news media any press releases, public
       filings, public announcements or other communications relating to this Agreement or the
       transactions contemplated hereby and any amendments thereof without first (x)
       submitting such press releases, public filings, public announcements or other
       communications to counsel for the Company, the Supporting Term Lenders, the
       Crossover Holder, the Supporting Noteholders and the Supporting Sponsors for review
       and comment and (y) receiving the prior written consent of the Company, the Supporting
       Term Lenders, the Crossover Holder, the Supporting Noteholders and the Supporting
       Sponsors.

               (c)   In the event that the Company seeks to disseminate a press release, public
       filing, public announcement or other communications (collectively, an
       “Announcement”) regarding the commencement of the Chapter 11 Cases, the
       Restructuring or any terms thereof, it shall provide a draft of such Announcement to
       counsel for the Supporting Term Lenders, the Crossover Holder, the Supporting
       Noteholders and the Supporting Sponsors for review and comment at least 24 hours
       before the public disclosure of such Announcement and shall act in good faith in
       considering and incorporating the reasonable comments of the Supporting Term Lenders,
       the Crossover Holder, the Supporting Noteholders and the Supporting Sponsors to any
       such Announcement. The Company shall consult with the Supporting Term Lenders, the
       Crossover Holder, the Required Supporting Noteholders and the Supporting Sponsors
       with respect to any communications plan with respect to the Restructuring or the
       Company's business on a go-forward basis, including a communications plan with respect
       to customers (any such plan, a “Communications Plan”), and shall act in good faith in
       considering and incorporating the reasonable comments of the Supporting Term Lenders,
       the Crossover Holder, the Supporting Noteholders and the Supporting Sponsors to any
       such plan; provided, that any such Announcement and Communications Plan must be
       reasonably acceptable to the Supporting Term Lenders, the Crossover Holder, the
       Supporting Noteholders and the Supporting Sponsors.




                                              29
1004765451v14
       Section 24.    Exclusivity; Fiduciary Duties.

               (a)      From the date of the execution of this Agreement until the earlier of
       Effective Date or termination of this Agreement pursuant to Section 6, the Company will
       not and will use its reasonable efforts to cause its representatives and shareholders not to,
       and the Supporting Sponsor shall not, directly or indirectly, (i) solicit, initiate, encourage
       or attempt to obtain or arrange for the submission of (A) any proposal or offer from any
       person relating to the Restructuring or any purchase, sale, issuance, acquisition,
       repurchase, exchange or other disposition of any securities or indebtedness of the
       Company or (B) any refinancing, plan of reorganization or liquidation, proposal, offer,
       dissolution, winding up, liquidation, reorganization, or other comprehensive restructuring
       involving the Company, in each case, other than the Restructuring and internal
       transactions undertaken for tax planning and reorganization purposes (each, an
       “Alternative Transaction”), or (ii) participate in any discussions or negotiations
       regarding, furnish any information with respect to, assist or participate in, enter into any
       agreement, arrangement or understanding related to, or facilitate in any other manner any
       effort or attempt by any person to do or seek any such Alternative Transaction; unless the
       Company’s boards of directors determine, based on the advice of outside legal counsel
       and outside financial advisors, in good faith, and consistent with their respective fiduciary
       duties, that (a) such Alternative Transaction would maximize the value of the Company’s
       estates and recoveries to all their stakeholders and (b) proceeding with the Restructuring
       (as opposed to such Alternative Transaction) would be inconsistent with their respective
       fiduciary duties. Prior to the earlier of (x) making a public announcement regarding their
       intention to accept an Alternative Transaction or (y) entering into a definitive agreement
       with respect to an Alternative Transaction, the Company shall have terminated this
       Agreement pursuant to Section 6(b) above. The Company shall give counsel to the
       Supporting Creditors and the Crossover Holder not less than three business days’ prior
       written notice before exercising such termination right in accordance with this
       Agreement. At all times prior to the date on which the Company delivers a termination
       notice pursuant to Section 6(b) above, the Company shall provide to counsel to the
       Supporting Term Lenders, the Crossover Holder, the Supporting Noteholders and the
       Supporting Sponsors a copy of any written offer or proposal (and notice and a description
       of any oral offer or proposal) for such Alternative Transaction within three business days
       of the Company’s receipt of such offer or proposal.

               (b)     Notwithstanding anything to the contrary herein, nothing in this
       Agreement shall create any additional fiduciary obligations on the part of the Company,
       the Supporting Creditors or the Supporting Sponsors, or any members, partners,
       managers, managing members, officers, directors, employees, advisors, principals,
       attorneys, professionals, accountants, investment bankers, consultants, agents or other
       representatives of the same or their respective affiliated entities, in such person’s capacity
       as a member, partner, manager, managing member, officer, director, employee, advisor,
       principal, attorney, professional, accountant, investment banker, consultant, agent or
       other representative of such Party or its affiliated entities, that such entities did not have
       prior to the execution of this Agreement.
                                                30
1004765451v14
       Section 25.    Tax. To the extent practicable, subject to the consent of the Required
Supporting Term Lenders and the Crossover Holder (such consent not to be unreasonably
withheld, conditioned or delayed), the Restructuring will be structured so as to preserve or
otherwise maximize favorable tax attributes (including tax basis) of the Company and to
otherwise obtain the most beneficial structure for the Company or the reorganized debtors and
the holders of New Common Stock post-Effective Date, and the Debtors will cooperate on a
reasonable basis with the Supporting Term Lenders and the Crossover Holder in connection with
making such determination, including by providing the Supporting Term Lenders and the
Crossover Holder with reasonable information relevant to making such determination.

        Section 26.    Limitations. The Company understands that each Supporting Creditor is
engaged in a wide range of financial services and businesses, and, in furtherance of the
foregoing, the Company acknowledges and agrees that the obligations set forth in this
Agreement shall only apply to the trading desk(s) and/or business group(s) of such Supporting
Creditor that principally manages and/or supervises the Supporting Creditor’s investment in the
Company (as further set forth in the signature page hereto) (the “Designated Group”), and shall
not apply to any other affiliate, trading desk or business group of such Supporting Creditor so
long as they are not acting at the direction or for the benefit of any Designated Group.

                          [Remainder of page intentionally left blank]




                                              31
1004765451v14
November 18, 2018
November 18, 2018
November 18, 2018
November 18, 2018
November 18, 2018
November 18, 2018
November 18, 2018
Dated: November 18, 2018

                                    CROSSOVER HOLDER

Name oflnstitution:    Certain funds and accounts
                       managed by Oaktree Capital
                       Management, L.P. within its
                       Strategic Credit, High Yield and
                       Loan Strategies

By:            Oaktree Capital Management,                L.P .,
              investment manager


By:
Name:
Title:

Address:       333 S. Grand Avenue, 281h Floor
               Los Angeles, CA 90071
Telephone:     213-830-6300
Facsimile:     213-830-6293


                        PRINCIPAL AMOUNT OF TERM LOANS

$_                ,                               __
                             PRINCIPAL AMOUNT OF NOTES

$   -----,1.,1------'--,_,   _________




                             Signature Page to Restructuring Support Agreement
        November 18, 2018
Dated: ____________

                                SUPPORTING NOTEHOLDER

Name of Institution: Arawak VIII, L.P.

By:
Name:          Theresa A. Gore
Title:         Vice President, Treasurer and
               Assistant Secretary of Clayton,
               Dubilier & Rice Fund VIII (Credit
               Investor), Ltd., the general partner of
               Arawak VIII, L.P.

Address:       c/o Clayton, Dubilier & Rice, LLC
               375 Park Avenue
               New York, NY 10152
Telephone:     212-407-5227
Facsimile:     212-407-5250


                              PRINCIPAL AMOUNT OF NOTES

$




                            Signature Page to Restructuring Support Agreement
        November 18, 2018
Dated: ____________

                                    SUPPORTING SPONSOR

Name of Institution: Clayton, Dubilier & Rice
                     Fund VIII, L.P.

By:
Name:          Theresa A. Gore
Title:         Vice President, Treasurer and
               Assistant Secretary of CD&R
               Associates VIII, Ltd., the general
               partner of Clayton, Dubilier & Rice
               Fund VIII, L.P.

Address:       c/o Clayton, Dubilier & Rice, LLC
               375 Park Avenue
               New York, NY 10152
Telephone:     212-407-5227
Facsimile:     212-407-5250


                            SHARES OF TOPCO COMMON STOCK




                            Signature Page to Restructuring Support Agreement
Dated: ____________
       November 18, 2018


                                   SUPPORTING SPONSOR

Name of Institution: CD&R Advisor Fund VIII
                     Co-Investor, L.P.

By:
Name:         Theresa A. Gore
Title:        Vice President, Treasurer and
              Assistant Secretary of CD&R
              Associates VIII, Ltd., the general
              partner of CD&R Advisor Fund VIII
              Co-Investor, L.P.

Address:      c/o Clayton, Dubilier & Rice, LLC
              375 Park Avenue
              New York, NY 10152
Telephone:    212-407-5227
Facsimile:    212-407-5250


                           SHARES OF TOPCO COMMON STOCK




                           Signature Page to Restructuring Support Agreement
       November 18, 2018
Dated: ____________

                                   SUPPORTING SPONSOR

Name of Institution: CD&R Friends & Family
                     Fund VIII, L.P.

By:
Name:         Theresa A. Gore
Title:        Vice President, Treasurer and
              Assistant Secretary of CD&R
              Associates VIII, Ltd., the general
              partner of CD&R Friends & Family
              Fund VIII, L.P.

Address:      c/o Clayton, Dubilier & Rice, LLC
              375 Park Avenue
              New York, NY 10152
Telephone:    212-407-5227
Facsimile:    212-407-5250


                           SHARES OF TOPCO COMMON STOCK




                           Signature Page to Restructuring Support Agreement
November 18, 2018
November 18, 2018
                                       SCHEDULE 1

                                   NOTICE ADDRESSES


If to the Company:

David’s Bridal, Inc.
1001 Washington Street
Conshohocken, PA 19428
Attn: Lori Cochran Kinkade, Esq.
Email: lkinkade@dbi.com

with a copy to:

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attn: M. Natasha Labovitz, Esq.
Email: nlabovitz@debevoise.com

If to the Supporting Term Lenders, to the contacts lists on the Supporting Term Lender
signature pages hereto, with a copy to:

Jones Day                                        Paul, Weiss, Rifkind, Wharton & Garrison
250 Vesey St                                     LLP
New York, NY 10281                               1285 Avenue of the Americas
Attn: Scott J. Greenberg, Esq.                   New York, NY 10019
Email: sgreenberg@jonesday.com                   Attn: Alan W. Kornberg, Esq.
                                                 Email: akornberg@paulweiss.com

If to the Crossover Holder, to the contacts lists on the Supporting Noteholder signature
pages hereto, with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attn: Alan W. Kornberg, Esq.
Email: akornberg@paulweiss.com




1004765451v14
If to the Supporting Noteholders, to the contacts lists on the Supporting Noteholder
signature pages hereto, with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP     Cole Schotz P.C.
1285 Avenue of the Americas                      500 Delaware Avenue, Suite 1410
New York, NY 10019                               Wilmington, DE 19801
Attn: Alan W. Kornberg, Esq.                     Attn: Norman L. Pernick, Esq., and Kate
Email: akornberg@paulweiss.com                          Stickles, Esq.
                                                 Email: npernick@coleschotz.com;
                                                        kstickles@coleschotz.com
                                                                -and-
                                                        dbass@coleschotz.com

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attn: Brad E. Scheler, Esq.
Email: Brad.eric.scheler@friedfrank.com

If to the Supporting Sponsors, to the contacts lists on the Supporting Sponsor signature
pages hereto, with a copy to:

Cole Schotz P.C.                                 Leonard Green & Partners, L.P.
500 Delaware Avenue, Suite 1410                  11111 Santa Monica Boulevard, Suite 2000
Wilmington, DE 19801                             Los Angeles, CA 90025
Attn: Norman L. Pernick, Esq., and Kate          Attn: Andrew Goldberg, Esq.
       Stickles, Esq.                            Email: agoldberg@leonardgreen.com
Email: npernick@coleschotz.com;
       kstickles@coleschotz.com
               -and-
       dbass@coleschotz.com




1004765451v14
                       EXHIBIT A

                RESTRUCTURING TERM SHEET



                        [Attached]




1004765451v14
                                                                                            EXECUTION VERSION


                                                November 18, 2018

                                         RESTRUCTURING TERM SHEET

 This non-binding indicative term sheet (the “Term Sheet”) sets forth the principal terms of a
 comprehensive restructuring (the “Restructuring”) of the existing debt and other obligations of
 the David’s Bridal, Inc. and certain of its affiliates and subsidiaries (collectively, the
 “Company”). The Restructuring will be consummated through the commencement of voluntary
 cases under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
 United States Bankruptcy Court for the Delaware to implement a prepackaged chapter 11 plan,
 in accordance with the terms of a restructuring support agreement to be executed by the
 Company and certain creditors supporting the Restructuring (the “RSA”). Capitalized terms
 used herein but not otherwise defined shall have the meaning ascribed to such terms in the
 RSA.

 THIS TERM SHEET DOES NOT CONSTITUTE AN OFFER OF SECURITIES OR A
 SOLICITATION OF THE ACCEPTANCE OR REJECTION OF A CHAPTER 11 PLAN FOR
 PURPOSES OF SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE. ANY SUCH OFFER
 OR SOLICITATION WILL ONLY BE MADE IN COMPLIANCE WITH ALL APPLICABLE
 SECURITIES, BANKRUPTCY AND/OR OTHER APPLICABLE LAWS.

 THE TRANSACTIONS DESCRIBED HEREIN WILL BE SUBJECT TO THE
 NEGOTIATION AND COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING
 THE TERMS SET FORTH HEREIN AND THE CLOSING OF ANY TRANSACTION
 SHALL BE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN SUCH
 AGREED DEFINITIVE DOCUMENTS.

                  Material Terms of Credit Facilities Implemented as Part of Restructuring

       Term                                                      Description

                                                DIP ABL Facility
                           $125 million commitment (with the existing borrowing base)
Size
                           LC sublimit increased to $80 million
                           First priority security interest in all ABL priority collateral
Security
                           Third priority security interest in all existing term priority collateral
                           Third priority interest in any unencumbered collateral
                           L + 300 bps; 1% Libor floor
Rate

Maturity                   Earlier of 6 months post-petition, conversion / dismissal of cases, effective date of
                            the Restructuring ("Effective Date"), acceleration of loan, and effective date of plan
                           100 bps
Fee
                           Refinance existing ABL
Use of Proceeds
                                           DIP Term Loan Facility
                         $60 million DIP term loan, available upon entry of the Interim DIP Order
Size
                         Offered on a pro rata basis
                         DBI
Borrower
                         Term Lenders party to the RSA and Term Lenders who from time to time become DIP
Lenders
                          Lenders
                         All existing loan parties other than the Borrower, and any other debtors in the Chapter 11
Guarantors
                          Cases
                         Selected by DIP Term Lenders
Admin. Agent
                         Second priority security interest in all ABL priority collateral (junior to the DIP ABL
Security
                          Facility)
                         First priority security interest in all existing term priority collateral
                         First priority interest in any unencumbered assets
                         L + 750 bps; 1% Libor floor
Rate
                         Same as DIP ABL Facility
Maturity
                         200 bps, paid in cash to backstop parties upon closing of interim DIP funding
Backstop Payment
                         100 bps, paid in cash to initial DIP Lenders upon closing of interim DIP funding
Commitment Payment
                      The administrative agent under the TL Credit Agreement shall receive (for the benefit of the
Adequate Protection
                      Term Lenders) replacement liens on the Company’s unencumbered and encumbered assets as
                      follows:
                            Replacement liens on the existing term priority collateral and unencumbered assets
                               that are junior to the liens on such assets securing the DIP Term Facility, but senior
                               to the liens on such assets securing the ABL DIP Facility, and (b) replacement liens
                               on the ABL priority collateral that are junior to the liens on such assets securing the
                               DIP Term Facility
                            Term Lenders shall receive section 507(b) administrative claims
                            Monthly adequate protection payments to the Term Lenders paid in cash equal to
                               the amount of accrued interest under the TL Credit Agreement calculated using the
                               contract rate plus the default premium accrued and not paid in cash
                            Payment of fees and expenses of the Consenting Term Lenders (defined below)
                               respective professionals
                       Incremental liquidity / general corporate purposes, strictly subject to the DIP budget
Use of Proceeds
                           agreed to among the Company and the DIP Term Lenders
                       Proceeds used to pay down drawn portion of existing ABL to allow LC capacity
                       None
Call Protection
                         Payable at par upon emergence
Mandatory
                         100% of net proceeds of asset sales, debt incurrences and casualty events
Prepayment
                         Usual and customary for DIP facilities of this type, including, but not limited to:
Covenants
                              • Maximum 10% budget variance for receipts and disbursements (no test until
                                   third week (which test shall be on a cumulative 3-week basis) and then tested
                                   weekly on (a) a cumulative basis from Petition Date and (b) a cumulative 4-
                                   week rolling basis). Test against original DIP Budget unless DIP Term Lenders
                                   consent to new budget.
                              • Usual and other customary covenants
                         The Company must use commercially reasonable efforts to have the DIP Term Facility
Rating
                          rated by two agencies prior to entry of Final DIP Order
                          Usual and customary for DIP facilities of this type, including, but not limited to:
Reporting
                              • Weekly update call with Company management
                              • Weekly 13-week cash flow forecast
                              • Weekly DIP budget variance report with written discussion of variances
                                   (including but not limited to temporary vs. permanent)
                              • Monthly financial statements
                          Compliance with milestones reasonably acceptable to the DIP Term Lenders, including,
Milestones
                           but not limited to:
                               • File Disclosure Statement, Plan and motion for combined hearing on Disclosure
                                    Statement and Plan (which shall provide for payment of Priority Exit Facility
                                    backstop commitment payment) on November 19, 2018
                               • Entry of Interim DIP Order no later than November 22, 2018
                               • Debtors will deliver to Consenting Term Lenders a 12-month post-emergence
                                    liquidity forecast (with first 3 months weekly) no later than December 10, 2018
                               • Prepetition solicitation on Plan completed no later than 30 days after Petition
                                    Date
                               • Entry of Final DIP Order no later than December 21, 2018
                               • Joint approval of Disclosure Statement and confirmation of Plan (including
                                    payment of Priority Exit Facility backstop commitment payment) no later than
                                    January 7, 2019
                               • Effective date of Plan no later than January 14, 2019
                          Usual and customary for DIP facilities of this type, including, but not limited to:
Conditions Precedent
                               • Receipt of an acceptable DIP budget
                               • Receipt of latest 13-week cash flow forecast
                               • Receipt of Company’s detailed internal and external communications plan in
                                    connection with the chapter 11 cases and the restructuring in form and substance
                                    acceptable to the DIP Term Lenders
                               • Entry of the applicable DIP Order
                               • Filing of Plan and Disclosure Statement

                          Agency payment plus professional fees and expenses of the administrative agent under
Other
                           the DIP Term Facility and DIP Term Lenders
                                               Exit ABL Facility

Size                      $125 million commitment (with potential modifications to borrowing base and without
                           the existing 10% reserve)
                          No cash collateralization of LCs
                          All DIP ABL Lenders shall be entitled to provide commitments of their respective pro
Lenders
                           rata share
                          First priority security interest in all ABL priority collateral (excluding IP)
Security
                          Third priority security interest in term loan priority collateral (including IP)
                          L + 275 bps; 1% Libor floor
Rate
                          4 years
Maturity
                          Refinance DIP ABL Facility
Use of Proceeds

                                              Priority Exit Facility
                          $40 - 60 million.
Size
                          Size of Priority Exit Facility will be determined on or prior to December 21, 2018.
                          All Term Lenders shall be entitled to provide commitments of their respective pro rata
Lenders
                           share of the aggregate commitment amount of the Priority Exit Facility
                          3% of principal amount paid in cash to the backstop parties on the closing of the
Backstop Payment
                           financing
                          200 bps payable to all lenders participating in the Priority Exit Facility on the closing
Commitment Payment
                           of the financing
                      First priority security interest in term loan priority collateral (including IP) and
Security
                       unencumbered assets
                      Second priority security interest in ABL priority collateral
                      L + 750 bps; 1% Libor floor
Rate
                      4.5 years after the Effective Date
Maturity
                      Lenders under the Priority Exit Facility shall receive their respective pro rata share of
Equity Incentive
                       15% of New Common Stock (defined below) (subject to dilution by the MIP Equity
                       (defined below) and the New Common Stock issuable upon the exercise of
                       the Warrants (defined below))
                      100% of (i) non-permitted debt incurrences and (ii) asset sales and casualty /
Mandatory
Redemption             condemnation proceeds, with priority over Takeback Term Loan until Priority
                       Exit Facility is repaid in full
                      No reinvestment rights unless leverage test of 3.50 to 1.00 for four consecutive
                       quarters satisfied (the “Leverage Test”); specific basket to be negotiated
                      Any cash collateral provided from proceeds under the Priority Exit Facility
                       supporting LCs that is released upon termination of any such LCs shall repay
                       Priority Exit Facility within 3 business days without any call premium
                      85% of excess cash flow paid annually following each fiscal year end upon delivery
ECF
                       of audited results, with priority over Takeback Term Loan ECF until repaid in full,
                       subject to step down to 50% upon satisfaction of the Leverage Test
                       2.0% p.a. payable quarterly
Mandatory
Amortization          Remaining balance due at maturity

                      101 for 2 years, par thereafter
Call
                      The Company shall use commercially reasonable efforts to have the Priority Exit Facility
Rating
                       rated by two agencies (a) prior to funding and (b) to the extent any such ratings are not
                       obtained prior to funding, no later than 30 days post-funding
Use of Proceeds       Claims under the DIP Term Facility shall be repaid in full in cash by the proceeds of the
                       Priority Exit Facility
                      Generally consistent with Takeback Term Loan
Other

                                          Takeback Term Loan
                      DBI as reorganized by the Restructuring (“Reorganized DBI” and, together with its
Borrower
                       subsidiaries, the “Reorganized Company”)
Guarantors            Same as those for the Company’s $481mm Term Loan dated October 11, 2012
                       (“Existing Term Loan”)
                      $300 million, less the commitment amount of the Priority Exit Facility (net
Size
                       $240 – 260 million). The exact size of the Takeback Term Loan Facility will depend on
                       the size of the Priority Exit Facility, as described above.
                      All Term Lenders
Parties
                      Second priority security interest in term loan priority collateral and unencumbered
Security
                       assets
                      Third priority security interest in all ABL priority collateral
                      L + 800 bps; 1% Libor floor
Rate
                      5 years from the Effective Date
Maturity
                      None
Amendment
Payment
                           2.0% p.a. payable quarterly
Mandatory
Amortization               Remaining balance due at maturity

                           85% of excess cash flow paid annually following each fiscal year end upon delivery of
ECF
                            audited results, following repayment in full of Priority Exit Facility, subject to step down
                            to 50% upon satisfaction of Leverage Test

                          100% of (i) non-permitted debt incurrences and (ii) asset sales and casualty /
Mandatory
                           condemnation proceeds, following repayment in full of Priority Exit Facility
Redemption
                          No reinvestment rights unless Leverage Test satisfied; specific basket to be
                           negotiated
                          Debt received in exchange for Term Loans
Use of Proceeds
                          101 for 2 years, par thereafter
Call Protection
                          Affirmative and negative covenants to be acceptable to (i) the ad hoc group of Term
Negative Covenants
                           Lenders represented by Jones Day and Greenhill and (ii) Oaktree (collectively,
                           the “Consenting Term Lenders”)
                          None
Financial Covenants
                       Reporting obligations usual and customary for financings of this type, or as otherwise
Disclosure and
                       required by the Required Supporting Term Loan Group Lenders, including, without
Reporting
                       limitation, increased reporting requirements from those contained in the TL Credit
                       Agreement, including, without limitation:
                        Monthly financial reporting with management discussion and analysis (containing
                           segment and product level data and other KPIs to be agreed) and variance report with
                           comparisons to budget and prior year actual results (monthly until Leverage Test
                           satisfied; quarterly when satisfied)
                        Quarterly conference calls with management
                        Semiannual lender meetings until Leverage Test is satisfied
                        Annual budget based on form acceptable to the Required Supporting Term Loan Group
                           Lenders
                        Annual inspection rights available to Required Lenders
                        Collateral reports delivered to ABL agent
                        The Company shall use commercially reasonable efforts to have the Takeback Term
Rating
                            Loan rated by two agencies (a) prior to funding and (b) to the extent any such ratings are
                            not obtained prior to funding, no later than 30 days post-funding
                       Treatment of Claims and Interests Under the Restructuring

         Claim                                               Proposed Treatment

Exiting ABL Facility   $125 million commitment to be refinanced in full by the DIP ABL Facility, which in turn is
                       to be refinanced in full by the Exit ABL Facility

Existing Term Loan      Takeback Term Loan of $300 million less the commitment amount of the Priority Exit
                         Facility (net $240-260 million, as described above)
                        76.25% of the common stock of DB Topco, as reorganized, issued on the Effective Date
                         (the “New Common Stock”) (subject to dilution on account of the MIP Equity and the
                         New Common Stock issued upon exercise of the Warrants)
                        Right to participate in the Priority Exit Facility
                        Waiver of deficiency claims
                     8.75% of the New Common Stock
Notes
                     Warrants

                    The term “Warrants” as used herein shall mean the warrants issued under the Company’s
                    chapter 11 plan to holders of Notes that shall be exercisable within 5 years of the Effective
                    Date for 20% of the New Common Stock (on a fully diluted basis) at a valuation equivalent
                    to a 100% recovery to Term Lenders (including accrued interest) when taking into account
                    the value of distributions pursuant to the Restructuring. The Warrants shall incorporate
                    Black-Scholes protections acceptable to the Consenting Term Lenders
General Unsecured
                    General unsecured claims shall be unimpaired
Claims

Existing Equity     All existing equity interests (including common stock, preferred stock and any options,
                    warrants, profit interest units, or rights to acquire any equity interests) shall be cancelled and
                    holders of such interests shall receive no recovery

                                                Other Terms

Real Estate         For the avoidance of doubt, no lease rejections will be pursued, subject to the consent of the
                    Consenting Term Lenders (which consent will not be unreasonably withheld)

Management          Among other things, the Plan shall provide for the establishment of a management equity
Incentive Plan      incentive plan under which New Common Stock representing up to 10% of the New
                    Common Stock authorized on the Effective Date on a fully-diluted basis (the “MIP Equity”)
                    may be reserved for grants (or restricted stock units, options or other instruments) made
                    from time to time to the directors, officers, and other management of Reorganized DBI,
                    subject to the terms and conditions established from time to time in the discretion of the
                    New Board (as defined below)

New Board           Reorganized DBI’s initial board of directors (the “New Board”) shall consist of 7 directors
                    in total to be designated by the Consenting Term Lenders in a manner to be determined



Shareholders        Holders of New Common Stock shall be (or be deemed) parties to the New Shareholders’
Agreement/Amended   Agreement, the material terms of which shall be satisfactory in form and substance to the
Governance          Consenting Term Lenders. To the extent necessary, the Company’s current corporate
Documents           organizational documents shall be amended, and such amended governance documents shall
                    be in form and substance satisfactory to the Consenting Term Lenders


Releases and        The Plan and order confirming the Plan shall provide customary releases (including third
Exculpation         party releases) and exculpation provisions, in each case, to the fullest extent permitted by
                    law, for the benefit of the Company, the Reorganized Company, the DIP ABL Lenders, the
                    Supporting Term Lenders, the Crossover Holder, the Supporting Noteholders, the
                    Supporting Sponsors, and such entities’ respective current and former affiliates, and such
                    entities’ and their current and former affiliates’ current and former officers, managers,
                    directors, equity holders (regardless of whether such interests are held directly or indirectly),
                    predecessors, successors, and assigns, subsidiaries, and each of their current and former
                    officers, managers, directors, equity holders, principals, members, employees, agents,
                    managed accounts or funds, management companies, fund advisors, advisory board
                    members, financial advisors, partners, attorneys, accountants, investment bankers,
                    consultants, representatives, and other professionals, each in their capacity as such
Waiver of Claims by   Upon consummation of the Restructuring, each Supporting Sponsor shall waive any and all
Supporting Sponsors   of its unsecured claims of any kind or nature against the Company, except any Term Loans
                      or Notes held by the Supporting Sponsors
                                           EXHIBIT B

                                      FORM OF JOINDER



        The undersigned (“Transferee”) hereby acknowledges that it has read and understands
the Restructuring Support Agreement (the “Agreement”), dated as of November 18, 2018, by
and among DB Investors, Inc. and its direct and indirect subsidiaries that are party thereto
(collectively, the “Company”), certain holders of claims against the Company signatory thereto,
and certain holders of interests in DB Investors, Inc. signatory thereto, and agrees to be bound by
the terms and conditions thereof, and shall be deemed a “Joining Creditor” under the terms of
the Agreement. The Transferee hereby makes the representations and warranties of the
Supporting Creditors set forth in Sections 2(a) and 2(b) of the Agreement to the other Parties
thereto. This joinder shall be governed by, and construed in accordance with, the internal laws
of the State of New York, without giving effect to the principles of conflict of laws that would
require the application of the of any other jurisdiction.



Date Executed: ______________________



                                        TRANSFEREE

Name of Institution: __________________________



By:             ________________________________
Name:           ________________________________
Its:            ________________________________
Telephone:      ________________________________
Facsimile:      ________________________________



Term Loan Holdings:           ________________

Notes Holdings:               ________________




1004765451v14
